






EXECUTION VERSION


_____________________________________________________________________________
Deal CUSIP 09211MAG2
Revolving Facility CUSIP 09211MAH0


AMENDED AND RESTATED CREDIT AGREEMENT


DATED AS OF


MAY 29, 2014


AMONG




BLACK HILLS CORPORATION,
as Borrower,




THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Banks,




U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent,




THE BANK OF NOVA SCOTIA and
UNION BANK, N.A.,
as Co-Syndication Agents,




WELLS FARGO BANK, NATIONAL ASSOCIATION and
ROYAL BANK OF CANADA,
as Co-Documentation Agents




U.S. BANK NATIONAL ASSOCIATION,
THE BANK OF NOVA SCOTIA and
UNION BANK, N.A.,
as Co-Lead Arrangers and Co-Book Runners


_____________________________________________________________________________

















--------------------------------------------------------------------------------




TABLE OF CONTENTS


(This Table of Contents is not part of the Agreement)


 
 
Page


SECTION 1.
DEFINITIONS; INTERPRETATION.
1


    Section 1.1
Definitions
1


  Section 1.2
Interpretation
16


SECTION 2.
THE CREDITS.
17


  Section 2.1
The Commitments and the Loans
17


  Section 2.2
Letters of Credit
19


  Section 2.3
Applicable Interest Rates
22


  Section 2.4
Minimum Borrowing Amounts
24


  Section 2.5
Manner of Borrowing Loans and Designating Interest Rates Applicable to Loans.
24


  Section 2.6
Interest Periods
27


  Section 2.7
Maturity of Loans
27


  Section 2.8
Prepayments
27


Section 2.9
Default Rate
28


Section 2.10
The Notes.
28


Section 2.11
Funding Indemnity
29


Section 2.12
Commitments
30


Section 2.13
[Reserved].
30


Section 2.14
Defaulting Banks
30


SECTION 3.
FEES.
32


Section 3.1
Fees.
32


SECTION 4.
PLACE AND APPLICATION OF PAYMENTS.
33


Section 4.1
Place and Application of Payments
33


SECTION 5.
REPRESENTATIONS AND WARRANTIES.
34


Section 5.1
Corporate Organization and Authority
34


Section 5.2
Subsidiaries
34


Section 5.3
Corporate Authority and Validity of Obligations
34


Section 5.4
Financial Statements
35


Section 5.5
No Litigation; No Labor Controversies.
35


Section 5.6
Taxes
35


Section 5.7
Approvals
36


Section 5.8
ERISA
36


Section 5.9
Government Regulation
36


Section 5.10
Margin Stock; Use of Proceeds
36


Section 5.11
Licenses and Authorizations; Compliance with Laws.
36


Section 5.12
Ownership of Property; Liens
38


Section 5.13
No Burdensome Restrictions; Compliance with Agreements
38


Section 5.14
Full Disclosure
38


Section 5.15
Solvency
38


Section 5.16
Sanctions Laws and Regulations
38




ii

--------------------------------------------------------------------------------




Section 5.17
None of the Borrower, any of its Subsidiaries or any of their respective
directors, officers or employees or, to the knowledge of the Borrower, any
Affiliates of the Borrower or its Subsidiaries or any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with this Agreement
or benefit from the credit facility established hereby, is a Designated Person.
38


SECTION 6.
CONDITIONS PRECEDENT.
38


Section 6.1
Initial Credit Event
38


Section 6.2
All Credit Events
40


SECTION 7.
COVENANTS.
40


Section 7.1
Corporate Existence; Subsidiaries
40


Section 7.2
Maintenance
40


Section 7.3
Taxes
41


Section 7.4
ERISA
41


Section 7.5
Insurance
41


Section 7.6
Financial Reports and Other Information
41


Section 7.7
Bank Inspection Rights
44


Section 7.8
Conduct of Business
44


Section 7.9
Liens
45


Section 7.10
Use of Proceeds; Regulation U
47


Section 7.11
Sales and Leasebacks
47


Section 7.12
Mergers, Consolidations, Acquisitions and Sales of Assets.
47


Section 7.13
Use of Property and Facilities; Environmental and Health and Safety Laws
49


Section 7.14
Investments, Acquisitions, Loans, Advances and Guaranties
51


Section 7.15
Restrictions on Indebtedness
53


Section 7.16
[Reserved.]
54


Section 7.17
Recourse Leverage Ratio
54


Section 7.18
Dividends and Other Shareholder Distributions
54


Section 7.19
[Reserved]
55


Section 7.20
Transactions with Affiliates
55


Section 7.21
Compliance with Laws
55


Section 7.22
Pari-Passu
55


Section 7.23
Certain Subsidiaries
55


Section 7.24
Ratings
56


Section 7.25
Material Obligations
56


Section 7.26
Sanctions Laws and Regulations.
56


SECTION 8.
EVENTS OF DEFAULT AND REMEDIES.
56


Section 8.1
Events of Default
56


Section 8.2
Non-Bankruptcy Defaults
58


Section 8.3
Bankruptcy Defaults
59


Section 8.4
Collateral for Outstanding Letters of Credit
59




iii

--------------------------------------------------------------------------------




Section 8.5
Expenses  The Borrower agrees to pay to the Administrative Agent, the Issuing
Agents, the Swing Line Bank and each Bank, and any other holder of any Note
outstanding hereunder, all reasonable and properly documented out-of-pocket
costs and expenses incurred or paid by the Administrative Agent, the Issuing
Agents, the Swing Line Bank or such Bank or any such holder, including
attorneys’ fees (including allocable fees of in house counsel) and court costs,
in connection with (i) any amendment or waiver to the Credit Documents requested
by the Borrower, (ii) any Default or Event of Default by the Borrower hereunder,
or (iii) the enforcement of any of the Credit Documents.
60


SECTION 9.
CHANGE IN CIRCUMSTANCES.
60


Section 9.1
Change of Law
60


Section 9.2
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR
61


Section 9.3
Increased Cost and Reduced Return.
61


Section 9.4
Lending Offices
63


Section 9.5
Discretion of Bank as to Manner of Funding
63


SECTION 10.
THE AGENT.
63


Section 10.1
Appointment and Authorization of Administrative Agent
63


Section 10.2
Administrative Agent and its Affiliates
63


Section 10.3
Action by Administrative Agent
64


Section 10.4
Consultation with Experts
64


Section 10.5
Liability of Administrative Agent; Credit Decision
64


Section 10.6
Indemnity
65


Section 10.7
Resignation of Administrative Agent and Successor Administrative Agent
65


SECTION 11.
MISCELLANEOUS.
66


Section 11.1
Withholding Taxes
66


Section 11.2
No Waiver of Rights
68


Section 11.3
Non-Business Day
68


Section 11.4
Documentary Taxes
68


Section 11.5
Survival of Representations
68


Section 11.6
Survival of Indemnities
68


Section 11.7
Set-Off
68


Section 11.8
Notices
69


Section 11.9
Counterparts
70


Section 11.10
Successors and Assigns
70


Section 11.11
Amendments
75


Section 11.12
Headings
75


Section 11.13
Legal Fees, Other Costs and Indemnification
75


Section 11.14
Entire Agreement
76


Section 11.15
Construction
76


Section 11.16
Governing Law
76


Section 11.17
SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL
76


Section 11.18
Replacement of Bank
77


Section 11.19
Confidentiality
78


Section 11.20
Rights and Liabilities of Co-Syndication Agents, Co-Documentation Agents and
Arrangers
78


Section 11.21
Relationship
79


Section 11.22
[Reserved.].
80




iv

--------------------------------------------------------------------------------




Section 11.23
Severability of Provisions
80


Section 11.24
Patriot Act Notice
80


Section 11.25
Amendment and Restatement
80


Section 11.26
Departing Banks
81











EXHIBITS


A    Form of Note
B    Form of Compliance Certificate
C    Form of Assignment and Assumption Agreement
D    Voting Participant Information
E-1    Form of Borrowing Notice
E-2    Form of Conversion/Continuation Notice
E-3    Form of Paydown Notice


SCHEDULES


SCHEDULE 1        Pricing Grid
SCHEDULE 1.1    Existing Letters of Credit
SCHEDULE 2.1    Commitments
SCHEDULE 4        Administrative Agent Notice and Payment Info
SCHEDULE 5.2    Schedule of Existing Subsidiaries
SCHEDULE 5.5    Litigation
SCHEDULE 5.11    Environmental Matters
SCHEDULE 6.1    New Material Indebtedness
SCHEDULE 7.9    Existing Liens    
SCHEDULE 7.14    Existing Investments    
SCHEDULE 7.15(a)    [Reserved]
SCHEDULE 7.15(c)    Existing Secured Indebtedness
SCHEDULE 7.19    Restrictions on Distributions



v

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 29, 2014, among BLACK
HILLS CORPORATION, a South Dakota corporation (“Borrower”), the financial
institutions from time to time party hereto (each a “Bank,” and collectively the
“Banks”), THE BANK OF NOVA SCOTIA, in its capacity as co-syndication agent for
the Banks and UNION BANK, N.A., in its capacity as a co-syndication agent for
the Banks (collectively, in such capacities, the “Co-Syndication Agents”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as a co-documentation agent
for the Banks and ROYAL BANK OF CANADA, in its capacity as a co-documentation
agent for the Banks (collectively, in such capacities, the “Co-Documentation
Agents”), and U.S. BANK NATIONAL ASSOCIATION, in its capacity as administrative
agent for the Banks hereunder (in such capacity, the “Administrative Agent”).
WITNESSETH THAT:
WHEREAS, the Borrower, the Banks, the Co-Syndication Agents, the
Co-Documentation Agents and the Administrative Agent wish to amend and restate
the Credit Agreement, dated as of February 1, 2012 (as amended or modified prior
to the effectiveness hereof, the “Existing Credit Agreement”), to which the
Borrower and certain of the Banks are subject. The Borrower, the Banks, the
Co-Syndication Agents, the Co-Documentation Agents and the Administrative Agent
have agreed to amend and restate the Existing Credit Agreement pursuant to the
terms hereof, and the Banks have each agreed to make such loans and other
financial accommodations to the Borrower as set forth herein.
WHEREAS, the Borrower desires to obtain the several commitments of the Banks to
make available a revolving credit for loans and letters of credit (the
“Revolving Credit”), as described herein; and
WHEREAS, the Banks are willing to extend such commitments subject to all of the
terms and conditions hereof and on the basis of the representations and
warranties hereinafter set forth.
NOW, THEREFORE, in consideration of the recitals set forth above and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS; INTERPRETATION.


Section 1.1Definitions. The following terms when used herein have the following
meanings:


“Account” is defined in Section 8.4(b) hereof.
“Added Bank” is defined in Section 2.12(b) hereof.
“Adjusted LIBOR” is defined in Section 2.3(b) hereof.

1

--------------------------------------------------------------------------------






“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with their correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies of a Person (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event for purposes of this definition: (i) any Person which owns directly or
indirectly twenty percent (20%) or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
twenty percent (20%) or more of the partnership or other ownership interests of
any other Person will be deemed to control such corporation or other Person; and
(ii) each director and executive officer of the Borrower or any Subsidiary of
the Borrower shall be deemed an Affiliate of the Borrower and each of its
Subsidiaries.
“Administrative Agent” is defined in the first paragraph of this Agreement and
includes any successor Administrative Agent pursuant to Section 10.7 hereof.
“Agreement” means this Amended and Restated Credit Agreement, including all
Exhibits and Schedules hereto, as it may be amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof.
“Applicable Margin” means, at any time (i) with respect to Base Rate Loans, the
Base Rate Margin and (ii) with respect to Eurodollar Loans, the Eurodollar
Margin.
“Application” is defined in Section 2.2(b) hereof.
“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
“Arrangers” means, collectively, U.S. Bank National Association, The Bank of
Nova Scotia and Union Bank, N.A.
“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Eligible Assignee (with the consent of any party whose consent is
required by the terms hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
“Authorized Representative” means those persons whose specimen signatures are
included in the incumbency certificate provided by the Borrower pursuant to
Section 6.1(c) hereof, or any further or different officer of the Borrower so
named by any Authorized Representative of the Borrower in a written notice to
the Administrative Agent.
“Bank” and “Banks” are defined in the first paragraph of this Agreement. Unless
otherwise specified, the term “Banks” includes (i) U.S. Bank National
Association in its capacity as Swing Line Bank and (ii) each of the Issuing
Agents.

2

--------------------------------------------------------------------------------




“Base Rate” is defined in Section 2.3(a) hereof.
“Base Rate Loan” means a Loan bearing interest prior to maturity at a rate
specified in Section 2.3(a) hereof.
“Base Rate Margin” means the percentage set forth in Schedule 1 hereto beside
the then applicable Level.
“BHP” means Black Hills Power, Inc., a South Dakota corporation.
“Borrower” is defined in the first paragraph of this Agreement.
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Banks on a single date and for a single Interest Period. Borrowings of Loans
are made by and maintained ratably for each of the Banks according to their
Percentages. A Borrowing is “advanced” on the day Banks advance funds comprising
such Borrowing to the Borrower, is “continued” on the date a new Interest Period
for the same type of Loans commences for such Borrowing and is “converted” when
such Borrowing is changed from one type of Loan to the other, all as requested
by the Borrower pursuant to Section 2.5(a) hereof. The term “Borrowing” shall
include Swing Line Loans unless otherwise expressly provided.
“Borrowing Notice” is defined in Section 2.5(a) hereof.
“Business Day” means any day other than a Saturday or Sunday on which Banks are
not authorized or required to close in New York, New York, Chicago, Illinois or
Rapid City, South Dakota and, if the applicable Business Day relates to the
borrowing or payment of a Eurodollar Loan, on which banks are dealing in U.S.
Dollars in the interbank market in London, England.
“Capital” means, as of any date of determination thereof, without duplication,
the sum of (A) Consolidated Net Worth plus (B) all Recourse Indebtedness.
“Capital Lease” means at any date any lease of Property which, in accordance
with GAAP, would be required to be capitalized on the balance sheet of the
lessee.
“Capitalized Lease Obligations” means, for any Person, the amount of such
Person’s liabilities under Capital Leases determined at any date in accordance
with GAAP.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Bank, if later, the date on which such Bank becomes a Bank), of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any governmental
authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
governmental authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign

3

--------------------------------------------------------------------------------




regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted,
issued or implemented.
“Change of Control Event” means one or more of the following events:
(a)less than a majority of the members of the Board of Directors of the Borrower
shall be persons who either were (i) nominated and approved by the Board of
Directors of the Borrower serving as of the Effective Date or (ii) appointed by
directors so nominated and approved; or


(b)the stockholders of the Borrower shall approve any plan or proposal for the
liquidation or dissolution of the Borrower; or


(c)a Person or group of Persons acting in concert (other than the direct or
indirect beneficial owners of the Voting Stock of the Borrower as of the
Effective Date) shall, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, have become the direct
or indirect beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended from time to time) of Voting Stock
of the Borrower representing more than twenty percent (20%) of the combined
voting power of the outstanding Voting Stock or other ownership interests for
the election of directors or shall have the right to elect a majority of the
Board of Directors of the Borrower; or


(d)except as permitted by Section 7.12 hereof, the Borrower ceases at any time
to own one hundred percent (100%) of the Voting Stock and other equity interests
of any Material Subsidiary (or such lower percentage that the Borrower owns at
the time of organization or acquisition of such Material Subsidiary).


“CLF&P” means Cheyenne Light, Fuel & Power Company, a Wyoming corporation.
“CLF&P Indenture” means that certain Restated Indenture of Mortgage, Deed of
Trust, Security Agreement and Financing Statement, dated as of November 20,
2007, between CLF&P and Wells Fargo Bank, National Association, as Trustee,
together with all amendments and supplemental indentures thereto, and the first
mortgage bonds issued in connection therewith.
“Co-Documentation Agents” is defined in the first paragraph of this Agreement.
“Co-Syndication Agents” is defined in the first paragraph of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” and “Commitments” are defined in Section 2.1 hereof.
“Commitment Fee” is defined in Section 3.1(a) hereof.

4

--------------------------------------------------------------------------------






“Commitment Fee Rate” means the rate set forth in Schedule 1 hereto beside the
then applicable Level.
“Compliance Certificate” means a certificate in the form of Exhibit B hereto.
“Consolidated Assets” means all assets which should be listed on the
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries, as
determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Worth” means, as of any time the same is to be determined, the
total shareholders’ equity (including capital stock, additional paid-in-capital
and retained earnings after deducting treasury stock, but excluding (to the
extent otherwise included in calculating shareholders’ equity), minority
interests in Subsidiaries) which would appear on the consolidated balance sheet
of the Borrower determined on a consolidated basis in accordance with GAAP.
“Consolidated Subsidiary” means, as to any Person, each subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated, with the
financial statements of such Person in accordance with GAAP, including
principles of consolidation.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its Property is bound.
“Controlled Group” means all members of a controlled group of corporations and
all trades and businesses (whether or not incorporated) under common control
that, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
“Conversion/Continuation Notice” is defined in Section 2.5(a) hereof.
“Credit Documents” means this Agreement, the Notes, the Fee Letters, the
Supplemental Letter of Credit Agreement, the Letters of Credit and all other
documents executed in connection herewith or therewith.
“Credit Event” means any Borrowing or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.
“Daily Eurodollar Base Rate” is defined in Section 2.3(c) hereof.
“Daily Eurodollar Loan” is defined in Section 2.3(c) hereof.
“Daily Eurodollar Rate” is defined in Section 2.3(c) hereof.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

5

--------------------------------------------------------------------------------




“Defaulting Bank” means any Bank, as reasonably determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
L/C Obligations on or prior to the date required to be funded by it hereunder,
(b) notified the Borrower, the Administrative Agent, the Swing Line Bank or any
Issuing Agent in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Bank’s good faith determination that a condition precedent
(specifically identified and including the condition precedent, together with
any applicable default) to funding under this Agreement cannot be satisfied),
(c) failed, within five (5) Business Days after written request by the
Administrative Agent or any Issuing Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding L/C Documents, provided that such
Bank shall cease to be a Defaulting Bank pursuant to this clause (c) upon
receipt of such certification in form and substance satisfactory to the
Administrative Agent and, if applicable, any such Issuing Agent, (d) otherwise
failed to pay over to the Administrative Agent or any other Bank any other
amount required to be paid by it hereunder within three (3) Business Days after
the date when due, unless the subject of a good faith dispute, or (e) become (i)
or is insolvent or has a parent company that has become or is insolvent or (ii)
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it or has taken any
corporate or board or other action seeking or agreeing to the appointment of any
such Person; provided, a Bank shall not become a Defaulting Bank solely as the
result of the acquisition or maintenance of an ownership interest in such Bank
or Person controlling such Bank or the exercise of control over a Bank or Person
controlling such Bank by a governmental authority or an instrumentality thereof.
“Departing Bank” is defined in Section 11.26 hereof.
“Derivative Arrangement” means any agreement (including any master agreement and
any agreement, whether or not in writing, relating to any single transaction)
that is an interest rate swap agreement, basis swap, forward rate agreement,
commodity swap, commodity option, equity or equity index swap or option, bond
option, interest rate option, forward foreign exchange agreement, rate cap,
collar or floor agreement, future agreement, currency swap agreement,
cross-currency rate swap agreement, swaption, currency option, that relates to
fluctuations in raw material prices or utility or energy prices or other costs,
or any other similar agreement, including any option to enter into any of the
foregoing, or any combination of any of the foregoing. “Derivative Arrangements”
shall include all such agreements or arrangements made or entered into at any
time, or in effect at any time, whether or not related to a Loan or L/C
Obligations.
“Derivative Obligations” means, with respect to any Person, all liabilities of
such Person under any Derivative Arrangement (including but not limited to
obligations and liabilities arising in connection with or as a result of early
or premature termination of a Derivative Arrangement, whether or not occurring
as a result of a default thereunder), absolute or contingent, now or hereafter
existing or incurred or due or to become due.

6

--------------------------------------------------------------------------------






“Designated Persons” means a person or entity (a) listed in the annex to any
Executive Order or (b) named as a “Specially Designated National and Blocked
Person” (“SDN”) on the most current list published by OFAC at its official
website or any replacement website or other replacement official publication of
such list (the “SDN List”) or that is otherwise the subject of any Sanctions
Laws and Regulations.
“Effective Date” means May 29, 2014.
“Eligible Assignee” means (a) a Bank, (b) an Affiliate of a Bank, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) each Issuing Agent, and (iii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that,
notwithstanding the foregoing, “Eligible Assignee” shall not include any
Ineligible Institution.
“Environmental Claim” means any claim, action, investigation or written notice
by any Person alleging potential liability (including, without limitation,
potential liability for investigation, cleanup, removal, remediation,
post-remedial activities, restoration, oversight, site security or costs thereof
or related thereto, natural resources damages, property damages, personal
injuries, fines or penalties) arising out of, based on or resulting from (a) the
presence, or Release of any Hazardous Materials at any location, whether or not
owned, leased or operated by the Borrower or any of its Subsidiaries, or (b)
circumstances forming the basis of any violation, or alleged violation, of any
Environmental and Health Laws.
“Environmental and Health Laws” means any and all federal, state, regional,
county, local and foreign statutes, laws, common law, regulations, ordinances,
judgments, orders (including, without limitation, administrative orders),
permits, licenses and governmental rules or restrictions relating to human
health, safety (including without limitation occupational safety and health
standards), pollution, natural resources, conservation or the environment, or to
emissions, discharges, Releases or threatened Releases of pollutants,
contaminants, Hazardous Materials or wastes into the environment, (including
without limitation ambient air, surface water, ground water or land), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, Hazardous
Materials or wastes, or the removal, investigation or clean-up (including but
not limited to oversight, security and relocation) or other remediation thereof.
“Environmental Liabilities” means all liabilities, obligations or
responsibilities to conduct or pay for any type of removal, investigation,
cleanup, remediation, post-remedial activities, restoration, oversight, site
security pertaining to Hazardous Materials, pollutants, contaminants or any
other substance regulated under Environmental and Health Laws, or take any other
action at any location (including without limitation the reserve or expenditure
of monies) to address actual or potential liability under Environmental and
Health Laws or to comply or assure continued compliance with Environmental and
Health Laws, and all Environmental Claims pending or threatened against the
Borrower or its Subsidiaries or against any Person whose liability for any
Environmental Claim the Borrower or its Subsidiaries may have retained or
assumed, either contractually or by operation of law.

7

--------------------------------------------------------------------------------




“ERISA” is defined in Section 5.8 hereof.
“Eurodollar Loan” means a Loan bearing interest prior to its maturity at the
rate specified in Section 2.3(b) hereof and does not include a Daily Eurodollar
Loan.
“Eurodollar Margin” means the percentage set forth in Schedule 1 hereto beside
the then applicable Level.
“Eurodollar Reserve Percentage” is defined in Section 2.3(b) hereof.
“Event of Default” means any of the events or circumstances specified in Section
8.1 hereof.
“Executive Order” has the meaning assigned to such term in the definition of
Sanctions Laws and Regulations.
“Existing Credit Agreement” is defined in the Preamble hereto.
“Existing Letters of Credit” means each of the Letters of Credit outstanding
under this Agreement as of the Effective Date, as set forth on Schedule 1.1
hereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to:
(a)the weighted average of the rates on overnight federal funds transactions
with members of the United States Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the United States Federal Reserve Bank
of New York; or


(b)if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.


“Fee Letters” means, individually and collectively, each of (i) that certain
letter dated as of May 29, 2014 by and between U.S. Bank National Association
and the Borrower pertaining to fees to be paid by the Borrower to U.S. Bank
National Association thereunder, (ii) that certain letter dated as of May 29,
2014 by and between The Bank of Nova Scotia and the Borrower pertaining to fees
to be paid by the Borrower to The Bank of Nova Scotia thereunder and (iii) that
certain letter dated as of May 29, 2014 by and between Union Bank, N.A. and the
Borrower pertaining to fees to be paid by the Borrower to Union Bank, N.A.
thereunder.

8

--------------------------------------------------------------------------------






“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time, applied by the Borrower and its Subsidiaries on a
basis consistent with the preparation of the Borrower’s financial statements
furnished to the Banks as described in Section 5.4 hereof.
“Granting Bank” has the meaning specified in Section 11.10(h) hereof.
“Guarantee” means, in respect of any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Indebtedness
or other obligations of another Person, including, without limitation, by means
of an agreement to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or to maintain financial covenants, or to
assure the payment of such Indebtedness by an agreement to make payments in
respect of goods or services regardless of whether delivered, or otherwise,
provided, that the term “Guarantee” shall not include endorsements for deposit
or collection in the ordinary course of business; and such term when used as a
verb shall have a correlative meaning.
“Hazardous Material” means any chemical, substance or material, the generation,
use, storage, transportation or disposal of which, is prohibited, limited or
regulated by any Environmental and Health Law, and includes, without limitation,
(a) asbestos, polychlorinated biphenyls, dioxins and petroleum or its
by-products or derivatives (including crude oil or any fraction thereof),
lead-based paint, mold and radon, and (b) any material or substance the exposure
to, or manufacture, possession, presence, use, generation, storage,
transportation, treatment, Release, disposal, abatement, cleanup, removal,
remediation or handling of which, is prohibited, controlled or regulated
pursuant to any Environmental and Health Law.
“Immaterial Subsidiary” shall mean, any direct or indirect subsidiary of the
Borrower (i) whose total assets (as determined in accordance with GAAP) do not
represent at least ten percent (10%) of the total assets (as determined in
accordance with GAAP) of the Borrower and its subsidiaries on a consolidated
basis or (ii) whose total revenues (as determined in accordance with GAAP) do
not represent at least ten percent (10%) of the total revenues (as determined in
accordance with GAAP) of the Borrower and its subsidiaries on a consolidated
basis, provided that no subsidiary shall be deemed an Immaterial Subsidiary to
the extent (a) the total assets of such subsidiary, when combined with the total
assets of other subsidiaries which are Immaterial Subsidiaries, represent at
least twenty percent (20%) of the total assets (as determined in accordance with
GAAP) of the Borrower and its subsidiaries on a consolidated basis or (ii) the
total revenues of such subsidiary, when combined with the total revenues of
other Immaterial Subsidiaries, (as determined in accordance with GAAP) represent
at least twenty percent (20%) of the total revenues (as determined in accordance
with GAAP) of the Borrower and its subsidiaries on a consolidated basis. As used
in this definition “subsidiary” shall mean any Person whose financial statements
are consolidated into the financial statements of the Borrower in accordance
with GAAP.

9

--------------------------------------------------------------------------------




“Impacted Bank” means any Bank that fails promptly to provide the Administrative
Agent, upon the Administrative Agent’s reasonable request therefor, reasonably
satisfactory assurance that such Bank will not become a Defaulting Bank.
“Indebtedness” means, as to any Person, without duplication: (i) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (ii) all obligations of such Person for the deferred
purchase price of property or services (other than in respect of trade accounts
payable arising in the ordinary course of business which are not past-due);
(iii) all Capitalized Lease Obligations of such Person; (iv) all Indebtedness of
others secured by a Lien on any properties, assets or revenues of such Person
(other than stock, partnership interests or other equity interests of the
Borrower or any Subsidiary of the Borrower in other entities) to the extent of
the lesser of the value of the property subject to such Lien or the amount of
such Indebtedness; (v) all Guarantees issued by such Person, provided that
Long-Term Guaranties shall not be deemed “Indebtedness” for purposes of
calculating the Borrower’s compliance with the financial covenants set forth in
Section 7.17 hereof; (vi) all obligations of such Person, contingent or
otherwise, in respect of any letters or credit (whether commercial or standby)
or bankers’ acceptances, (vii) all Derivative Obligations of such Person,
provided that for purposes of determining the Borrower’s compliance with the
financial covenants set forth in Section 7.17 hereof, only the Borrower’s
Derivative Obligations under Derivative Arrangements which must be
marked-to-market in accordance with GAAP shall be included as Indebtedness of
the Borrower, and (viii) all obligations of such Person under synthetic (and
similar type) lease arrangements, provided that for purposes of calculating such
Person’s Indebtedness under such synthetic (or similar type) lease arrangements,
such lease arrangement shall be treated as if it were a Capital Lease.
“Ineligible Institution” means (i) a natural person, (ii) a Defaulting Bank,
(iii) the Borrower, any of its Subsidiaries or any of its Affiliates, or (iv) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.
“Interest Period” is defined in Section 2.6 hereof.
“Investments” is defined in Section 7.14 hereof.
“Issuing Agents” means each of (i) U.S. Bank National Association, (ii) The Bank
of Nova Scotia, (iii) Union Bank, N.A., (iv) solely with respect to the Existing
Letters of Credit, each other Bank which has issued any such Existing Letters of
Credit, and (v) any other Bank who agrees to be an Issuing Agent and who is
acceptable to the Borrower and the Administrative Agent.


“L/C Documents” means the Letters of Credit, any draft or other document
presented in connection with a drawing thereunder, any Supplemental Letter of
Credit Agreement and this Agreement.
“L/C Fee Rate” means the rates set forth in Schedule 1 hereto beside the then
applicable Level.

10

--------------------------------------------------------------------------------






“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.
“Lending Office” is defined in Section 9.4 hereof.
“Letter of Credit” is defined in Section 2.2(a) hereof.
“Level I Status” means the Borrower’s S&P Rating is A- or higher and its Moody’s
Rating is A3 or higher.
“Level II Status” means Level I Status does not apply, but the Borrower’s S&P
Rating is BBB+ or higher and its Moody’s Rating is Baa1 or higher.
“Level III Status” means neither Level I Status nor Level II Status applies, but
the Borrower’s S&P Rating is BBB or higher and its Moody’s Rating is Baa2 or
higher.
“Level IV Status” means neither Level I Status, Level II Status nor Level III
Status applies, but the Borrower’s S&P Rating is BBB- or higher and its Moody’s
Rating is Baa3 or higher.
“Level V Status” means neither Level I Status, Level II Status, Level III Status
nor Level IV Status applies.
“LIBOR” is defined in Section 2.3(b) hereof.
“LIBOR Index Rate” is defined in Section 2.3(b) hereof.
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, including, but not limited to, the
security interest or lien arising from a mortgage, encumbrance, pledge,
conditional sale, security agreement or trust receipt, or a lease, consignment
or bailment for security purposes. For the purposes of this definition, a Person
shall be deemed to be the owner of any Property which it has acquired or holds
subject to a conditional sale agreement, Capital Lease or other arrangement
pursuant to which title to the Property has been retained by or vested in some
other Person for security purposes, and such retention of title shall constitute
a “Lien.”
“Loan” and “Loans” means a Revolving Loan or a Swing Line Loan.
“Long-Term Guarantee” means (i) any Guarantee issued by the Borrower or its
Subsidiaries under which the holder or beneficiary of such Guarantee is not
permitted under any circumstance or contingency to make demand or exercise any
other remedies under such Guarantee prior to the Termination Date, as extended
from time to time in accordance with the terms hereof and (ii) any coal mining
reclamation bonds or contingent indemnity or reimbursement obligations with
respect to such reclamation bonds (so long as such reclamation bonds have not
been called upon).

11

--------------------------------------------------------------------------------






“Material Adverse Effect” means a material adverse effect on (i) the business,
financial position or results of operations of the Borrower or the Borrower and
its Subsidiaries taken as a whole, (ii) the ability of the Borrower to perform
its material obligations under the Credit Documents, (iii) the validity or
enforceability of the material obligations of the Borrower under any Credit
Document, (iv) the rights and remedies of the Banks or the Administrative Agent
against the Borrower; or (v) the timely payment of the principal of and interest
on the Loans or other amounts payable by the Borrower hereunder, provided that a
downgrade of the Borrower’s S&P Rating and/or Moody’s Rating and/or any other
credit rating of Borrower from any other credit rating agency shall not, in and
of itself, be deemed a “Material Adverse Effect” for purposes of this Agreement.
“Material Subsidiaries” means any Subsidiary of the Borrower which is not either
an Immaterial Subsidiary or a Project Finance Subsidiary; all Material
Subsidiaries are designated as such in Schedule 5.2, as updated from time to
time in accordance with the terms of this Agreement.
“Moody’s Rating” means the rating assigned by Moody’s Investors Service, Inc.
and any successor thereto that is a nationally recognized rating agency to the
outstanding senior unsecured non-credit enhanced long-term indebtedness of a
Person (or if neither Moody’s Investors Service, Inc. nor any such successor
shall be in the business of rating long-term indebtedness, a nationally
recognized rating agency in the United States of America as mutually agreed
between the Required Banks and the Borrower). Any reference in this Agreement to
any specific rating is a reference to such rating as defined as of the date
hereof by Moody’s Investors Service, Inc. (or such a successor) and shall be
deemed to refer to the equivalent rating if such rating system changes.
“Non-Defaulting Bank” means a Bank that is not a Defaulting Bank.
“Non-Recourse Indebtedness” means, without duplication, all Indebtedness of the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP incurred in connection with project financings and
refinancings (including project financings and refinancings of existing assets)
as to which the holder of such Indebtedness has recourse solely against the
assets of the Project Finance Subsidiary that incurs such Indebtedness and not
against the Borrower or a Consolidated Subsidiary of the Borrower other than a
Project Finance Subsidiary or any of their other assets (whether directly,
through a Guarantee or otherwise), other than the pledge of the stock (or
similar equity interest) of the Project Finance Subsidiary which incurred such
Indebtedness. For purposes of clarification, any Indebtedness of a Project
Finance Subsidiary which would otherwise constitute Non-Recourse Indebtedness
but for the issuance by the Borrower or a Consolidated Subsidiary of the
Borrower of a Guarantee or other document which provides recourse with respect
to such Indebtedness, such Indebtedness shall for all purposes of this Agreement
be deemed Non-Recourse Indebtedness so long as (i) the Borrower’s or such
Consolidated Subsidiary’s obligations under such Guarantee or other document are
treated for all purposes as Recourse Indebtedness hereunder, (ii) such Recourse
Indebtedness of the Borrower or such Consolidated Subsidiary pursuant to such
Guaranty is unsecured and is otherwise permitted by this Agreement, and (iii)
such Recourse Indebtedness of the Borrower or such Consolidated Subsidiary
pursuant to all such Guaranties does not in the aggregate exceed $100,000,000 at
any one time outstanding.

12

--------------------------------------------------------------------------------




“Note” is defined in Section 2.10(a) hereof.
“Obligations” means all fees payable hereunder, all obligations of the Borrower
to pay principal of or interest on Loans and L/C Obligations, fees, expenses,
indemnities, and all other payment obligations of the Borrower arising under or
in relation to any Credit Document.
“OFAC” has the meaning assigned to such term in the definition of Sanctions Laws
and Regulations.
“Participating Interest” is defined in Section 2.2(d) hereof.
“Paydown Notice” is defined in Section 2.8(a) hereof.
“Percentage” means, for each Bank, the percentage of the Commitments represented
by such Bank’s Commitment or, if the Commitments have been terminated, the
percentage held by such Bank (including through participation interests in Swing
Line Loans and L/C Obligations) of the aggregate principal amount of all
outstanding Obligations.
“Permitted Derivative Obligations” means all Derivative Obligations as to which
the Derivative Arrangements giving rise to such Derivative Obligation are
entered into in the ordinary course of business to hedge interest rate risk,
currency risk, commodity price risk or the production of the Borrower or its
Subsidiaries (and not for speculative purposes) and if such Derivative
Obligation is an obligation of the Borrower, such Derivative Obligation ranks no
greater than pari passu to the Obligations.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof.
“Plan” means at any time an employee pension benefit plan covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
that is either (i) maintained by a member of the Controlled Group or (ii)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.
“PBGC” is defined in Section 5.8 hereof.
“Project Finance Subsidiary” means any Subsidiary of the Borrower as to which
the creditors and other holders of Indebtedness of such Subsidiary have recourse
solely against the assets of such Subsidiary and not against the Borrower or any
other Subsidiary of the Borrower or any of their other assets (whether directly,
through a Guarantee or otherwise) other than (i) pursuant to a Guarantee
permitted hereunder and (ii) the stock of such Subsidiary (or similar equity
interest).
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, whether now owned or hereafter
acquired.

13

--------------------------------------------------------------------------------






“PUHCA” means the Public Utility Holding Company Act of 2005, as amended.
“Recourse Indebtedness” means, without duplication, all Indebtedness of the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP other than Non-Recourse Indebtedness, but including first
mortgage bond debt.
“Recourse Leverage Ratio” means, as of any time the same is to be determined,
the ratio of the amount of (A) Recourse Indebtedness outstanding at such time to
(B) the amount of Capital at such time.
“Reference Rating” is the rating for the Borrower’s senior, unsecured long-term
indebtedness for borrowed money that is not guaranteed by any other person or
entity.
“Reimbursement Obligation” is defined in Section 2.2(c) hereof.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Materials), or
into or out of any property, including the movement of any Hazardous Material
through the air, soil, surface water, groundwater or property.
“Required Banks” means, as of the date of determination thereof, any Banks
holding in the aggregate more than fifty percent (50%) of the Percentages,
provided, that at any time there are two (2) or fewer Banks, Required Banks
shall mean Banks holding one hundred percent (100%) of the Percentages.
“Revolving Credit” has the meaning specified in the recitals hereof.
“Revolving Loans” are defined in Section 2.1 hereof and include a Base Rate Loan
or Eurodollar Loan, each of which is a “type” of Loan hereunder.
“S&P Rating” means the rating assigned by Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business, and any successor thereto
that is a nationally recognized rating agency to the outstanding senior
unsecured non-credit enhanced long-term indebtedness of a Person (or, if neither
such division nor any successor shall be in the business of rating long-term
indebtedness, a nationally recognized rating agency in the United States as
mutually agreed between the Required Banks and the Borrower). Any reference in
this Agreement to any specific rating is a reference to such rating as defined
as of the date hereof by Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business (or such a successor), and shall be deemed to
refer to the equivalent rating if such rating system changes.
“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control (“OFAC”) and (b) any sanctions measures imposed by the
United Nations Security Council, European Union or the United Kingdom.

14

--------------------------------------------------------------------------------




“SEC” means the United States Securities and Exchange Commission.
“Security” has the same meaning as in Section 2(l) of the Securities Act of
1933, as amended.
“Solvent” means that (a) the fair value of a Person’s assets is in excess of the
total amount of such Person’s debts, as determined in accordance with the United
States Bankruptcy Code, and (b) the present fair saleable value of a Person’s
assets is in excess of the amount that will be required to pay such Person’s
debts as they become absolute and matured. As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the United States Bankruptcy Code.
“SPC” has the meaning specified in Section 11.10(h) hereof.
“Subsidiary” means, as to the Borrower, any corporation or other entity (i)
which is consolidated into the financial statements of the Borrower in
accordance with GAAP or (ii) of which more than fifty percent (50%) of the
outstanding stock or comparable equity interests having ordinary voting power
for the election of the Board of Directors of such corporation or similar
governing body in the case of a non-corporation (irrespective of whether or not,
at the time, stock or other equity interests of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
by the Borrower or by one or more of its Subsidiaries.
“Supplemental Letter of Credit Agreement” is defined in Section 2.2(a) hereof.
“Swing Line Bank” means U.S. Bank National Association or such other Bank which
may succeed to its rights and obligations as Swing Line Bank pursuant to the
terms of this Agreement.
“Swing Line Borrowing Notice” is defined in Section 2.1(b)(ii) hereof.
“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Bank pursuant to Section 2.1(b) hereof.
“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Bank may have outstanding to the Borrower at any one time, which, as
of the date hereof, is $25,000,000.
    “Termination Date” means May 29, 2019.


“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
accrued benefits under such Plan exceeds (ii) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the Controlled Group to the PBGC or the
Plan under Title IV of ERISA.

15

--------------------------------------------------------------------------------






“Unguaranteed Non-Recourse Indebtedness” means, without duplication,
Indebtedness of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP incurred in connection with project
financings (including project financings of existing assets) as to which the
holder of such Indebtedness has recourse solely against the assets of the
Project Finance Subsidiary that incurs such Indebtedness and not against the
Borrower or a Consolidated Subsidiary of the Borrower other than a Project
Finance Subsidiary or any of their other assets (whether directly, through a
Guarantee or otherwise), other than the pledge of the stock (or similar equity
interest) of the Project Finance Subsidiary which incurred such Indebtedness;
provided, for purposes of clarification of this definition, any Indebtedness of
a Project Finance Subsidiary in which the Borrower or a Consolidated Subsidiary
of the Borrower has issued a Guarantee or is a party to any other document which
provides recourse with respect to such Indebtedness, such Indebtedness shall for
all purposes of this Agreement not be deemed Unguaranteed Non-Recourse
Indebtedness.
“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.
“Voting Participant” is defined in Section 11.10(i) hereof.
“Voting Participant Notification” is defined in Section 11.10(i) hereof.
“Voting Stock” of any Person means capital stock of any class or classes or
other equity interests (however designated) having ordinary voting power for the
election of directors or similar governing body of such Person.
“Welfare Plan” means a “welfare plan,” as defined in Section 3(l) of ERISA.
“Wholly-Owned” when used in connection with any Subsidiary means a Subsidiary of
which all of the issued and outstanding shares of stock or other equity
interests (other than directors’ qualifying shares as required by law) shall be
owned by the Borrower and/or one or more of its Wholly-Owned Subsidiaries.
Section 1.2Interpretation. The foregoing definitions shall be equally applicable
to both the singular and plural forms of the terms defined. All references to
times of day in this Agreement shall be references to New York, New York time
unless otherwise specifically provided. The word “including” means including
without limiting the generality of any description preceding such term. Where
the character or amount of any asset or liability or item of income or expense
is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, the same
shall be done in accordance with GAAP in effect on the Effective Date, to the
extent applicable, except where such principles are inconsistent with the
specific provisions of this Agreement. Whether any obligations of the Borrower
or any Subsidiary are “pari passu” with the Obligations shall be determined
based on contractual rights and shall not take into consideration structural
seniority or subordination. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or

16

--------------------------------------------------------------------------------




other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), and (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws). Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification Section 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
of its Subsidiaries at “fair value”, as defined therein, or (ii) any treatment
of Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Codification Subtopic 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof.


SECTION 2. THE CREDITS.


Section 2.1The Commitments and the Loans The Revolving Loan Commitment. Subject
to the terms and conditions hereof (including Sections 6.1 and 6.2 hereof), each
Bank, by its acceptance hereof, severally agrees to make a loan or loans to the
Borrower from time to time on a revolving basis (individually a “Revolving Loan”
and collectively “Revolving Loans”) in U.S. Dollars in an aggregate outstanding
amount up to the amount of its commitment set forth opposite the name of such
Bank on Schedule 2.1 hereto (such amount, as reduced pursuant to Section 2.12(a)
hereof, increased pursuant to Section 2.12(b) hereof, or changed as a result of
one or more assignments under Section 11.10 hereof its “Commitment” and,
cumulatively for all the Banks, the “Commitments”) before the Termination Date,
provided that the sum of the aggregate amount of Loans (including Revolving
Loans and Swing Line Loans) and of L/C Obligations at any time outstanding shall
not exceed the Commitments in effect at such time. On the Termination Date the
Commitments shall terminate. Each Borrowing of Revolving Loans shall be made
ratably from the Banks in proportion to their respective Percentages. As
provided in Section 2.5(a) hereof, the Borrower may elect that each Borrowing of
Revolving Loans be either Base Rate Loans or Eurodollar Loans. Revolving Loans
may be repaid and the principal amount thereof reborrowed before the Termination
Date, subject to all the terms and conditions hereof. Unless an earlier maturity
is provided for hereunder, all Revolving Loans shall mature and be due and
payable on the Termination Date.
 
(b)Swing Line Loans.
 
(i)Swing Line Loans. Upon the satisfaction of the conditions precedent set forth
in Section 6.2 hereof and, if such Swing Line Loan is to be made on the date of
the initial Credit Event hereunder, the satisfaction of the conditions precedent
set forth in Section 6.1 hereof as well, from and including the date of this
Agreement and prior to the Termination

17

--------------------------------------------------------------------------------




Date, the Swing Line Bank may, at its option, on the terms and conditions set
forth in this Agreement, make Swing Line Loans in U.S. Dollars to the Borrower
from time to time in an aggregate principal amount not to exceed the Swing Line
Sublimit, provided that the sum of the aggregate amount of Loans (including
Revolving Loans and Swing Line Loans) and of L/C Obligations at any time
outstanding shall not exceed the Commitments in effect at such time, and
provided further that at no time shall the sum of (i) the Swing Line Bank’s
Percentage of the Swing Line Loans, plus (ii) the outstanding Revolving Loans
made by the Swing Line Bank pursuant to Section 2.1 hereof, plus (iii) the Swing
Line Bank’s Percentage of the L/C Obligations, exceed the Swing Line Bank’s
Commitment at such time. Subject to the terms of this Agreement (including,
without limitation the discretion of the Swing Line Bank), the Borrower may
borrow, repay and reborrow Swing Line Loans at any time prior to the Termination
Date.


(ii)Borrowing Notice. In order to borrow a Swing Line Loan, the Borrower shall
deliver to the Administrative Agent and the Swing Line Bank an irrevocable
Borrowing Notice (a “Swing Line Borrowing Notice”) not later than 1:00 p.m. (New
York time) on the date of Borrowing of such Swing Line Loan, specifying (i) the
applicable date of Borrowing (which date shall be a Business Day), and (ii) the
aggregate amount of the requested Swing Line Loan which shall be an amount not
less than $100,000.


(iii)Making of Swing Line Loans; Participations. Not later than 2:00 p.m. (New
York time) on the applicable date of Borrowing, the Swing Line Bank shall make
available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Section 11.8 hereof.
The Administrative Agent will promptly make the funds so received from the Swing
Line Bank available to the Borrower on the date of Borrowing at the
Administrative Agent’s aforesaid address. Each time that a Swing Line Loan is
made by the Swing Line Bank pursuant to this Section 2.1(b)(iii), the Swing Line
Bank shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Bank and each Bank shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swing Line Bank a participation in such Swing
Line Loan in proportion to its Percentage.


(iv)Repayment of Swing Line Loans. The Borrower shall repay the then unpaid
principal amount of each Swing Line Loan on the earlier of the Termination Date
and the first date after such Swing Line Loan is made that is the last day of a
calendar month and is at least two (2) Business Days after such Swing Line Loan
is made. In addition, the Swing Line Bank may at any time in its sole discretion
with respect to any outstanding Swing Line Loan, upon notice to the banks
delivered not later than 11:00 a.m. (New York time) on any date, require each
Bank to fund the participation acquired by such Bank pursuant to Section
2.1(b)(iii) hereof or require each Bank (including the Swing Line Bank) to make
a Revolving Loan in the amount of such Bank’s Percentage of such Swing Line Loan
(including, without limitation, any interest accrued and unpaid thereon), for
the purpose of repaying such Swing Line Loan. Not later than 12:00 noon (New
York time) on the date of any notice received pursuant to this Section
2.1(b)(iv), each Bank shall make available its required Revolving Loan, in funds
immediately available to the Administrative Agent at its address specified
pursuant to Section 11.8 hereof. Revolving Loans made pursuant to this Section
2.1(b)(iv) shall initially be Base Rate Loans and thereafter may be continued as
Base Rate Loans or converted into Eurodollar Loans in the manner provided in
Section 2.6 hereof and subject to the other conditions and limitations set forth
in this Article II. Unless

18

--------------------------------------------------------------------------------




a Bank shall have notified the Swing Line Bank, prior to the Swing Line Bank’s
making any Swing Line Loan, that any applicable condition precedent set forth in
Sections 6.1 or 6.2 hereof had not then been satisfied, such Bank’s obligation
to make Revolving Loans pursuant to this Section 2.1(b)(iv) to repay Swing Line
Loans or to fund the participation acquired pursuant to Section 2.1(b)(iii)
hereof shall be unconditional, continuing, irrevocable and absolute and shall
not be affected by any circumstances, including, without limitation, (a) any
set-off, counterclaim, recoupment, defense or other right which such Bank may
have against the Borrower, the Administrative Agent, the Swing Line Bank or any
other Person, (b) the occurrence or continuance of a Default or Event of
Default, (c) any adverse change in the condition (financial or otherwise) of the
Borrower, or (d) any other circumstances, happening or event whatsoever. In the
event that any Bank fails to make payment to the Administrative Agent of any
amount due under this Section 2.1(b)(iv), interest shall accrue thereon at the
Federal Funds Rate for each day during the period commencing on the date of
demand and ending on the date such amount is received and the Administrative
Agent shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Bank hereunder until the
Administrative Agent receives such payment from such Bank or such obligation is
otherwise fully satisfied. On the Termination Date, the Borrower shall repay in
full the outstanding principal balance of the Swing Line Loans, together with
accrued interest thereon.


Section 2.2Letters of Credit.
  
(a)General Terms. Subject to the terms and conditions hereof, as part of the
Revolving Credit the Issuing Agents shall issue standby letters of credit
denominated in U.S. Dollars (each a “Letter of Credit”) for the Borrower’s
account, provided that: the aggregate amount of L/C Obligations outstanding at
any time shall not exceed either (x) the difference between the Commitments in
effect at such time and the aggregate amount of Loans then outstanding or (y)
$200,000,000. Upon receipt of a request to issue a Letter of Credit, the
relevant Issuing Agent shall notify the Administrative Agent in order to confirm
sufficient availability pursuant to the immediately preceding sentence. Each
Letter of Credit shall be issued by the applicable Issuing Agent, but each Bank
shall be obligated to purchase an undivided percentage participating interest in
such Letter of Credit from the applicable Issuing Agent pursuant to Section
2.2(d) hereof in an amount equal to its Percentage of the amount of each drawing
thereunder and, accordingly, the undrawn face amount of each Letter of Credit
shall constitute usage of the Commitment of each Bank pro rata in accordance
with each Bank’s Percentage. The Borrower shall execute a standard letter of
credit application and agreement which serves the same purpose with each Issuing
Agent (collectively, the “Supplemental Letter of Credit Agreement”) which shall
contain certain terms applicable to the Letters of Credit. To the extent any
provision of the Supplemental Letter of Credit Agreement is inconsistent with
the terms of this Agreement, the terms of this Agreement shall control. Each
Existing Letter of Credit shall for all purposes be deemed to be a Letter of
Credit issued on the Effective Date under this Agreement. No Issuing Agent shall
have an obligation pursuant to the Credit Documents to issue any Letter of
Credit if, after giving effect to the issuance of such Letter of Credit, the
aggregate face amount of Letters of Credit issued by such Issuing Agent then
outstanding plus, without duplication, any unreimbursed Reimbursement
Obligations in respect of Letters of Credit issued by

19

--------------------------------------------------------------------------------




such Issuing Agent, would exceed $66,666,666.67, unless otherwise agreed to by
such Issuing Agent and the Administrative Agent.
 
(b)Supplemental Letter of Credit Agreements. At any time before thirty (30) days
prior to the Termination Date, each Issuing Agent shall, at the request of the
Borrower given to such Issuing Agent at least three (3) Business Days prior to
the requested date of issuance, issue one or more Letters of Credit, in a form
satisfactory to such Issuing Agent, with expiration dates no later than five (5)
Business Days prior to the Termination Date, in an aggregate face amount as set
forth above, upon the receipt of a duly executed Supplemental Letter of Credit
Agreement for the relevant Letter of Credit in the form customarily prescribed
by such Issuing Agent for the type of Letter of Credit requested.
Notwithstanding anything contained in any Supplemental Letter of Credit
Agreement to the contrary (i) the Borrower’s obligation to pay fees in
connection with each Letter of Credit shall be as exclusively set forth in
Section 3.1(b) hereof, and (ii) if the applicable Issuing Agent is not timely
reimbursed for the amount of any drawing under a Letter of Credit on the date
such drawing is paid (it being understood that a drawing which is reimbursed
pursuant to, and in accordance with, Section 2.5(c) hereof shall be deemed to
have been timely reimbursed), the Borrower’s obligation to reimburse the
applicable Issuing Agent for the amount of such drawing shall bear interest
(which the Borrower hereby promises to pay on demand) from and after the date
such drawing is paid at a rate per annum equal to the sum of two percent (2.00%)
plus the Base Rate Margin plus the Base Rate from time to time in effect. The
applicable Issuing Agent will promptly notify the Administrative Agent, which in
turn will promptly notify the Banks of each issuance by it of a Letter of Credit
and any amendment or extension of a Letter of Credit. Each Issuing Agent agrees
to issue amendments to any Letters of Credit issued by it increasing the amount,
or extending the expiration date, thereof at the request of the Borrower subject
to the conditions set forth herein (including the conditions set forth in
Section 6.2 hereof and the other terms of this Section 2.2). Without limiting
the generality of the foregoing, a Issuing Agent’s obligation to issue, amend or
extend the expiration date of a Letter of Credit is subject to the conditions
set forth herein (including the conditions set forth in Section 6.2 hereof and
the other terms of this Section 2.2) and an Issuing Agent will not issue, amend
or extend the expiration date of any Letter of Credit if any Bank notifies such
Issuing Agent of any failure to satisfy or otherwise comply with such conditions
and terms and directs such Issuing Agent not to take such action.


(c)The Reimbursement Obligations. Subject to Section 2.2(b) hereof, the
obligation of the Borrower to reimburse the applicable Issuing Agent for all
drawings under a Letter of Credit (a “Reimbursement Obligation”) shall be
governed, to the extent not inconsistent with this Agreement, by the
Supplemental Letter of Credit Agreement related to such Letter of Credit, except
that (i) reimbursement of each drawing paid prior to 1:30 p.m. (New York time)
shall be made in immediately available funds at the applicable office of Issuing
Agent which has been designated by it to the Borrower in writing for such
purpose on the date when such drawing is paid or (ii) if such drawing was paid
after 1:30 p.m. (New York time), by 12:00 noon (New York time) on the next
Business Day. If the Borrower does not make any such reimbursement payment on
the date due (whether through a deemed request for a Base Rate Loan pursuant to
Section 2.5(c) hereof or otherwise)

20

--------------------------------------------------------------------------------




and the Banks fund their participations therein in the manner set forth in
Section 2.2(d) hereof, then all payments thereafter received by an Issuing Agent
in discharge of any of the relevant Reimbursement Obligations shall be
distributed in accordance with Section 2.2(d) hereof. An Issuing Agent shall
notify the Borrower and the Administrative Agent promptly of its intent to pay,
or payment of, a drawing under a Letter of Credit.
 
(d)The Participating Interests. Each Bank, by its acceptance hereof, severally
agrees to purchase from each Issuing Agent, and each Issuing Agent hereby agrees
to sell to each such Bank, an undivided percentage participating interest (a
“Participating Interest”), to the extent of its Percentage, in each Letter of
Credit issued by, and each Reimbursement Obligation owed to, such Issuing Agent.
Upon any failure by the Borrower to pay any Reimbursement Obligation by the time
required as set forth in Section 2.2(c) hereof, or if an Issuing Agent is
required at any time to return to the Borrower or to a trustee, receiver,
liquidator, custodian or other Person any portion of any payment of any
Reimbursement Obligation, each Bank shall, not later than the Business Day it
receives a demand from the Administrative Agent on behalf of such Issuing Agent
(which Issuing Agent hereby covenants and agrees it will deliver to the
Administrative Agent) to such effect, if such demand is received before 2:00
p.m. (New York time), or not later than the following Business Day, if such
demand is received after such time, pay to such Issuing Agent an amount equal to
its Percentage of such unpaid or recaptured Reimbursement Obligation together
with interest on such amount accrued from the date the related payment was made
by such Issuing Agent to the date of such payment by such Bank a rate per annum
equal to (i) from the date the related payment was made by such Issuing Agent to
the date two (2) Business Days after payment by such Bank is due hereunder, the
Federal Funds Rate for each such day and (ii) from the date two (2) Business
Days after the date such payment is due from such Bank to the date such payment
is made by such Bank, the Base Rate in effect for each such day. Each such Bank
shall thereafter be entitled to receive its Percentage of each payment received
in respect of the relevant Reimbursement Obligation and of interest paid
thereon, with the applicable Issuing Agent retaining its Percentage as a Bank
hereunder.


The several obligations of the Banks to the Issuing Agents under this Section
2.2(d) shall be absolute, irrevocable and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Bank may have or have had against the Borrower,
the Administrative Agent, the Issuing Agents, any Bank or any other Person
whatsoever. Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction or
termination of any Commitment of any Bank, and each payment by a Bank under this
Section 2.2 shall be made without any offset, abatement, withholding or
reduction whatsoever. The Issuing Agents and the Administrative Agent shall be
entitled to offset amounts received for the account of a Bank under the Credit
Documents against unpaid amounts due from such Bank to the applicable Issuing
Agent or the Administrative Agent, as applicable, hereunder (whether as fundings
of participations, indemnities or otherwise).
(e)Indemnification. The Banks shall, to the extent of their respective
Percentages, indemnify each Issuing Agent (to the extent not reimbursed by the

21

--------------------------------------------------------------------------------




Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except to the extent
resulting from such Issuing Agent’s gross negligence or willful misconduct as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) that an Issuing Agent may suffer or incur in connection with any
Letter of Credit issued by it. The Issuing Agents shall be entitled to all of
the rights and protections afforded the Administrative Agent under Section 10
hereof. The obligations of the Banks under this Section 2.2(e) and all other
parts of this Section 2.2 shall survive termination of this Agreement and of all
other L/C Documents.


(f)Issuing Agents. Each Bank hereby appoints U.S. Bank National Association, and
any other Person who satisfies the definition of Issuing Agent, as the Issuing
Agents hereunder and hereby authorizes each of the Issuing Agents to take such
action as Issuing Agent on its behalf and to exercise such powers under the
Credit Documents as are delegated to the Issuing Agents by the terms thereof,
together with such powers as are reasonably incidental thereto. The relationship
between each of the Issuing Agents and the Banks is and shall be that of agent
and principal only, and nothing contained in this Agreement or any other Credit
Document shall be construed to constitute a Issuing Agent as a trustee or
fiduciary for any Bank or the Borrower.
 
Section 2.3Applicable Interest Rates Base Rate Loans. Each Base Rate Loan made
or maintained by a Bank shall bear interest during each Interest Period it is
outstanding (computed at all times on the basis of a year of 365 or 366 days, as
applicable, and actual days elapsed) on the unpaid principal amount thereof from
the date such Loan is advanced, continued or created by conversion from a
Eurodollar Loan until maturity (whether by acceleration or otherwise) at a rate
per annum equal to the sum of the Applicable Margin plus the Base Rate from time
to time in effect, payable on the last day of its Interest Period and at
maturity (whether by acceleration or otherwise) and no less frequently than
quarterly.


“Base Rate” means for any day the greatest of:
(i)the rate of interest announced by U.S. Bank National Association from time to
time as its prime rate, or equivalent, for U.S. Dollar loans within the United
States as in effect on such day, with any change in the Base Rate resulting from
a change in said prime rate to be effective as of the date of the relevant
change in said prime rate;


(ii)the sum of (x) the Federal Funds Rate, plus (y) one half of one percent
(0.50%); and


(iii)    the rate per annum appearing on a nationally recognized service such as
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) as the rate for deposits in U.S. Dollars for a one month interest period
commencing on the date of determination, plus 1.00%.


(b)Eurodollar Loans. Each Eurodollar Loan made or maintained by a Bank shall
bear interest during each Interest Period it is outstanding (computed on

22

--------------------------------------------------------------------------------




the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued, or created by
conversion from a Base Rate Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable on the last day
of the Interest Period and at maturity (whether by acceleration or otherwise),
and, if the applicable Interest Period is longer than three months, on each day
occurring every three months after the commencement of such Interest Period.


“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:
Adjusted LIBOR =
LIBOR     _

1 - Eurodollar Reserve Percentage
“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available and (b)
if the LIBOR Index Rate cannot be determined, the arithmetical average of the
rates of interest per annum at which deposits in U.S. Dollars, in immediately
available funds are offered to the Administrative Agent at 11:00 a.m. (London,
England time) two (2) Business Days before the beginning of such Interest Period
by major banks in the interbank eurodollar market for delivery on the first day
of and for a period equal to such Interest Period in an amount equal or
comparable to the principal amount of the Eurodollar Loan scheduled to be made
by U.S. Bank as part of such Borrowing.
“LIBOR Index Rate” means, for any Interest Period, the rate per annum for
deposits in U.S. Dollars for delivery on the first day of and for a period equal
to such Interest Period in an amount equal or comparable to the principal amount
of the Eurodollar Loan scheduled to be made by U.S. Bank as part of such
Borrowing, which appears on a nationally recognized service such as Reuters
Screen LIBOR01 Page (or any successor or substitute page of such page) as the
rate for deposit in U.S. Dollars for such Interest Period on the day two (2)
Business Days before the commencement of such Interest Period.
“Eurodollar Reserve Percentage” means for a Borrowing of Eurodollar Loans from
any Bank, the daily average for the applicable Interest Period of the actual
effective rate, expressed as a decimal, at which reserves (including, without
limitation, any supplemental, marginal and emergency reserves) are maintained by
such Bank during such Interest Period pursuant to Regulation D of the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities,” as defined in such Board’s Regulation D (or in respect of any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurodollar Loans is determined or any category of extensions of
credit or other assets that include loans by non-United States offices of any
Bank to United States residents), subject to any amendments of such reserve
requirement by such Board or its successor, taking into account any transitional
adjustments thereto. For purposes of this definition, the Eurodollar Loans shall
be deemed to be “eurocurrency liabilities” as defined in Regulation D without
benefit or credit for any prorations, exemptions or offsets under Regulation D.
(c)Daily Eurodollar Rates. Notwithstanding the foregoing, each Swing Line Loan
shall bear interest on the outstanding principal amount thereof, for each

23

--------------------------------------------------------------------------------




day from and including the day such Swing Line Loan is made to but excluding the
date it is paid, at a rate per annum equal to, at the Borrower’s option, the
Daily Eurodollar Rate or the Base Rate plus an applicable margin agreed to by
the Borrower and the Swing Line Bank.
  
“Daily Eurodollar Base Rate” means, with respect to a Swing Line Loan, the LIBOR
Index Rate for one month appearing on the applicable Reuters Screen LIBOR01 as
of 11:00 a.m. (London, England time) on a Business Day, provided that, if the
LIBOR Index Rate cannot be determined, the applicable Daily Eurodollar Base Rate
for one month shall instead be the arithmetical average of the rates of interest
per annum at which deposits in U.S. Dollars in immediately available funds are
offered to the Administrative Agent at 11:00 a.m. (London, England time) on a
Business Day by major banks in the interbank eurodollar market in an amount
equal or comparable to the principal amount of the relevant Swing Line Loan and
having a maturity equal to one month. For purposes of determining any interest
rate hereunder or under any other Credit Document which is based on the Daily
Eurodollar Base Rate, such interest rate shall change as and when the Daily
Eurodollar Base Rate shall change.
“Daily Eurodollar Loan” means a Swing Line Loan which, except as otherwise
provided in this Section 2.3(c), bears interest at the Daily Eurodollar Rate.
“Daily Eurodollar Rate” means, with respect to a Swing Line Loan, the sum of (a)
the quotient of (i) the Daily Eurodollar Base Rate, divided by (ii) one minus
the Eurodollar Reserve Percentage (expressed as a decimal) applicable to such
Interest Period, plus (b) the Applicable Margin.
(d)Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to Obligations, and a determination thereof by the
Administrative Agent shall be conclusive and binding except in the case of
manifest error.


Section 2.4Minimum Borrowing Amounts. Each Borrowing of Base Rate Loans (other
than a Borrowing to repay Swing Line Loans) and Eurodollar Loans shall be in an
amount not less than $2,000,000 and integral multiples of $1,000,000 in excess
thereof; provided, a Borrowing of Base Rate Loans applied to pay a Reimbursement
Obligation pursuant to Section 2.5(c) hereof shall be in an amount equal to such
Reimbursement Obligation.


Section 2.5Manner of Borrowing Loans and Designating Interest Rates Applicable
to Loans.
 
(a)Notice to the Administrative Agent. The Borrower shall give notice to the
Administrative Agent in the form of Exhibit E-1 (a “Borrowing Notice”) by no
later than 1:00 p.m. (New York time) (i) at least three (3) Business Days before
the date on which the Borrower requests the Banks to advance a Borrowing of
Eurodollar Loans, or (ii) on the date on which the Borrower requests the Banks
to advance a Borrowing of Base Rate Loans. The Loans included in each Borrowing
shall bear interest initially at the type of rate specified in such notice of a
new Borrowing. Thereafter, the Borrower may from time to time elect to change or

24

--------------------------------------------------------------------------------




continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement for each outstanding Borrowing set forth in Section
2.4 hereof, a portion thereof, as follows: (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans for an
Interest Period or Interest Periods specified by the Borrower or convert part or
all of such Borrowing into Base Rate Loans, and (ii) if such Borrowing is of
Base Rate Loans, on any Business Day, the Borrower may convert all or part of
such Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower. The Borrower shall give all such notices requesting
the advance, continuation, or conversion of a Borrowing to the Administrative
Agent by telephone, telecopy or email of a properly executed pdf (which notice
shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing). Notices of the continuation of a Borrowing of Eurodollar
Loans for an additional Interest Period or of the conversion of part or all of a
Borrowing of Eurodollar Loans into Base Rate Loans or of Base Rate Loans into
Eurodollar Loans shall be in the form of Exhibit E-2 (a “Conversion/Continuation
Notice”) and must be given by no later than 1:00 p.m. (New York time) at least
three (3) Business Days before the date of the requested continuation or
conversion. All such notices concerning the advance, continuation, or conversion
of a Borrowing shall be irrevocable once given and shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued,
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. The Borrower agrees that the Administrative
Agent may rely on any such telephonic or telecopy notice given by any person it
in good faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation, such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon. There may be no more
than eight (8) different Interest Periods in effect at any one time, provided
that for purposes of determining the number of Interest Periods in effect at any
one time, all Base Rate Loans and all Swing Line Loans shall be deemed to have
one and the same Interest Period.


(b)Notice to the Banks. The Administrative Agent shall give prompt telephonic or
telecopy notice to each Bank of any Borrowing Notice or Conversion/Continuation
Notice from the Borrower received pursuant to Section 2.5(a) hereof or Swing
Line Borrowing Notice from the Borrower received pursuant to Section 2.2(b)
hereof. The Administrative Agent shall give notice to the Borrower and each Bank
by like means of the interest rate applicable to each Borrowing of Eurodollar
Loans.


(c)Borrower’s Failure to Notify. Any outstanding Borrowing of Base Rate Loans
shall, subject to Section 6.2 hereof, automatically be continued for an
additional Interest Period on the last day of its then current Interest Period
unless the Borrower has notified the Administrative Agent within the period
required by Section 2.5(a) hereof that it intends to convert such Borrowing into
a Borrowing of Eurodollar Loans or notifies the Administrative Agent within the
period required by

25

--------------------------------------------------------------------------------




Section 2.8(a) hereof that it intends to prepay or repay such Borrowing. If the
Borrower fails to give notice pursuant to Section 2.5(a) hereof of the
continuation or conversion of any outstanding principal amount of a Borrowing of
Eurodollar Loans before the last day of its then current Interest Period within
the period required by Section 2.5(a) hereof and has not notified the
Administrative Agent within the period required by Section 2.8(a) hereof that it
intends to prepay such Borrowing, such Borrowing shall automatically be
converted into a Borrowing of Base Rate Loans, subject to Section 6.2 hereof.
The Administrative Agent shall promptly notify the Banks of the Borrower’s
failure to so give a notice under Section 2.5(a) hereof. In the event the
Borrower fails to give notice pursuant to Section 2.5(a) hereof of a Borrowing
equal to the amount of a Reimbursement Obligation and has not notified the
Administrative Agent by 12:00 noon (New York time) on the day such Reimbursement
Obligation becomes due that it intends to repay such Reimbursement Obligation
through funds not borrowed under this Agreement, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans on such day in the amount of the
Reimbursement Obligation then due, subject to Section 6.2 hereof, which
Borrowing shall be applied to pay the Reimbursement Obligation then due.


(d)Disbursement of Loans. Not later than 12:00 noon (New York time) on the date
of any requested advance of a new Borrowing of Eurodollar Loans, and not later
than 2:00 p.m. (New York time) on the date of any requested advance of a new
Borrowing of Base Rate Loans, subject to Section 6 hereof, each Bank shall make
available its Loan comprising part of such Borrowing in funds immediately
available at the principal office of the Administrative Agent. The
Administrative Agent shall make available to the Borrower Loans in the type of
funds received by the Administrative Agent from the Banks.


(e)Administrative Agent Reliance on Bank Funding. Unless the Administrative
Agent shall have been notified by a Bank (i) with respect to Eurodollar Loans,
before the date on which such Bank is scheduled to make payment to the
Administrative Agent of the proceeds of a Loan (which notice shall be effective
upon receipt) or (ii) with respect to Base Rate Loans, no later than 2:00 p.m.
(New York time) on the due date thereof, that such Bank does not intend to make
such payment, the Administrative Agent may assume that such Bank has made such
payment when due and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower the
proceeds of the Loan to be made by such Bank and, if any Bank has not in fact
made such payment to the Administrative Agent, such Bank shall, on demand, pay
to the Administrative Agent the amount made available to the Borrower
attributable to such Bank together with interest thereon in respect of each day
during the period commencing on the date such amount was made available to the
Borrower and ending on (but excluding) the date such Bank pays such amount to
the Administrative Agent at a rate per annum equal to (i) from the date the
related payment was made by the Administrative Agent to the date two (2)
Business Days after payment by such Bank is due hereunder, the Federal Funds
Rate for each such day and (ii) from the date two (2) Business Days after the
date such payment is due from such Bank to the date such payment is made by such
Bank, the Base Rate in effect for each such day. If such amount is not received
from such Bank by the Administrative Agent immediately upon demand, the Borrower
will, on demand, repay to the Administrative Agent the proceeds of

26

--------------------------------------------------------------------------------




the Loan attributable to such Bank with interest thereon at a rate per annum
equal to the interest rate applicable to the relevant Loan.


Section 2.6Interest Periods. As provided in Section 2.5(a) hereof, at the time
of each request for a Borrowing of Eurodollar Loans, the Borrower shall select
an Interest Period applicable to such Loans from among the available options.
The term “Interest Period” means the period commencing on the date a Borrowing
of Loans is advanced, continued, or created by conversion and ending: (a) in the
case of Base Rate Loans or Swing Line Loans, on the last Business Day of the
calendar quarter in which such Borrowing is advanced, continued, or created by
conversion (or on the last day of the following calendar quarter if such Loan is
advanced, continued or created by conversion on the last Business Day of a
calendar quarter) and (b) in the case of Eurodollar Loans, 1, 2, 3 or 6 months
thereafter; provided, however, that:


(a)any Interest Period for a Borrowing of Base Rate Loans or Swing Line Loans
that otherwise would end after the Termination Date shall end on the Termination
Date;


(b)for any Borrowing of Eurodollar Loans, the Borrower may not select an
Interest Period that extends beyond the Termination Date;


(c)whenever the last day of any Interest Period would otherwise be a day that is
not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and


(d)for purposes of determining an Interest Period for a Borrowing of Eurodollar
Loans, a month means a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month; provided,
however, that if there is no numerically corresponding day in the month in which
such an Interest Period is to end or if such an Interest Period begins on the
last Business Day of a calendar month, then such Interest Period shall end on
the last Business Day of the calendar month in which such Interest Period is to
end.


Section 2.7Maturity of Loans. Unless an earlier maturity is provided for
hereunder (whether by acceleration or otherwise), all Obligations (including
principal and interest on all outstanding Loans) shall mature and become due and
payable by the Borrower on the Termination Date.


Section 2.8Prepayments.


(a)The Borrower may prepay any Borrowing of Eurodollar Loans or Base Rate Loans
without premium or penalty and in whole or in part (but, if in part, then (i) in
an amount not less than $2,000,000 and integral multiples of $1,000,000 in
excess thereof, and (ii) in an amount such that the minimum amount required for
a Borrowing pursuant to Section 2.4 hereof remains outstanding) upon irrevocable
notice to the Administrative Agent in the form of Exhibit E-3 (a “Paydown
Notice”)

27

--------------------------------------------------------------------------------




(i) in the case of a Borrowing of Eurodollar Loans, three (3) Business Days
prior to such prepayment, or (ii) in the case of a Borrowing of Base Rate Loans
(other than Swing Line Loans), no later than 2:00 p.m. (New York time) on the
date of prepayment, such prepayment to be made by the payment of the principal
amount to be prepaid and accrued interest thereon to the date fixed for
prepayment. The Borrower may at any time pay, without penalty or premium, all
outstanding Swing Line Loans, or any portion of the outstanding Swing Line
Loans, upon delivery of a Paydown Notice to the Administrative Agent and the
Swing Line Bank by 2:00 p.m. (New York time) on the date of repayment. In the
case of Eurodollar Loans, any amounts owing under Section 2.11 hereof as a
result of such prepayment shall be paid contemporaneously with such prepayment.
The Administrative Agent will promptly advise each Bank of any such prepayment
notice it receives from the Borrower. Any amount paid or prepaid before the
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed, repaid and borrowed again.


(b)If the aggregate amount of outstanding Loans and L/C Obligations shall at any
time for any reason exceed the Commitments then in effect, the Borrower shall,
immediately and without notice or demand, pay the amount of such excess to the
Administrative Agent for the ratable benefit of the Banks as a prepayment of the
Loans and, if necessary, a prefunding of Letters of Credit. Immediately upon
determining the need to make any such prepayment the Borrower shall notify the
Administrative Agent of such required prepayment. Each such prepayment shall be
accompanied by a payment of all accrued and unpaid interest on the Loans prepaid
and shall be subject to Section 2.11 hereof.


Section 2.9Default Rate. If any payment of principal or interest on any Loan, or
payment of any other Obligation, is not made when due (whether by acceleration
or otherwise), such principal, interest or other Obligation shall bear interest
(computed on the basis of a year of 360 days and actual days elapsed or, if
based on the Base Rate, on the basis of a year of 365 or 366 days, as
applicable, and the actual number of days elapsed) from the date such payment
was due until paid in full, payable on demand, at a rate per annum equal to:


(a)for any Obligation other than a Eurodollar Loan (including principal and
interest relating to Base Rate Loans and interest on Eurodollar Loans), the sum
of two percent (2.00%) plus the Applicable Margin plus the Base Rate from time
to time in effect; and


(b)for the principal of any Eurodollar Loan, the sum of two percent (2.00%) plus
the rate of interest in effect thereon at the time of such default until the end
of the Interest Period applicable thereto and, thereafter, at a rate per annum
equal to the sum of two percent (2.00%) plus the Applicable Margin plus the Base
Rate from time to time in effect.


Section 2.10The Notes.


(a)The Loans made to the Borrower by each Bank shall, upon the written request
of any such Bank, be evidenced by a single promissory note, or in the case of
the Swing Line Bank, a promissory note reflecting the Revolving Loans and a

28

--------------------------------------------------------------------------------




promissory note reflecting the Swing Line Loans, of the Borrower issued to such
Bank in the form of Exhibit A hereto, with appropriate changes for notes
evidencing Swing Line Loans. Each such promissory note is hereinafter referred
to as a “Note” and collectively such promissory notes are referred to as the
“Notes.”


(b)Each Bank shall record on its books and records or on a schedule to its Note
(if any) the amount of each Loan advanced, continued, or converted by it, all
payments of principal and interest and the principal balance from time to time
outstanding thereon, the type of such Loan, and, for any Eurodollar Loan, the
Interest Period and the interest rate applicable thereto. The record thereof,
whether shown on such books and records of a Bank or on a schedule to any Note,
shall be prima facie evidence of the same; provided, however, that the failure
of any Bank to record any of the foregoing or any error in any such record shall
not limit or otherwise affect the obligation of the Borrower to repay all Loans
made hereunder together with accrued interest thereon. At the written request of
any Bank and upon such Bank tendering to the Borrower the Note to be replaced,
the Borrower shall furnish a new Note to such Bank to replace any outstanding
Note, and at such time the first notation appearing on a schedule on the reverse
side of, or attached to, such Note shall set forth the aggregate unpaid
principal amount of all Loans, if any, then outstanding thereon.


Section 2.11Funding Indemnity. If any Bank shall incur any loss, cost or expense
(including, without limitation, any loss, cost or expense (excluding loss of
margin) incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Bank to fund or maintain any Eurodollar Loan or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Bank) as a result of:


(a)any payment (whether by acceleration or otherwise), prepayment or conversion
of a Eurodollar Loan on a date other than the last day of its Interest Period,


(b)any failure (because of a failure to meet the conditions of Section 6 hereof
or otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan, on the date specified in a
notice given pursuant to Section 2.5(a) hereof or established pursuant to
Section 2.5(c) hereof,


(c)any failure by the Borrower to make any payment or prepayment of principal on
any Eurodollar Loan when due (whether by acceleration or otherwise),
or
(d)any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder, then, upon the demand of such
Bank, the Borrower shall pay to such Bank such amount as will reimburse such
Bank for such loss, cost or expense. If any Bank makes such a claim for
compensation, it shall provide to the Borrower, with a copy to the
Administrative Agent, a certificate executed by an officer of such Bank setting
forth the amount of such loss, cost or expense in reasonable detail (including
an explanation of the basis for and the computation of such loss, cost or
expense) and the amounts shown on such certificate if reasonably calculated
shall be prima facie evidence of the amount of such loss, cost or expense.

29

--------------------------------------------------------------------------------






Section 2.12Commitments.
  
(a)The Borrower shall have the right at any time and from time to time, upon
three (3) Business Days’ prior written notice to the Administrative Agent, to
terminate an unused portion of the Commitments without premium or penalty, in
whole or in part, any partial termination to be (i) in an amount not less than
$5,000,000 and integral multiples of $1,000,000 in excess thereof, and (ii)
allocated ratably among the Banks in proportion to their respective Percentages,
provided that the Commitments may not be reduced to an amount less than the sum
of the Loans and all L/C Obligations then outstanding. The Administrative Agent
shall give prompt notice to each Bank of any such termination of Commitments.
Any termination of Commitments pursuant to this Section 2.12 may not be
reinstated.


(b)So long as Sections 6.2(b) and (c) hereof are satisfied, the Borrower, with
the prior written consent of the Administrative Agent and the Issuing Agents
(which, in each case, shall not be unreasonably conditioned or withheld), may
from time to time add additional financial institutions as parties to this
Agreement or, with the prior written consent of the Administrative Agent, the
Issuing Agents (which, in each case, shall not be unreasonably conditioned or
withheld) and an existing Bank, increase the Commitment of such existing Bank
(any such financial institution or existing Bank which is increasing its
commitment being referred to as an “Added Bank”) pursuant to documentation
reasonably satisfactory to the Borrower and the Administrative Agent and
provided that the minimum commitment of each such Added Bank equals or exceeds
$10,000,000, any such Added Bank shall for all purposes be considered a Bank for
purposes of this Agreement and the other Credit Documents with a Commitment as
set forth in such documentation. No Bank shall be obligated in any way
whatsoever to increase its Commitment or provide a new Commitment. Any such
Added Bank shall on the date it is deemed a party to this Agreement purchase
from the other Banks its Percentage (or the increase in its Percentage, in the
case of an Added Bank which is an existing Bank) of the Loans outstanding and
shall be deemed to purchase pursuant to Section 2.2(d) hereof a Participating
Interest in all Letters of Credit and Reimbursement Obligations outstanding on
such date to the extent of its Percentage (or the increase in its Percentage, in
the case of an Added Bank which is an existing Bank). Notwithstanding anything
contained in this Section 2.12(b) to the contrary, any increase shall be in
minimum increments of $5,000,000 and the aggregate amount of Commitments may
not, without the consent of the Required Banks, at any time exceed an amount
equal to (x) $750,000,000 less (y) the aggregate amount of any Commitment
reductions pursuant to Section 2.12(a) hereof.


Section 2.13[Reserved].Defaulting Banks. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:


(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Bank pursuant to Section 3.1 hereof;



30

--------------------------------------------------------------------------------




(b) if any Swing Line Loans shall be outstanding or any L/C Obligations shall
exist at the time a Bank becomes a Defaulting Bank then:


i.all or any part of the unfunded participations in and commitments with respect
to such Swing Line Loans and L/C Obligations of such Defaulting Bank shall be
reallocated among the Non-Defaulting Banks in accordance with their respective
Percentages but only to the extent that no Default or Event of Default has
occurred and is continuing, and that as a result thereof (x) the sum of all
Non-Defaulting Banks’ outstanding Loans plus such Defaulting Bank’s L/C
Obligations and Swing Line Loans would not exceed the Non-Defaulting Banks’
existing Commitments and (y) the sum of each Non-Defaulting Bank’s outstanding
Loans plus such Non-Defaulting Bank’s share under this clause (i) of such
Defaulting Bank’s L/C Obligations and Swing Line Loans would not exceed such
Non-Defaulting Bank’s existing Commitment; and


ii. if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay the outstanding Swing Line
Loans that were not reallocated and (y) second, cash collateralize such
Defaulting Bank’s L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth herein for so long as such L/C Obligations are outstanding;


iii. if the Borrower cash collateralizes any portion of such Defaulting Bank’s
L/C Obligations pursuant to this Section 2.14(b), the Borrower shall not be
required to pay any fees to such Defaulting Bank pursuant to Section 3.1 hereof
with respect to such Defaulting Bank’s L/C Obligations during the period such
Defaulting Bank’s L/C Obligations are cash collateralized; and


iv. if the L/C Obligations of the Non-Defaulting Banks are reallocated pursuant
to this Section 2.14(b), then the fees payable to the Banks pursuant to Section
3.1 hereof shall be adjusted to give effect to such reallocations in accordance
with such Non-Defaulting Banks’ Percentages;


(c) so long as any Bank is a Defaulting Bank, no Issuing Agent shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure will be 100% covered by the Commitments of the
Non-Defaulting Banks (and/or cash collateralized in accordance with the terms
hereof), and participating interests in any such newly issued or increased
Letter of Credit shall be allocated among Non-Defaulting Banks in a manner
consistent with Section 2.14(b)(i) hereof (and Defaulting Banks shall not
participate therein); and


(d) any amount payable to such Defaulting Bank hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Bank pursuant to this Agreement) shall,
in lieu of being distributed to such Defaulting Bank, subject to any applicable

31

--------------------------------------------------------------------------------




requirements of law, be applied (i) first, to the payment of any amounts owing
by such Defaulting Bank to the Administrative Agent hereunder, (ii) second, pro
rata, to the payment of any amounts then owing by such Defaulting Bank to any
Issuing Agent or Swing Line Bank hereunder, (iii) third, in the event such
Defaulting Bank’s L/C Obligations are cash collateralized under this Section
2.14 by the Borrower, then, if no Default or Event of Default then exists, to
the Borrower as a return of its corresponding cash collateral deposits until all
such cash collateral has been returned to the Borrower, and (iv) fourth, to such
Defaulting Bank, or, in each case, as otherwise directed by a court of competent
jurisdiction.


In the event that the Administrative Agent, the Borrower, the Swing Line Bank
and each Issuing Agent each agrees that a Defaulting Bank has adequately
remedied all matters that caused such Bank to be a Defaulting Bank, then the
Loans of the Banks shall be readjusted and reallocated to reflect the inclusion
of such Bank’s Commitment and on such date such Bank shall purchase at par such
of the Loans and participations in Letters of Credit and Swing Line Loans of the
other Banks as the Administrative Agent shall determine may be necessary in
order for such Bank to hold such Loans and participations in Letters of Credit
and Swing Line Loans in accordance with its applicable Percentage after giving
effect to such reallocation; provided, that, notwithstanding the foregoing, the
Borrower must comply with all applicable terms hereof.


Notwithstanding anything set forth herein to the contrary, a Defaulting Bank
shall not have any voting or consent rights under or with respect to any Credit
Documents or constitute a “Bank” for any voting or consent rights under or with
respect to any Credit Document, in any matter requiring the consent of Required
Banks. Moreover, for the purposes of determining Required Banks, the Loans and
Commitments held by Defaulting Banks shall be excluded from the total Loans and
Commitments outstanding. For purposes of clarification, a Defaulting Bank shall
not lose its right to vote with respect to matters set forth in clauses (i) and
(ii) of Section 11.11 hereof.


SECTION 3. FEES.


Section 3.1Fees.


(a)Commitment Fee. From and after the Effective Date, the Borrower shall pay to
the Administrative Agent for the ratable account of the Banks in accordance with
their Percentages a commitment fee accruing at a rate per annum equal to the
Commitment Fee Rate on the average daily unused amount of the Commitments (the
“Commitment Fee”). Such Commitment Fee is payable in arrears on the last
Business Day of each calendar quarter and on the Termination Date, and if the
Commitments are terminated in whole prior to the Termination Date, the fee for
the period to but not including the date of such termination shall be paid in
whole on the date of such termination. Swing Line Loans shall not count as usage
of the Commitments for the purpose of calculating the Commitment Fee due
hereunder.


(b)Letter of Credit Fees.


(i)The Borrower shall pay to the Administrative Agent for the account of each
Bank letter of credit fees with respect to the Letters of Credit

32

--------------------------------------------------------------------------------




at a rate per annum equal to the L/C Fee Rate on the average daily maximum
undrawn face amount of such outstanding Letters of Credit (including any Letters
of Credit outstanding after the termination of the Commitments), computed in
each case on a quarterly basis in arrears on the last Business Day of each
calendar quarter and on the Termination Date.


(ii)The letter of credit fees payable under Section 3.1(b)(i) hereof shall be
due and payable quarterly in arrears on the last Business Day of each calendar
quarter during which Letters of Credit are outstanding, commencing on the first
such quarterly date to occur after the Effective Date, and on the Termination
Date, and if the Commitments are terminated in whole on an earlier date, the fee
for the period to but not including the date of such termination shall be paid
in whole on the date of such termination.


(iii)The Borrower shall pay to each Issuing Agent from time to time on demand
the normal issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such Issuing Agent relating to Letters of
Credit as from time to time in effect, and such fronting fees as may be agreed
upon by the Borrower and such Issuing Agent.


(c)Reserved.


(d)Arranger Fees. The Borrower shall pay to the Arrangers for the accounts of
the Arrangers (and no other Persons) the fees agreed to among the Arrangers and
the Borrower in their respective Fee Letters or as otherwise agreed in writing
among them.


(e)Fee Calculations. All fees payable under this Agreement shall be payable in
U.S. Dollars and shall be computed on the basis of a year of 360 days, for the
actual number of days elapsed. All determinations of the amount of fees owing
hereunder (and the components thereof) shall be made by the Administrative Agent
and shall be prima facie evidence of the amount of such fee, absent manifest
error.


SECTION 4. PLACE AND APPLICATION OF PAYMENTS.


Section 4.1Place and Application of Payments.
All payments of principal of and interest on the Loans, and of all other
Obligations and other amounts payable by the Borrower under the Credit
Documents, shall be made by the Borrower in U.S. Dollars to the Administrative
Agent or the applicable Issuing Agent if such payment is being made with respect
to a Reimbursement Obligation, by no later than 2:00 p.m. (New York time) on the
due date thereof at the principal office of the Administrative Agent or the
office of the applicable Issuing Agent designated in writing to the Borrower by
such Issuing Agent, as applicable, pursuant to the payment instructions set
forth on Part A of Schedule 4 hereof (or such other location in the United
States as the Administrative Agent or the applicable Issuing Agent, as
applicable, may designate to the Borrower) or, if such payment is on a
Reimbursement Obligation, no later than provided by Section 2.2(c) hereof, in
each case for the benefit of the Person or Persons entitled thereto. Any
payments received after such time shall be deemed to have been received by the
Administrative Agent

33

--------------------------------------------------------------------------------




or the applicable Issuing Agent on the next Business Day. All such payments
shall be made free and clear of, and without deduction for, any set-off,
defense, counterclaim, levy, or any other deduction of any kind in immediately
available funds at the place of payment. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans or applicable fees ratably (except (i) with
respect to repayments of Swing Line Loans, (ii) in the case of Reimbursement
Obligations for which the applicable Issuing Agent has not been fully
indemnified by the Banks or (iii) as otherwise specifically required hereunder)
to the Banks and like funds relating to the payment of any other amount payable
to any Person to such Person, in each case to be applied in accordance with the
terms of this Agreement.
SECTION 5. REPRESENTATIONS AND WARRANTIES.


The Borrower hereby represents and warrants to each Bank as to itself and, where
the following representations and warranties apply to its Subsidiaries, as to
each Subsidiary of the Borrower, as follows:
Section 5.1Corporate Organization and Authority. The Borrower is duly organized
and existing in good standing under the laws of the state of South Dakota; has
all necessary corporate power to carry on its present business; and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business transacted by it or the nature of the Property owned or
leased by it makes such licensing, qualification or good standing necessary and
in which the failure to be so licensed, qualified or in good standing would have
a Material Adverse Effect.
Section 5.2Subsidiaries. Schedule 5.2 (as updated from time to time pursuant to
Section 7.1 hereof) hereto identifies each Subsidiary of the Borrower, the
jurisdiction of organization, the percentage of issued and outstanding equity
securities owned by the Borrower and its Subsidiaries and, if such percentage is
not one hundred percent (100%) (excluding directors’ qualifying shares as
required by law), a description of each class of its equity securities and the
number of securities issued and outstanding. Each Subsidiary is duly organized
and existing in good standing under the laws of the jurisdiction of its
organization, has all necessary corporate or equivalent power to carry on its
present business, and is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business transacted by it or the nature
of the Property owned or leased by it makes such licensing or qualification
necessary and in which the failure to be so licensed or qualified would have a
Material Adverse Effect. All of the issued and outstanding securities of each
Subsidiary owned directly or indirectly by the Borrower are validly issued and
outstanding and fully paid and nonassessable except as set forth on Schedule 5.2
hereto. All such securities owned by the Borrower are owned beneficially, and of
record, free of any Lien, except as permitted in Section 7.9 hereof.
Section 5.3Corporate Authority and Validity of Obligations. The Borrower has
full right and authority to enter into this Agreement and the other Credit
Documents to which it is a party, to make the borrowings herein provided for, to
issue its Notes in evidence thereof, to apply (and to have applied) for the
issuance of the Letters of Credit, and to perform all of its obligations under
the Credit Documents to which it is a party. Each Credit Document to which it is
a

34

--------------------------------------------------------------------------------




party has been duly authorized, executed and delivered by the Borrower and
constitutes valid and binding obligations of the Borrower enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and by equitable principles of
general applicability (regardless of whether such enforceability is considered
in a proceeding in equity or at law). No Credit Document, nor the performance or
observance by the Borrower of any of the matters or things therein provided for,
contravenes any provision of law or any charter or by-law provision of the
Borrower or any material Contractual Obligation of or affecting the Borrower or
any of the Borrower’s Properties or results in or requires the creation or
imposition of any Lien on any of the Properties or revenues of the Borrower.


Section 5.4Financial Statements. All financial statements heretofore delivered
to the Banks showing historical performance of the Borrower for the Borrower’s
fiscal years ending on or before December 31, 2013 have been prepared in
accordance with generally accepted accounting principles applied on a basis
consistent, except as otherwise noted therein, with that of the previous fiscal
year. The unaudited balance sheet and income statements for the three-month
period ended March 31, 2014 have been prepared in accordance with generally
accepted accounting principles applicable to interim financial statements
applied on a basis consistent, except as otherwise noted therein, with the
previous same fiscal period of the Borrower in the prior fiscal year (subject to
normal year-end adjustments). Each of such financial statements fairly presents
on a consolidated basis the financial condition of the Borrower and its
Subsidiaries as of the dates thereof and the results of operations for the
periods covered thereby. The Borrower and its Subsidiaries have no material
contingent liabilities other than those disclosed in such financial statements
referred to in this Section 5.4 or in comments or footnotes thereto, or in any
report supplementary thereto, heretofore furnished to the Banks. Since December
31, 2013, there has been no event or series of events which has resulted in, or
reasonably could be expected to result in, a Material Adverse Effect.


Section 5.5No Litigation; No Labor Controversies.


(a)Except as disclosed on Schedule 5.5, there is no litigation or governmental
proceeding pending, or to the knowledge of the Borrower, threatened, against the
Borrower or any Subsidiary of the Borrower in which there is a reasonable
possibility of an adverse decision which, if adversely determined, could
(individually or in the aggregate) have a Material Adverse Effect.


(b)There are no labor controversies pending or, to the best knowledge of the
Borrower, threatened against the Borrower or any Subsidiary of the Borrower
which could (individually or in the aggregate) have a Material Adverse Effect.
 
Section 5.6Taxes. The Borrower and its Subsidiaries have timely filed all United
States federal tax returns, and all other foreign, state, local and other tax
returns, required to be filed and have timely paid all taxes due from the
Borrower and its Subsidiaries (whether or not pursuant to such returns or
pursuant to any assessment received by the Borrower or any Subsidiary of the
Borrower), except

35

--------------------------------------------------------------------------------




such taxes, if any, as are being contested in good faith and for which adequate
reserves have been provided. No notices of tax liens have been filed and no
claims are being asserted concerning any such taxes, which liens or claims are
material to the financial condition of the Borrower or any of its Subsidiaries
(individually or in the aggregate). The charges, accruals and reserves on the
books of the Borrower and its Subsidiaries for any taxes or other governmental
charges are adequate and in conformance with GAAP.


Section 5.7Approvals. No authorization, consent, approval, license, exemption,
filing or registration with any court or governmental department, agency or
instrumentality which have not already been obtained, nor any approval or
consent of the stockholders of the Borrower or any Subsidiary of the Borrower or
from any other Person, is necessary to the valid execution, delivery or
performance by the Borrower or any Subsidiary of the Borrower of any Credit
Document to which it is a party.


Section 5.8ERISA. With respect to each Plan, the Borrower and each other member
of the Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and with the Code
to the extent applicable to it and has not incurred any liability to the Pension
Benefit Guaranty Corporation (“PBGC”) or a Plan under Title IV of ERISA other
than (a) a liability incurred in the ordinary course of business related to the
ongoing funding requirements of a Plan or (b) a liability to the PBGC for
premiums under Section 4007 of ERISA. Neither the Borrower nor any Subsidiary of
the Borrower has any contingent liabilities for any post-retirement benefits
under a Welfare Plan, other than liability for continuation coverage described
in Part 6 of Title I of ERISA and Section 4980B of the Code or similar state
statute.


Section 5.9Government Regulation.
  
(a)Neither the Borrower nor any Subsidiary of the Borrower is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
(b)Reserved.


Section 5.10Margin Stock; Use of Proceeds. Neither the Borrower nor any
Subsidiary of the Borrower is engaged principally, or as one of its primary
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (“margin stock” to have the same meaning herein as in
Regulation U of the Board of Governors of the Federal Reserve System). The
proceeds of the Loans and Letters of Credit are to be used solely (i) to fund
the Borrower’s working capital needs and (ii) for general corporate purposes of
the Borrower. The Borrower will not use the proceeds of any Loan or Letter of
Credit in a manner that violates any provision of Regulation U or X of the Board
of Governors of the Federal Reserve System.



36

--------------------------------------------------------------------------------




Section 5.11Licenses and Authorizations; Compliance with Laws.
 
(a)The Borrower and each of its Subsidiaries has all necessary licenses, permits
and governmental authorizations to own and operate its Properties and to carry
on its business as currently conducted and contemplated except for any such
licenses, permits and governmental authorizations which, the failure to have,
could not, either individually or in the aggregate, reasonably expected to have
a Material Adverse Effect. The Borrower and each of its Subsidiaries is in
compliance with all applicable laws, regulations, ordinances and orders of any
governmental or judicial authorities except for any such law, regulation,
ordinance or order which, the failure to comply therewith, could not reasonably
expected to have a Material Adverse Effect.
(b)In the ordinary course of its business, the Borrower and each of its
Subsidiaries conduct annual reviews of the effect of Environmental and Health
Laws on the Properties and all aspects of the business and operations of the
Borrower and its Subsidiaries in the course of which the Borrower identifies and
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up or contemplated closure
of Properties currently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with standards imposed
by law and any actual or reasonably likely liabilities to third parties,
including employees or governmental entities, and any related costs and
expenses). The Borrower regularly documents the results of these reviews in
periodic environmental compliance audit or assessment reports (collectively,
“Environmental Review Documents”). On the basis of this review, the Borrower has
reasonably concluded that Environmental and Health Laws do not, and for the
reasonably foreseeable future will not have, any Material Adverse Effect.
(c)Except as set forth on Schedule 5.11 (as amended from time to time in
accordance with the provisions hereof): (i) the Borrower and each Subsidiary
(including, without limitation, all operations and conditions at or in the
Property) are and have been in compliance with all applicable Environmental and
Health Laws (which compliance includes, but is not limited to, the possession by
the Borrower and each of its Subsidiaries of all permits and other governmental
authorizations required under applicable Environmental and Health Laws, and
compliance with the terms and conditions thereof), except where failure to be in
compliance could not reasonably be expected to have a Material Adverse Effect;
(ii) there is no Environmental Claim pending or, to the Borrower’s knowledge,
threatened against the Borrower or any of its Subsidiaries or against any Person
whose liability for any Environmental Claim the Borrower or any of its
Subsidiaries has retained or assumed either contractually or by operation of
law, in each such case which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect; (iii) from and after the date on
which the Borrower acquired title to the Property, there have been and are no
past or present actions, activities, circumstances, conditions, events or
incidents, including, without limitation, the Release or presence of any
Hazardous Material, and prior to the date on which the Borrower acquired title
to the Property, to the Borrower’s knowledge, there have been and are no past or
present actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the Release or presence of any Hazardous
Material, which, in each case, could reasonably be expected to form the basis of
any Environmental Claim against the Borrower or any of its Subsidiaries, or
against any

37

--------------------------------------------------------------------------------




Person whose liability for any Environmental Claim the Borrower or any of its
Subsidiaries has retained or assumed either contractually or by operation of
law, in each such case which could reasonably be expected to have a Material
Adverse Effect; (iv) the Borrower and its Subsidiaries have not, and to the
Borrower’s knowledge, no other Person has placed, stored, deposited, discharged,
buried, dumped or disposed of Hazardous Materials on, beneath or adjacent to any
property currently or formerly owned, operated or leased by the Borrower or any
of its Subsidiaries, in each case, which, individually or in the aggregate,
which could reasonably be expected to have a Material Adverse Effect; and (v) no
Lien in favor of any Person relating to or in connection with any Environmental
Claim has been filed or has been attached to any Property.


Section 5.12Ownership of Property; Liens. The Borrower and each Subsidiary of
the Borrower has good title to or valid leasehold interests in all its Property.
None of the Borrower’s or any Subsidiary’s Property is subject to any Lien,
except as permitted in Section 7.9 hereof.


Section 5.13No Burdensome Restrictions; Compliance with Agreements. Neither the
Borrower nor any Subsidiary of the Borrower is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement to which it is a party (including any Contractual
Obligation), which default could materially adversely affect the business,
operations, Property or financial or other condition of the Borrower and its
Subsidiaries (individually or in the aggregate).


Section 5.14Full Disclosure. All information heretofore furnished by the
Borrower to the Administrative Agent or any Bank for purposes of or in
connection with the Credit Documents or any transaction contemplated thereby is,
and all such information hereafter furnished by the Borrower to the
Administrative Agent or any Bank will be, true and accurate in all material
respects and not misleading.


Section 5.15Solvency. The Borrower and each of its Subsidiaries on a
consolidated basis, is Solvent. The Borrower and each of its Material
Subsidiaries, individually, is Solvent.
Section 5.16Sanctions Laws and Regulations. None of the Borrower, any of its
Subsidiaries or any of their respective directors, officers or employees or, to
the knowledge of the Borrower, any Affiliates of the Borrower or its
Subsidiaries or any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with this Agreement or benefit from the credit facility
established hereby, is a Designated Person.


SECTION 6. CONDITIONS PRECEDENT.


The obligation of each Bank to effect a Borrowing, or of an Issuing Agent to
issue, extend the expiration date of or increase the amount of any Letter of
Credit, shall be subject to the following conditions precedent:
Section 6.1Initial Credit Event. On or before the Effective Date:
(a)The Administrative Agent shall have received for each Bank the favorable
written opinion of (i) Faegre Baker Daniels LLP, counsel to the Borrower, and
(ii) General Counsel to the Borrower; provided, either such opinion shall
include

38

--------------------------------------------------------------------------------




a legal opinion to the effect that the Borrower has obtained all necessary
approvals under PUHCA in connection with its obligations under the Credit
Documents, and such other related matters as the Administrative Agent may
reasonably request;


(b)The Administrative Agent shall have received for each Bank copies of the
Borrower’s (i) Articles of Incorporation, together with all amendments, and (ii)
bylaws (or comparable constituent documents) and any amendments thereto,
certified in each instance by its Secretary or an Assistant Secretary;


(c)The Administrative Agent shall have received for each Bank copies of
resolutions of the Borrower’s Board of Directors authorizing the execution and
delivery of the Credit Documents and the consummation of the transactions
contemplated thereby together with specimen signatures of the persons authorized
to execute such documents on the Borrower’s behalf, all certified in each
instance by its Secretary or Assistant Secretary;


(d)The Administrative Agent shall have received for each Bank which has
requested same such Bank’s duly executed Note of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 2.10(a)
hereof;


(e)The Administrative Agent shall have received a duly executed set of the
Credit Documents;


(f)All legal matters incident to the execution and delivery of the Credit
Documents shall be satisfactory to the Banks;


(g)The Administrative Agent shall have received a duly executed Compliance
Certificate containing financial information as of March 31, 2014;


(h)During the period from December 31, 2013 to the Effective Date, neither the
Borrower nor any of its Subsidiaries shall have, except as specifically set
forth on Schedule 6.1, issued, incurred, assumed, created, become liable for,
contingently or otherwise, any material Indebtedness;


(i)The Borrower shall have provided to the Administrative Agent a certificate
stating that the conditions precedent set forth in this Section 6.1 and Sections
6.2(b) and (c) hereof have been satisfied;
 
(j)The Borrower shall have paid to the Administrative Agent for the benefit of
each Bank the applicable fees for providing their respective Commitments under
this Agreement;
(k)The Administrative Agent shall have received such other documents and
information as it may reasonably request; and
(l)There has been no material adverse change in the business, assets,
operations, performance or condition, financial or otherwise, of the Borrower
and its subsidiaries taken as a whole, since the last day of the most recently
audited financial year of the Borrower.



39

--------------------------------------------------------------------------------




Section 6.2All Credit Events. As of the time of each Credit Event hereunder:
(a)In the case of a Borrowing, the Administrative Agent shall have received the
notice required by Section 2.5 hereof, in the case of the issuance of any Letter
of Credit, the applicable Issuing Agent shall have received the request for such
Letter of Credit required by Section 2.2(b) hereof, and a duly completed
Supplemental Letter of Credit Agreement for a Letter of Credit and, in the case
of an extension or increase in the amount of a Letter of Credit, the applicable
Issuing Agent shall have received a written request therefor, in a form
acceptable to such Issuing Agent;


(b) Each of the representations and warranties set forth in Section 5 hereof
(except with respect to representations contained in the first sentence of
Section 5.2 hereof which are untrue as the result of information on Schedule 5.2
which has not yet been required to be updated pursuant to Section 7.6(c) hereof)
shall be and remain true and correct in all material respects (unless such
representation or warranty is already qualified with respect to materiality, in
which case it shall be and remain true and correct in all respects) as of said
time, except that if any such representation or warranty relates solely to an
earlier date it need only remain true in all material respects (unless such
representation or warranty is already qualified with respect to materiality, in
which case it shall be and remain true and correct in all respects) as of such
date; and


(c)The Borrower shall be in full compliance with all of the terms and conditions
hereof, and no Default or Event of Default shall have occurred and be continuing
or would occur as a result of such Credit Event.


Each request for a Credit Event shall be deemed to be a representation and
warranty by the Borrower on the date of such Credit Event as to the facts
specified in paragraphs (b) and (c) of this Section 6.2.
SECTION 7. COVENANTS.


The Borrower covenants and agrees that, so long as any Note, Loan or L/C
Obligation is outstanding hereunder, or any Commitment is available to or in use
by the Borrower hereunder, except to the extent compliance in any case is waived
in writing by the Required Banks:
Section 7.1Corporate Existence; Subsidiaries. The Borrower shall, and shall
cause each of its Subsidiaries to, preserve and maintain its corporate
existence, subject to the provisions of Section 7.12 hereof. Together with any
financial statements delivered pursuant to Section 7.6 hereof, the Borrower
shall deliver an updated Schedule 5.2 to reflect any changes from the existing
Schedule 5.2.


Section 7.2Maintenance. The Borrower will maintain, preserve and keep its
plants, Properties and equipment necessary to the proper conduct of its business
in reasonably good repair, working order and condition and will from time to
time make all reasonably necessary repairs, renewals, replacements, additions
and betterments thereto so that at all times such plants, Properties and
equipment shall

40

--------------------------------------------------------------------------------




be reasonably preserved and maintained, and the Borrower will cause each of its
Subsidiaries to do so in respect of Property owned or used by it; provided,
however, that nothing in this Section 7.2 shall prevent the Borrower or a
Subsidiary of the Borrower from discontinuing the operation or maintenance of
any such Properties if such discontinuance is not disadvantageous to the Banks
or the holders of the Notes, does not materially impair the operations of the
Borrower or any Subsidiary of the Borrower and is, in the judgment of the
Borrower, desirable in the conduct of its business or the business of its
Subsidiaries.


Section 7.3Taxes. The Borrower will duly pay and discharge, and will cause each
of its Subsidiaries duly to pay and discharge, all taxes, rates, assessments,
fees and governmental charges upon or against it or against its Properties, in
each case before the same becomes delinquent and before penalties accrue
thereon, unless and to the extent that the same is being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP have been
provided therefor on the books of the Borrower.


Section 7.4ERISA. The Borrower will, and will cause each of its Subsidiaries to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which, if unpaid or unperformed, might result in the imposition
of a Lien against any of its properties or assets and will promptly notify the
Administrative Agent of (i) the occurrence of any reportable event (as defined
in ERISA) affecting a Plan, other than any such event of which the PBGC has
waived notice by regulation, (ii) receipt of any notice from PBGC of its
intention to seek termination of any Plan or appointment of a trustee therefor,
(iii) its or any of its Subsidiaries’ intention to completely or partially
terminate or withdraw from any Plan, (iv) with respect to any Plan that is a
multiemployer plan (as defined in Section 4001(a)(3) of ERISA), the filing of a
notice of reorganization, insolvency or termination under Section 4041 of ERISA,
(v) the failure of a Plan or related trust intended to qualify for tax exempt
status under Section 401(a) or 501 of the Code to qualify thereunder, and (vi)
the occurrence of any event affecting any Plan which could result in the
incurrence by the Borrower or any of its Subsidiaries of any material liability,
fine or penalty, or any material increase in the contingent liability of the
Borrower or any of its Subsidiaries under any post-retirement Welfare Plan
benefit. The Administrative Agent will promptly distribute to each Bank any
notice it receives from the Borrower pursuant to this Section 7.4.


Section 7.5Insurance. The Borrower will insure, and keep insured, and will cause
each of its Subsidiaries to insure, and keep insured, with good and responsible
insurance companies, all insurable Property owned by it of a character usually
insured by companies similarly situated and operating like Property. To the
extent usually insured by companies similarly situated and conducting similar
businesses, the Borrower will also insure, and cause each of its Subsidiaries to
insure, employers’ and public and product liability risks with good and
responsible insurance companies. The Borrower will, upon request of any Bank,
furnish to such Bank a summary setting forth the nature and extent of the
insurance maintained pursuant to this Section 7.5.



41

--------------------------------------------------------------------------------




Section 7.6Financial Reports and Other Information.
(a)The Borrower will maintain a system of accounting in accordance with GAAP and
will furnish to the Banks and their respective duly authorized representatives
such information respecting the business and financial condition of the Borrower
and its Subsidiaries as any Bank may reasonably request; and without any
request, the Borrower shall deliver to the Administrative Agent, which in turn
will deliver to each Bank, in form and detail satisfactory to the Administrative
Agent, each of the following:
(i)within 90 days after the end of each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2014, a copy of the Borrower’s
financial statements for such fiscal year, including the consolidated balance
sheet of the Borrower and its Subsidiaries for such year and the related
statements of income and statements of cash flow, each as certified by
independent public accountants of recognized national standing selected by the
Borrower in accordance with GAAP with such accountants’ opinion to the effect
that the financial statements have been prepared in accordance with GAAP and
present fairly in all material respects in accordance with GAAP the consolidated
financial position of the Borrower and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances, provided that such opinion shall not contain a
“going concern” or like qualification or exception or a qualification arising
out of the scope of the audit, and provided, further, that if the Borrower
publicly files with the SEC its annual report on Form 10-K for the applicable
annual period, and such annual report contains the financial statements and
accountants’ certifications, opinions and statements described above, the
Borrower may satisfy the requirements of this Section 7.6(a)(i) by such filing,
subject to Section 7.6(b) hereof. Together with such information the Borrower
shall provide to the Administrative Agent such consolidating information as may
be necessary for the Banks to determine the Borrower’s compliance with Section
7.17 hereof;
(ii)within 60 days after the end of each of the first three quarterly fiscal
periods of each fiscal year of the Borrower, commencing with the fiscal quarter
ending June 30, 2014, a consolidated unaudited balance sheet of the Borrower and
its Subsidiaries, and the related statements of income and statements of cash
flow, as of the close of such period, all of the foregoing prepared by the
Borrower in reasonable detail in accordance with GAAP and certified by the
Borrower’s chief executive officer, chief financial officer or corporate
controller as fairly presenting the financial condition as at the dates thereof
and the results of operations for the periods covered thereby, provided that if
the Borrower publicly files with the SEC a Form 10-Q for the applicable
quarterly period, and such quarterly report contains the financial statements
and certifications described above, the Borrower may satisfy the requirements of
this Section 7.6(a)(ii) by such filing, subject to Section 7.6(b) hereof.
Together with such information the Borrower shall

42

--------------------------------------------------------------------------------




provide to the Administrative Agent such consolidating information as may
benecessary for the Banks to determine the Borrower’s compliance with Section
7.17 hereof:
(iii)within the period provided in subsection (i) above, the written statement
of the accountants who certified the audit report thereby required consistent
with past practices that in the course of their audit they have obtained no
knowledge of certain Defaults or Events of Default, or, if such accountants have
obtained knowledge of any such Default or Event of Default, they shall disclose
in such statement the nature and period of the existence thereof; and
(iv)promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and reports the Borrower or any of its non
Wholly-Owned Subsidiaries that are Material Subsidiaries sends to its (or their,
as applicable) shareholders, and subject to Section 7.6(b) hereof, copies of all
other regular, periodic and special reports and all registration statements the
Borrower or any of its Subsidiaries file with the SEC or any successor thereto,
or with any national securities exchanges.


(b)Any financial statement, report or registration statement required to be
furnished pursuant to Section 7.6(a)(i), (ii) or (iv) hereof shall be deemed to
have been furnished on the date on which the Banks receive notice that the
Borrower has filed such financial statement, report or registration statement
with the SEC and it is available on the EDGAR website on the Internet at
www.sec.gov or any successor government website that is freely and readily
available to the Administrative Agent and the Banks without charge; provided
that the Borrower shall give notice of any such filing to the Administrative
Agent (which shall then give notice of any such filing to the Banks).
Notwithstanding the foregoing, the Borrower shall deliver paper copies of any
such financial statement, report or registration statement to the Administrative
Agent if the Administrative Agent requests the Borrower to furnish such paper
copies until written notice to cease delivering such paper copies is given by
the Administrative Agent.
(c)Each financial statement furnished to the Banks pursuant to Section 7.6(a)(i)
or (ii) hereof shall be accompanied by (A) a written certificate signed by the
Borrower’s chief executive officer, chief financial officer or corporate
controller to the effect that (i) no Default or Event of Default has occurred
during the period covered by such statements or, if any such Default or Event of
Default has occurred during such period, setting forth a description of such
Default or Event of Default and specifying the action, if any, taken by the
Borrower to remedy the same, (ii) the representations and warranties contained
in Section 5 hereof are true and correct in all material respects as though made
on the date of such certificate (other than those made solely as of an earlier
date, which need only remain true as of such date), except as otherwise
described therein, (B) a Compliance Certificate in the form of Exhibit B hereto
showing the Borrower’s compliance with the covenants set forth in Sections 7.9,
7.11, 7.12 and 7.14 through 7.18 hereof, and (C) a reasonably detailed
description of any material change in any of the material information set forth
on Schedules 5.2, 5.5 and 5.11 since the date of the last certificate delivered
pursuant clause (A) above.

43

--------------------------------------------------------------------------------




(d)The Borrower will promptly (and in any event within three (3) Business Days
after an officer of the Borrower has knowledge thereof) give notice to the
Administrative Agent and each Bank:
(i)of the occurrence of any Default or Event of Default;


(ii)any event or condition which could reasonably be expected to have a Material
Adverse Effect;


(iii)of any (x) litigation or governmental proceeding of the type described in
Section 5.5 hereof or (y) environmental or other matters of the type described
in Section 5.11 hereof;


(iv)of the entering into of any Long-Term Guaranties, and the Borrower shall
promptly provide the Administrative Agent with a copy of any such Guarantee and
any modification to such Guarantee; and


(v)promptly, but within five (5) days after such change, written notice to the
Administrative Agent of each change to the Reference Rating.


Section 7.7Bank Inspection Rights. For purposes of confirming compliance with
the Credit Documents or after the occurrence and during the continuance of an
Event of Default, upon reasonable notice from the Administrative Agent or the
Required Banks, the Borrower will, at the Borrower’s expense, permit such Banks
(and such Persons as any Bank may designate) during normal business hours to
visit and inspect, under the Borrower’s guidance, any of the Properties of the
Borrower or any of its Subsidiaries, to examine all of their books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and with their independent public accountants (and by this
provision the Borrower authorizes such accountants to discuss with the Banks
(and such Persons as any Bank may designate) the finances and affairs of the
Borrower and its Subsidiaries) all at such reasonable times and as often as may
be reasonably requested; provided, however, that except upon the occurrence and
during the continuation of any Default or Event of Default, not more than one
such visit and inspection may be conducted each calendar quarter.


Section 7.8Conduct of Business. Neither the Borrower nor any Subsidiary of the
Borrower will engage in any line of business other than business activities in
the field of (i) cogeneration and related thermal uses, (ii) energy production,
(iii) energy development, (iv) energy recovery, (v) utility ownership, operation
and management, including the provision of services reasonably ancillary
thereto, such as gas services and call centers, (vi) demand side management
services, (vii) management of investment funds which invest in energy related
businesses and investments in such funds, (viii) hedging (but not speculative
activities relating to any of the foregoing lines of business described in
clauses (i) through (viii)), (ix) telecommunications, (x) management and
operating services related to any of the foregoing lines of business, and (xi)
other businesses not described in the foregoing so long as the Investments and
expenses made in such other businesses does not exceed $50,000,000.



44

--------------------------------------------------------------------------------




Section 7.9Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, permit to exist or to be incurred any Lien of
any kind on any Property owned by the Borrower or any Subsidiary of the
Borrower; provided, however, that this Section 7.9 shall not apply to or operate
to prevent:


(a)Liens arising by operation of law in respect of Property of the Borrower or
any of its Subsidiaries which are incurred in the ordinary course of business
which do not in the aggregate materially detract from the value of such Property
or materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries;


(b)Liens securing (i) Non-Recourse Indebtedness of any Subsidiary of the
Borrower or (ii) the obligations of a Project Finance Subsidiary under a power
purchase agreement or under Non-Recourse Indebtedness of such Project Finance
Subsidiary, provided that in the case of clause (i) above any such Lien is
limited to the Property being financed or refinanced by such Non-Recourse
Indebtedness and the stock (or similar equity interest) of the Subsidiary which
incurred such Non-Recourse Indebtedness, and in the case of clause (ii) above
any such Lien is limited to the Property and the stock (or similar equity
interest) of such Subsidiary or Project Finance Subsidiary, as applicable;


(c)Liens for taxes or assessments or other government charges or levies on the
Borrower or any Subsidiary of the Borrower or their respective Properties which
are being contested in good faith by appropriate proceedings and for which
reserves in conformity with GAAP have been provided on the books of the
Borrower; provided that the aggregate amount of liabilities (including interest
and penalties, if any) of the Borrower and its Subsidiaries secured by such
Liens shall not exceed $50,000,000 at any one time outstanding;


(d)Liens arising out of judgments or awards against the Borrower or any
Subsidiary of the Borrower, or in connection with surety or appeal bonds in
connection with bonding such judgments or awards, the time for appeal from which
or petition for rehearing of which shall not have expired or with respect to
which the Borrower or such Subsidiary shall be prosecuting an appeal or
proceeding for review, and with respect to which it shall have obtained a stay
of execution pending such appeal or proceeding for review; provided that the
aggregate amount of liabilities (including interest and penalties, if any) of
the Borrower and its Subsidiaries secured by such Liens shall not exceed
$50,000,000 at any one time outstanding;
(e)Survey exceptions or encumbrances, easements or reservations, or rights of
others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real properties which are necessary for the
conduct of the activities of the Borrower and any Subsidiary of the Borrower or
which customarily exist on properties of corporations engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of the Borrower or any
Subsidiary of the Borrower;


(f)Liens existing on the date hereof and listed on Schedule 7.9 hereto;

45

--------------------------------------------------------------------------------




(g)Liens securing (i) Indebtedness evidencing the deferred purchase price of
newly acquired property or incurred to finance the acquisition of personal
property of the Borrower or a Subsidiary of the Borrower used in the ordinary
course of business of the Borrower or a Subsidiary of the Borrower, so long as
such Liens are limited to the property being financed or acquired and proceeds
thereof, (ii) Capitalized Lease Obligations, so long as such Liens are limited
to the property subject to the related Capital Lease and proceeds thereof, and
(iii) the performance of tenders, statutory obligations, bids, leases or other
similar obligations (other than for borrowed money) entered into in the ordinary
course of business or to secure obligations on performance bonds; provided, that
such Liens shall only be permitted to the extent the aggregate amount of
Indebtedness and other obligations secured by all such Liens does not exceed
five percent (5%) of Consolidated Assets as reflected on the most recent balance
sheet delivered by the Borrower pursuant to Section 7.6 hereof;
(h)Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;


(i)Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits;


(j)Liens relating to synthetic lease arrangements of the Borrower or a
Subsidiary of the Borrower, provided that (i) such Lien is limited to the
Property being leased, and (ii) to the extent the lessor or any other Person has
recourse to the Borrower, any Subsidiary or any of their Property (other than
the Property being so leased), through a Guarantee (including a residual
guarantee) or otherwise, such Lien shall be permitted if the Borrower has
included the recourse portion of such obligations as Indebtedness for all
purposes (including financial covenant calculations) under the Credit Documents;
(k)[Reserved];


(l)Liens securing Indebtedness issued pursuant to (i) that certain Restated and
Amended Indenture of Mortgage and Deed of Trust dated as of September 1, 1999
between BHP and The Chase Manhattan Bank, as trustee (and any successor trustee
thereunder), together with all amendments and supplemental indentures thereto,
(ii) the CLF&P Indenture, together with all amendments and supplemental
indentures thereto, and (iii) Indebtedness of the type described in Section
7.15(c)(C) hereof that is issued or incurred by Black Hills Utility Holdings,
Inc. or any of its direct or indirect Subsidiaries to finance the design,
permitting, construction, ownership, operation or maintenance of utility
properties; and


(m)Any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in the foregoing
paragraphs (a) through (j), inclusive, provided, however, that the principal
amount of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to the Property
which

46

--------------------------------------------------------------------------------




was subject to the Lien so extended, renewed or replaced or in the case of a
Project Finance Subsidiary, all of the assets of such Project Finance
Subsidiary;


(n)Liens (i) of a collecting bank arising under the UCC on items in the course
of collection, (ii) in favor of a banking institution arising as a matter of
law, or which arise under the documents governing the deposit relationship,
encumbering deposits (including the right of set-off, charge-back rights, and
refund rights) and which are within the general parameters customary in the
banking industry, or (iii) encumbering customary deposits and margin deposits
and other Liens attaching to brokerage accounts or arising under or in
connection with Derivative Arrangements or Derivative Obligations, in each case
incurred in the ordinary course of business; and
(o)Other Liens made in the ordinary course of business of the Borrower or its
Subsidiaries so long as the aggregate amount of Indebtedness or other
obligations secured by such Liens does not exceed, in the aggregate,
$50,000,000.
provided, that the foregoing paragraphs shall not be deemed under any
circumstance to permit a Lien to exist on any capital stock or other equity
interests of the Material Subsidiaries.
Section 7.10Use of Proceeds; Regulation U. The proceeds of each Borrowing, and
the credit provided by Letters of Credit, will be used by the Borrower solely
(i) to fund the Borrower’s working capital needs, and (ii) for general corporate
purposes of the Borrower. The Borrower will not use any part of the proceeds of
any of the Borrowings or of the Letters of Credit directly or indirectly to
purchase or carry any margin stock (as defined in Section 5.10 hereof) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock.


Section 7.11Sales and Leasebacks. The Borrower will not, nor will it permit any
of its Subsidiaries to, enter into any arrangement with any bank, insurance
company or other lender or investor providing for the leasing by the Borrower or
any Subsidiary of the Borrower of any Property theretofore owned by it and which
has been or is to be sold or transferred by such owner to such lender or
investor if the total amount of rent and other obligations of the Borrower and
its Subsidiaries under such lease, when combined with all rent and other
obligations of the Borrower and its Subsidiaries under all such leases, would
exceed $50,000,000 in the aggregate, provided that the Borrower and its
Subsidiaries may engage in synthetic lease transactions so long as the
Borrower’s or such Subsidiary’s, as applicable, obligations under such synthetic
leases are included as Indebtedness for all purposes (including financial
covenant calculations) under the Credit Documents.


Section 7.12Mergers, Consolidations, Acquisitions and Sales of Assets.


(a)The Borrower will not, and will not permit any of its Material Subsidiaries
to, consolidate with or be a party to merger with any other Person or sell,
lease or otherwise dispose of all or a “substantial part” of the assets of the
Borrower and its Subsidiaries; provided, however, that
(i)the foregoing shall not prohibit any sale, lease, transfer or disposition of
assets, other than equity interests in or the assets of BHP and CLF&P, solely to
the extent and so long as (A) such transaction does not result in a downgrade of
the Borrower’s S&P Rating below BBB- or the

47

--------------------------------------------------------------------------------




Borrower’s Moody’s Rating below Baa3, (B) such transaction is for cash
consideration (or other consideration acceptable to the Required Banks) in an
amount not less than the fair market value of the applicable assets, and (C)
such transaction, when combined with all other such transactions, would not have
a Material Adverse Effect, taken as a whole;


(ii)the foregoing shall not prohibit any sale, lease, transfer or disposition to
which the Required Banks have consented, such consent not to be unreasonably
withheld if (A) such transaction does not result in a downgrade of either the
Borrower’s S&P Rating below BBB- or the Borrower’s Moody’s Rating below Baa3,
(B) such transaction is for cash consideration (or other consideration
acceptable to the Required Banks) in an amount not less than the fair market
value of the applicable assets, and (C) such transaction, when combined with all
other such transactions, would not have a Material Adverse Effect, taken as a
whole;


(iii)any Subsidiary of the Borrower may merge or consolidate with or into or
sell, lease or otherwise convey all or a substantial part of its assets to the
Borrower or any Subsidiary of which the Borrower holds (directly or indirectly)
at least the same percentage equity ownership; provided that in any such merger
or consolidation involving the Borrower, the Borrower shall be the surviving or
continuing corporation;


(iv)the Borrower and its Subsidiaries may sell inventory, reserves and
electricity in the ordinary course of business;


(v)the Borrower and its Subsidiaries may sell the assets of or equity interest
in any Immaterial Subsidiary;


(vi)the Borrower may enter into a merger with, or acquisition of all of, another
Person so long as:


(A)if a merger, the Borrower or such Subsidiary is the surviving entity;


(B)    unless consented to by the Required Banks, no downgrade in the Borrower’s
S&P Rating below BBB- or the Borrower’s Moody’s Rating below Baa3 would occur as
a result of the consummation of such a transaction;
(C)    if such transaction is an acquisition, the Board of Directors (or similar
governing body) of the Person being acquired has approved being so acquired; and
(D)    no Default or Event of Default has occurred and is continuing at the time
of, or would occur as a result of, such transaction.

48

--------------------------------------------------------------------------------




As used in this Section 7.12(a), a sale, lease, transfer or disposition of
assets during any fiscal year shall be deemed to be of a “substantial part” of
the Consolidated Assets of the Borrower and its Subsidiaries if the net book
value of such assets, when added to the net book value of all other assets sold,
leased, transferred or disposed of by the Borrower and its Subsidiaries during
such fiscal year (other than inventory, reserves and electricity in the ordinary
course of business) exceeds ten percent (10%) of the total assets of the
Borrower and its Consolidated Subsidiaries, determined on a consolidated basis
as of the last day of the immediately preceding fiscal year.
(b)Except as permitted pursuant to Section 7.12(a) or Section 7.14 hereof, the
Borrower will not sell, transfer or otherwise dispose of, or permit any of its
Subsidiaries to issue, sell, transfer or otherwise dispose of, any shares of
stock of any class (including as “stock” for purposes of this Section, any
warrants, rights or options to purchase or otherwise acquire stock or other
Securities exchangeable for or convertible into stock) of any Subsidiary of the
Borrower, except to the Borrower or a Wholly-Owned Subsidiary of the Borrower or
except for the purpose of qualifying directors.


Section 7.13Use of Property and Facilities; Environmental and Health and Safety
Laws.
(a)The Borrower will, and will cause each of its Subsidiaries to, comply in all
material respects with the requirements of all Environmental and Health Laws
applicable to or pertaining to the Properties or business operations of the
Borrower or any Subsidiary of the Borrower. Without limiting the foregoing, the
Borrower will not, and will not permit any Person to, except in accordance with
applicable law, dispose of any Hazardous Material into, onto or upon any real
property owned or operated by the Borrower or any of its Subsidiaries.


(b)(i) The Borrower will promptly provide the Administrative Agent with copies
of Environmental Review Documents as defined in Section 5.11(b) hereof that
disclose any Environmental Claim or Environmental Liability that could
potentially result in a Material Adverse Effect, and in no event later than five
(5) Business Days after an officer of the Borrower or a Subsidiary of the
Borrower finalizes such Environmental Review Document; and (ii) the Borrower
will also promptly provide the Administrative Agent with all notices and other
information placing the Borrower or any of its Subsidiaries on notice of actual
or potential Environmental Claims or Environmental Liabilities that could
potentially result in a Material Adverse Effect.


(c)The Borrower shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all necessary remedial action in connection with the
presence, handling, storage, use, disposal, transportation or Release or
threatened Release of any Hazardous Materials on, under or affecting any
Property in order to comply in all material respects with all applicable
Environmental and Health Laws. In the event the Borrower or any of its
Subsidiaries undertakes any action with respect to the presence, Release or
threatened Release of any Hazardous Materials on or affecting any Property, the
Borrower or such Subsidiaries shall conduct and complete such action in material
compliance with all applicable Environmental and Health Laws, and in accordance
with the policies, orders and

49

--------------------------------------------------------------------------------




directives of all federal, state and local governmental authorities except when,
and only to the extent that, the Borrower’s or such Subsidiary’s liability for
such presence, handling, storage, use, disposal, transportation or Release or
threatened Release of any Hazardous Materials is being diligently contested in
the proper legal forum and any failure to comply during such contest will not
cause a Material Adverse Effect.


(d)The Borrower agrees that the Banks may, from time to time, retain, at the
Borrower’s expense for actual and reasonable out-of-pocket costs directly
related thereto, an independent professional consultant reasonably acceptable to
the Borrower to review the Environmental Review Documents and to conduct their
own investigation (the scope of which investigation shall be reasonable based
upon the circumstances) of any Property currently owned, leased, operated or
used by the Borrower or any of its Subsidiaries, if (x) a Default or an Event of
Default shall have occurred and be continuing, or (y) the Banks reasonably
believe (1) that an occurrence relating to such Property is likely to give rise
to an Environmental Liability, or (2) that a violation of an Environmental or
Health Law on or around such Property has occurred or is likely to occur, which
could, in the case of subclauses (1)-(2) above, reasonably be expected to have a
Material Adverse Effect. The Borrower shall use its commercially reasonable
efforts to obtain for the Banks and their agents, employees, consultants and
contractors the right, upon reasonable notice to the Borrower, to enter into or
on to the Property currently owned, leased, operated or used by the Borrower or
any of its Subsidiaries to perform such tests on such property as are reasonably
necessary to conduct such a review and/or investigation; provided, however, that
no invasive or destructive environmental testing shall be undertaken without the
Borrower’s approval, not to be unreasonably withheld, conditioned, or delayed or
if recommended by the Banks’ independent consultant (except during the
continuation of an Event of Default when no such approval of the Borrower shall
be required). Without limiting the generality of the foregoing, any such
investigation of any Property shall be conducted, unless otherwise agreed to by
the Borrower and the Banks, during normal business hours and, shall be conducted
so as not to unreasonably interfere with the ongoing operations at any such
Property or to cause any damage or loss to any property at such Property. The
Borrower and the Banks hereby acknowledge and agree that any report of any
investigation conducted at the request of the Banks pursuant to this Section
7.13 will be obtained and shall be used by the Banks for the purposes of the
Banks’ internal credit decisions, to monitor and police the Obligations and to
protect the Banks’ security interests, if any, created by the Credit Documents,
and the Banks hereby acknowledge and agree any such report will be kept
confidential by them to the extent permitted by law, except that upon request,
the Banks agree to deliver a copy of any such report to the Borrower. The
Borrower acknowledges and agrees that (i) it will indemnify and hold harmless
the Banks and their agents from any costs, losses or liabilities relating to the
Borrower’s or its Subsidiaries’ use of or reliance on such report, (ii) the
Banks make no representation or warranty with respect to such report, and (iii)
by delivering such report to the Borrower, the Banks are not requiring or
recommending the implementation of any suggestions or recommendations contained
in such report.


(e)The Borrower shall promptly notify the Banks of (i) any proposed acquisition
of stock, assets, or property by the Borrower or any of its Subsidiaries; or
(ii) any other proposed actions, omissions or events by or affecting the
Borrower

50

--------------------------------------------------------------------------------




or any of its Subsidiaries, that could reasonably be expected to expose the
Borrower or any of its Subsidiaries to, or otherwise result in, Environmental
Liability that could reasonably be expected to have a Material Adverse Effect.


(f)The Borrower shall, at its own expense, provide copies of such documents or
information as the Banks may reasonably request in relation to any matters
disclosed pursuant to this Section 7.13.


Section 7.14Investments, Acquisitions, Loans, Advances and Guaranties. The
Borrower will not, nor will it permit any Subsidiary of the Borrower to,
directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to, any other Person, or acquire all or any substantial part of the
assets or business of any other Person or division thereof, or be or become
liable as endorser, guarantor, surety or otherwise (such as liability as a
general partner) for any debt, obligation or undertaking of any other Person, or
otherwise agree to provide funds for payment of the obligations of another, or
supply funds thereto or invest therein or otherwise assure a creditor of another
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another, or subordinate any claim or demand it
may have to the claim or demand of any other Person (cumulatively, all of the
foregoing “Investments”); provided, however, that the foregoing provisions shall
not apply to nor operate to prevent:


(a)investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that (i) any such
obligation matures within ten years from the date it is acquired by the Borrower
or Subsidiary, (ii) on any day, the aggregate amount of all such investments
maturing beyond one year from such date shall not exceed $100,000,000 and (iii)
on any day, the aggregate amount of all such investments does not exceed five
percent (5%) of Consolidated Assets as reflected on the most recent balance
sheet delivered by the Borrower pursuant to Section 7.6 hereof;


(b)investments in (i) commercial paper rated P-1 by Moody’s Investors Services,
Inc. or A-1 by Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business maturing within one year of its date of issuance, and (ii)
debt and auction preferred securities rated Aaa by Moody’s Investors Services,
Inc. or AAA by Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business maturing within one year of their respective dates of
purchase;
(c)investments in certificates of deposit issued by any Bank or any United
States commercial bank having capital and surplus of not less than $200,000,000
maturing within one year from the date of issuance thereof or in banker’s
acceptances endorsed by any Bank or other such commercial bank and maturing
within six months of the date of acceptance;


(d)investments in repurchase obligations with a term of not more than seven (7)
days for underlying securities of the types described in subsection (a) above
entered into with any bank meeting the qualifications specified in subsection
(c) above, provided all such agreements require physical delivery of the
securities

51

--------------------------------------------------------------------------------




securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;


(e)investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c) and (d)
above;


(f)ownership of stock, obligations or securities received in settlement of debts
(created in the ordinary course of business) owing to the Borrower or any
Subsidiary;


(g)endorsements of negotiable instruments for collection in the ordinary course
of business;


(h)loans and advances to employees in the ordinary course of business for
travel, relocation, and similar purposes;


(i)Investments (i) existing on the Effective Date in Subsidiaries of the
Borrower, (ii) existing on the Effective Date and identified in Schedule 7.14
hereof, or (iii) consisting of intercompany loans permitted pursuant to Section
7.15(e) hereof;


(j)Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;


(k)Investments in Persons engaged in lines of business related to the lines of
business described in Section 7.8 hereof so long as (i) both before and after
giving effect to such Investment no Default of Event of Default shall have
occurred and be continuing, (ii) such Investments do not permit any creditor of
such Person recourse to the Borrower or any other Subsidiary of the Borrower or
any of their assets (other than the assets and/or the stock or similar equity
interest of such Person and except as permitted pursuant to Sections 7.14(i) and
(n) hereof) and (iii) if such Investments are in Persons engaged in the lines of
business described in clause (xi) of Section 7.8 hereof, such Investments and
expenses in the aggregate do not exceed $50,000,000 outstanding at any time;


(l)Guaranties, other than Long-Term Guaranties, so long as such Indebtedness is
permitted pursuant to Section 7.15 hereof;


(m)transactions permitted pursuant to Section 7.12(a) hereof;
\
(n)Investments constituting Long-Term Guaranties;


(o)[Reserved]; and
 
(p)Investments consisting of promissory notes issued in consideration for the
sale by the Borrower or a Subsidiary of a portion of the stock (or similar
equity interests) of a Subsidiary where (i) such note is secured by the stock
(or similar equity interest) sold, and (ii) one of the purposes of such sale is
to ensure

52

--------------------------------------------------------------------------------




that such Subsidiary qualifies as a “qualifying facility” under the Public
Utility Regulatory Policies Act of 1978, as amended


Any Investment which when made complies with the requirements of paragraphs (a)
through (e) may continue to be held notwithstanding that such Investment if made
thereafter would not comply with such requirements;


In determining the amount of investments, acquisitions, loans, advances and
guarantees permitted under this Section 7.14, investments and acquisitions shall
always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), loans and advances shall be taken at the
principal amount thereof then remaining unpaid, and guarantees shall be taken at
the amount of obligations guaranteed thereby.
Section 7.15Restrictions on Indebtedness. The Borrower will not, nor will it
permit any Subsidiary of the Borrower to, issue, incur, assume, create, become
liable for, contingently or otherwise, or have outstanding any Indebtedness;
provided, however, that the foregoing provisions shall not restrict nor operate
to prevent the following Indebtedness:


(a)the Obligations;


(b)Non-Recourse Indebtedness of any Project Finance Subsidiary;


(c)so long as the Borrower would be in compliance with Section 7.17 hereof
(calculated as of the date of, and after giving affect to, the incurrence of
such Indebtedness), secured Indebtedness (excluding Indebtedness of the type
described in (e) below but including the pledge of stock or similar equity
interest of any Project Finance Subsidiary or any Subsidiary which is an entity
whose sole purpose and extent of business activities is to own the stock or
similar equity interest of such Project Finance Subsidiary) (A) set forth on
Schedule 7.15(c) hereto, (B)(i) of BHP or CLF&P, (ii) evidencing the deferred
purchase price of newly acquired property or incurred to finance the acquisition
of personal property of the Borrower or a Subsidiary of the Borrower used in the
ordinary course of business of the Borrower or Subsidiary, (iii) constituting
Capitalized Lease Obligations or with respect to synthetic (or similar type)
lease arrangements, or (iv) incurred in connection with the performance of
tenders, statutory obligations, bids, leases or other similar obligations (other
than for borrowed money) entered into in the ordinary course of business or to
secure obligations on performance bonds; provided, that the aggregate amount of
Indebtedness permitted by clause (B)(iv) of this Section 7.15(c) at any time
outstanding shall not exceed 5% of Consolidated Assets as reflected on the most
recent balance sheet delivered by the Borrower pursuant to Section 7.6 hereof
and (C) constituting first mortgage bond debt which is issued or incurred by
Black Hills Utility Holdings, Inc. or any of its direct or indirect Subsidiaries
to finance the design, permitting, construction, ownership, operation or
maintenance of utility properties which does not mature prior to the Termination
Date, as extended from time to time in accordance with the terms hereof, and is
not in excess of an amount equal to fifty percent (50%) of the net book value of
the property, plant and equipment of Black Hills Utility Holdings, Inc. (as
reported in the most recent quarterly financial statements which were prepared
in accordance with GAAP); provided, the Borrower shall promptly provide the
Administrative Agent with a copy of any documentation

53

--------------------------------------------------------------------------------




evidencing such Indebtedness in excess of $25,000,000 and any modification to
such Indebtedness;


(d)so long as the Borrower would be in compliance with Section 7.17 hereof
(calculated as of the date of, and after giving affect to, the incurrence of
such Indebtedness), other Indebtedness (excluding Indebtedness of the type
described in (e) below) which is unsecured and either junior in right of payment
to the Obligations or pari passu to the Obligations or is equally and ratably
secured with the Obligations, provided that the Borrower shall promptly provide
the Administrative Agent with a copy of any documentation evidencing such
Indebtedness in excess of $25,000,000 and any modification to such Indebtedness;


(e)intercompany loans (i) from (x) any Subsidiary of the Borrower to the
Borrower so long as such loans are subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent, and (y) the Borrower to a
Subsidiary of the Borrower and (ii) among Wholly-Owned Subsidiaries;


(f)[Reserved];


(g)[Reserved];


(h)Permitted Derivative Obligations; and


(i)Indebtedness pursuant to Long-Term Guaranties.


Indebtedness shall only be permitted under (d), (e), (h), and (i) above to the
extent such Indebtedness will have a priority of payment with the Obligations
which is no greater than pari passu (and with respect to clause (e), to the
extent such Indebtedness is subordinated to the Obligations as set forth in such
clause).


Section 7.16[Reserved.]Recourse Leverage Ratio The Borrower will not permit the
Recourse Leverage Ratio to exceed 0.65 to 1.00 at the end of any fiscal quarter.


Section 7.18Dividends and Other Shareholder Distributions.
  
(a)The Borrower shall not (i) declare or pay any dividends or make a
distribution of any kind (including by redemption or purchase) on or relating to
its outstanding capital stock, or (ii) repay (directly, through sinking fund
payments or otherwise) any Indebtedness or other obligations owing to a
shareholder (other than publicly-traded Indebtedness or obligations) unless in
either circumstance no Default or Event of Default exists prior to or would
result after giving effect to such action.

54

--------------------------------------------------------------------------------






(b)Except (i) to the extent such an encumbrance or restriction is imposed by
PUHCA, the rules and regulations promulgated thereunder or any order of the SEC
issued pursuant thereto, (ii) as set forth on Schedule 7.19, or (iii) in
connection with Non-Recourse Indebtedness of a Project Finance Subsidiary, the
Borrower will not, and will not permit any of its Subsidiaries, directly or
indirectly to create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any such
Subsidiary to: (1) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock owned by the Borrower or any Subsidiary of the
Borrower; (2) pay any Indebtedness owed to the Borrower or any other Subsidiary;
(3) make loans or advances to the Borrower or any other Subsidiary; or (4)
transfer any of its property or assets to the Borrower or any other Subsidiary.


Section 7.19[Reserved].
  
Section 7.20Transactions with Affiliates. Except as is required by PUHCA or the
rules and regulations promulgated thereunder, the Borrower will not, and will
not permit any of its Subsidiaries to, enter into or be a party to any material
transaction or arrangement with any Affiliate of such Person (other than the
Borrower), including without limitation, the purchase from, sale to or exchange
of Property with, any merger or consolidation with or into, or the rendering of
any service by or for, any Affiliate, except in the ordinary course of and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon terms no less favorable to the Borrower or such Subsidiary
than could be obtained in a similar transaction involving a third-party.


Section 7.21Compliance with Laws. Without limiting any of the other covenants of
the Borrower in this Section 7, the Borrower will, and will cause each of its
Subsidiaries to, conduct its business, and otherwise be, in compliance with all
applicable laws, regulations, ordinances and orders of any governmental or
judicial authorities; provided, however, that neither the Borrower nor any
Subsidiary of the Borrower shall be required to comply with any such law,
regulation, ordinance or order if the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.


Section 7.22Pari-Passu. The Borrower will at all times cause the Obligations to
rank at least pari passu with all other senior unsecured Indebtedness of the
Borrower.


Section 7.23Certain Subsidiaries. Unless pursuant to Indebtedness which is
authorized pursuant to this Agreement, the Borrower will not, and the
Subsidiaries of the Borrower will not, permit any creditor of a Project Finance
Subsidiary to have recourse to the Borrower or any Subsidiary of the Borrower
(other than such Project Finance Subsidiary) or any of their assets (other than
(i) the stock or similar equity interest of the applicable Subsidiary or any
Subsidiary which is an entity whose sole purpose and extent of business
activities is to own the stock or similar equity interest of a Project Finance
Subsidiary and (ii) with respect to a Permitted Derivative Obligation) other
than recourse under Guaranties permitted pursuant to Section 7.15(i) hereof.

55

--------------------------------------------------------------------------------






Section 7.24Ratings. The Borrower will at all times this Agreement is in effect
maintain a S&P Rating and a Moody’s Rating (or if one or both of such ratings
are unavailable, rating(s) from such other recognized national rating agency or
agencies as may be acceptable to the Administrative Agent and the Required
Banks).


Section 7.25Material Obligations. The Borrower (i) will duly pay and discharge,
and cause each of its Subsidiaries to duly pay and discharge, at or before
maturity, all of their respective obligations and liabilities, including tax
liabilities, except for such obligations and/or liabilities (A) that may be the
subject of a contest maintained in good faith by appropriate proceedings and
with respect to which such reserve or other appropriate provision, if any, as
shall be required in conformity with GAAP shall have been made; provided that
compliance with the obligation that is the subject of such contest is
effectively stayed during such challenge and (B) the nonpayment or nondischarge
of which could not reasonably be expected to have a Material Adverse Effect,
(ii) will maintain, and cause each Subsidiary to maintain, in accordance with
GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, and (iii) will not breach or permit any Subsidiary
to breach, or permit to exist any default under, the terms of any lease,
commitment, contract, instrument or obligation to which it is a party, or by
which its properties or assets are bound, except for such breaches or defaults
which could not reasonably be expected to have a Material Adverse Effect.


Section 7.26Sanctions Laws and Regulations.


(a)The Borrower shall not, and shall procure that its Subsidiaries and its or
their respective directors, officers and employees shall not directly or
indirectly, use the proceeds of the Loans or any Letter of Credit (i) to fund
any activities or business of or with any Designated Person, or in any country
or territory, that at the time of such funding is the subject of any sanctions
under any Sanctions Laws and Regulations, or (ii) in any other manner that would
result in a violation of any Sanctions Laws and Regulations by any party to this
Agreement.


(b)The Borrower shall not knowingly permit any of the funds or assets of the
Borrower that are used to pay any amount due pursuant to this Agreement to
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are the subject of sanctions under any Sanctions Laws
and Regulations.


SECTION 8. EVENTS OF DEFAULT AND REMEDIES.


Section 8.1Events of Default. Any one or more of the following shall constitute
an Event of Default:
(a)(i) default in the payment when due of any fees, interest or of any other
Obligation not covered by clause (ii) below and such payment default continues
for three (3) days or (ii) default in the payment when due of the principal
amount of any Loan or of any Reimbursement Obligation;


(b)default by the Borrower or any Subsidiary in the observance or performance of
any covenant set forth in Section 7.1, Section 7.6(d), Sections 7.9

56

--------------------------------------------------------------------------------




through 7.12, Sections 7.14 through 7.20, and Sections 7.22, 7.23, 7.24 and 7.26
hereof;


(c)default by the Borrower or any Subsidiary in the observance or performance of
any provision hereof or of any other Credit Document not mentioned in (a) or (b)
above, which is not remedied within thirty (30) days after notice thereof shall
have been given to the Borrower by the Administrative Agent;


(d)(i) failure to pay when due Indebtedness in an aggregate principal amount of
$50,000,000 or more of the Borrower or any Material Subsidiary (other than any
such Indebtedness which is Unguaranteed Non-Recourse Indebtedness) or (ii)
default shall occur under one or more indentures, agreements or other
instruments under which any Indebtedness of the Borrower or any of its Material
Subsidiaries in an aggregate principal amount of $50,000,000 or more, and such
default shall continue for a period of time sufficient to permit the holder or
beneficiary of such Indebtedness or a trustee therefor to cause the acceleration
of the maturity of any such Indebtedness or any mandatory unscheduled
prepayment, purchase or funding thereof;
(e)any representation or warranty made herein or in any other Credit Document by
the Borrower or any Subsidiary of the Borrower, or in any statement or
certificate furnished pursuant hereto or pursuant to any other Credit Document
by the Borrower or any Subsidiary of the Borrower, or in connection with any
Credit Document, proves untrue in any material respect as of the date of the
issuance or making, or deemed making or issuance, thereof;
(f)the Borrower or any Material Subsidiary shall (i) fail to pay its debts
generally as they become due or admit in writing its inability to pay its debts
generally as they become due, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any substantial part of its Property, (iv) institute any proceeding
seeking to have entered against it an order for relief under the United States
Bankruptcy Code, as amended, to adjudicate it insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it or any
analogous action is taken under any other applicable law relating to bankruptcy
or insolvency, (v) take any corporate action (such as the passage by its board
of directors of a resolution) in furtherance of any matter described in parts
(i)-(iv) above, or (vi) fail to contest in good faith any appointment or
proceeding described in Section 8.1(g) hereof;
(g)a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Material Subsidiary, or any
substantial part of any of their Property, or a proceeding described in Section
8.1(f)(iv) hereof shall be instituted against the Borrower or any Material
Subsidiary, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) days;
(h)the Borrower or any Material Subsidiary shall fail within thirty (30) days to
pay, bond or otherwise discharge any judgment or order for the payment of

57

--------------------------------------------------------------------------------




money in excess of $50,000,000, which is not stayed on appeal or otherwise being
appropriately contested in good faith in a manner that stays execution thereon;


(i)the Borrower or any other member of the Controlled Group shall (i) fail to
pay when due an amount or amounts which it shall have become liable to the PBGC
or to a Plan under Title IV of ERISA, or (ii) file notice of intent to terminate
a Plan or Plans having aggregate Unfunded Vested Liabilities in excess of
$50,000,000 (collectively, a “Material Plan”) under Title IV of ERISA, or
(iii) take any action with respect to a Plan that could result in the
requirement of the Borrower or any of its Subsidiaries to furnish a bond to the
PBGC or such Plan; or the PBGC shall institute proceedings under Title IV of
ERISA to terminate or to cause a trustee to be appointed to administer any
Material Plan or a proceeding shall be instituted by a fiduciary of any Material
Plan against the Borrower or any other member of the Controlled Group to enforce
Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have been
dismissed within thirty (30) days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated; or the occurrence of any event with
respect to any Plan that could result in the incurrence by the Borrower or any
other member of its Controlled Group of any material liability, fine or penalty;
or any notice from any Plan that is a multiemployer plan that (i) such Plan is
in reorganization, (ii) increased contributions may be required to avoid a
reduction in Plan benefits or the imposition of an excise tax, (ii) any such
Plan has been funded at a rate less than that required by the Code and ERISA,
(iii) any such Plan is or may be terminated, or (iv) any such Plan is or may
become insolvent;


(j)the Borrower or any Subsidiary of the Borrower or any Person acting on behalf
of the Borrower, a Subsidiary or any governmental authority challenges the
validity of any Credit Document or the Borrower’s or one of its Subsidiary’s
obligations thereunder or any Credit Document ceases to be in full force and
effect or is modified other than in accordance with the terms thereof and
hereof;


(k)a Change of Control Event shall have occurred; or


(l)The Borrower shall for any reason cease to be wholly liable for the full
amount of the Obligations.


Section 8.2Non-Bankruptcy Defaults. When any Event of Default other than those
described in subsections (f) or (g) of Section 8.1 hereof has occurred and is
continuing, the Administrative Agent shall, if so directed by the Required
Banks, by written notice to the Borrower: (a) terminate the remaining
Commitments and all other obligations of the Banks hereunder on the date stated
in such notice (which may be the date thereof); (b) declare the principal of and
the accrued interest on all outstanding Loans to be forthwith due and payable
and thereupon all outstanding Loans, including both principal and interest
thereon, and all other Obligations, shall be and become immediately due and
payable together with all other amounts payable under the Credit Documents
without further demand, presentment, protest or notice of any kind; (c)
automatically convert each Eurodollar Loan to a Base Rate Loan at the end of the
Interest Period then in effect for such Eurodollar Rate Loan; and (d) demand
that the Borrower immediately pay to the Administrative Agent, subject to
Section 8.4 hereof, the full amount then available for

58

--------------------------------------------------------------------------------




drawing under each or any Letter of Credit, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Banks would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Banks, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit. The Administrative Agent, after giving notice to the
Borrower pursuant to Section 8.1(c) hereof or this Section 8.2, shall also
promptly send a copy of such notice to the other Banks, but the failure to do so
shall not impair or annul the effect of such notice.


Section 8.3Bankruptcy Defaults. When any Event of Default described in
subsections (f) or (g) of Section 8.1 hereof has occurred and is continuing,
then all outstanding Loans, including both interest and principal thereon, and
all other Obligations shall immediately become due and payable together with all
other amounts payable under the Credit Documents without presentment, demand,
protest or notice of any kind, the obligation of the Banks to extend further
credit pursuant to any of the terms hereof shall immediately terminate and the
Borrower shall immediately pay to the Administrative Agent, subject to Section
8.4 hereof, the full amount then available for drawing, under all outstanding
Letters of Credit, the Borrower acknowledging that the Banks would not have an
adequate remedy at law for failure by the Borrower to honor any such demand and
that the Banks, and the Administrative Agent on their behalf, shall have the
right to require the Borrower to specifically perform such undertaking whether
or not any draws or other demands for payment have been made under any of the
Letters of Credit.


Section 8.4Collateral for Outstanding Letters of Credit.
  
(a)If the payment or prepayment of the amount available for drawing under any or
all outstanding Letters of Credit is required under Section 2.2(b), Section
2.8(b), Section 8.2 or Section 8.3 hereof, the Borrower shall forthwith pay the
amount required to be so prepaid, to be held by the Administrative Agent as
provided in subsection (b) below.


(b)All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in a separate collateral account (such account, and the
credit balances, properties and any investments from time to time held therein,
and any substitutions for such account, any certificate of deposit or other
instrument evidencing any of the foregoing and all proceeds of and earnings on
any of the foregoing being collectively called the “Account”) as security for,
and for application by the Administrative Agent (to the extent available) to,
the reimbursement of any payment under any Letter of Credit then or thereafter
made by the Issuing Agents, and to the payment of the unpaid balance of any
Loans and all other Obligations. The Account shall be held in the name of and
subject to the exclusive dominion and control of the Administrative Agent for
the benefit of the Administrative Agent, the Issuing Agents and the Banks, and
the Borrower hereby grants to the Administrative Agent, for the benefit of the
Administrative Agent, the Issuing Agents and the Banks, a security interest in
all of the Borrower’s rights, title and interest in and to the Account and all
property (including investment property) contained therein or credited thereto.
So long as no Default or Event of Default has occurred, if and when requested by
the Borrower, the Administrative Agent shall invest funds held in the

59

--------------------------------------------------------------------------------




Account from time to time in direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America with a remaining maturity of one year or less, provided, that the
Administrative Agent is irrevocably authorized to sell investments held in the
Account when and as required to make payments out of the Account for application
to amounts due and owing from the Borrower to the Administrative Agent, the
Issuing Agents or Banks, and provided, further, that if a Default or Event of
Default has then occurred and is continuing, the Borrower shall have no access
to or right to control the Account. If (i) the Borrower shall have made payment
of all such obligations referred to in subsection (a) above, (ii) all relevant
preference or other disgorgement periods relating to the receipt of such
payments have passed, and (iii) no Letters of Credit, Commitments, Loans or
other Obligations remain outstanding hereunder, then the Administrative Agent
shall repay to the Borrower any remaining amounts held in the Account.


Section 8.5Expenses.     The Borrower agrees to pay to the Administrative Agent,
the Issuing Agents, the Swing Line Bank and each Bank, and any other holder of
any Note outstanding hereunder, all reasonable and properly documented
out-of-pocket costs and expenses incurred or paid by the Administrative Agent,
the Issuing Agents, the Swing Line Bank or such Bank or any such holder,
including attorneys’ fees (including allocable fees of in house counsel) and
court costs, in connection with (i) any amendment or waiver to the Credit
Documents requested by the Borrower, (ii) any Default or Event of Default by the
Borrower hereunder, or (iii) the enforcement of any of the Credit Documents.
    
SECTION 9. CHANGE IN CIRCUMSTANCES.


Section 9.1Change of Law. Notwithstanding any other provisions of this Agreement
or any Note, if at any time after the date hereof any Change in Law makes it
unlawful for any Bank to make or continue to maintain Eurodollar Loans or to
perform its obligations as contemplated hereby, such Bank shall promptly give
notice thereof to the Borrower and such Bank’s obligations to make or maintain
Eurodollar Loans under this Agreement shall be suspended until it is no longer
unlawful for such Bank to make or maintain Eurodollar Loans. The Borrower shall
prepay on demand the outstanding principal amount of any such affected
Eurodollar Loans, together with all interest accrued thereon at a rate per annum
equal to the interest rate applicable to such Loan; provided, however, subject
to all of the terms and conditions of this Agreement, the Borrower may then
elect to borrow the principal amount of the affected Eurodollar Loans from such
Bank by means of Base Rate Loans from such Bank, which Base Rate Loans shall not
be made ratably by the Banks but only from such affected Bank.

60

--------------------------------------------------------------------------------






Section 9.2Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR. If on or prior to the first day of any Interest Period for any
Borrowing of Eurodollar Loans or Daily Eurodollar Loans:


(a)the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to major banks in the eurodollar
interbank market for such Interest Period, or that by reason of circumstances
affecting the interbank eurodollar market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR, or


(b)Banks having thirty-three percent (33%) or more of the aggregate amount of
the Commitments reasonably determine and so advise the Administrative Agent that
LIBOR as reasonably determined by the Administrative Agent will not adequately
and fairly reflect the cost to such Banks of funding their Eurodollar Loans or
Daily Eurodollar Loans for such Interest Period,


then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Banks, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Banks to make Eurodollar Loans and Daily Eurodollar Loans
shall be suspended.
Section 9.3Increased Cost and Reduced Return.


(a)If, on or after the date hereof, any Change in Law:


(i)shall subject any Bank (or its Lending Office) or the Administrative Agent to
any tax, duty or other charge with respect to its Loans, its Notes, its
Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligations owed to it or its obligation to make Loans, issue a Letter of
Credit, or to participate therein, or shall change the basis of taxation of
payments to any Bank (or its Lending Office) or the Administrative Agent of the
principal of or interest on its Loans, Letter(s) of Credit, or participations
therein or any other amounts due under this Agreement in respect of its Loans,
Letter(s) of Credit, or participations therein, any Reimbursement Obligations
owed to it, or its obligation to make Loans, issue a Letter of Credit, or
acquire participations therein (except for changes in the rate of tax on the
overall net income or profits of such Bank or its Lending Office or the
Administrative Agent imposed by the jurisdiction in which such Bank or its
Lending Office or the Administrative Agent is incorporated or in which such
Bank’s principal executive office or Lending Office or the Administrative Agent
is located); or


(ii)shall impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including, without limitation, any compulsory
loan requirement, insurance charge or other assessment or any other such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Eurodollar Loans or Daily Eurodollar Loans any
such requirement included in an applicable Eurodollar

61

--------------------------------------------------------------------------------




Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Bank (or its Lending Office) or shall impose on any Bank
(or its Lending Office) or on the interbank market any other condition affecting
its Eurodollar Loans, its Daily Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligation owed
to it, or its obligation to make Eurodollar Loans or Daily Eurodollar Loans, to
issue a Letter of Credit, or to participate therein;
and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) or the Administrative Agent of making or maintaining any
Loan, issuing or maintaining a Letter of Credit, or participating therein, or to
reduce the amount of any sum received or receivable by such Bank (or its Lending
Office) or the Administrative Agent under this Agreement or under its Notes with
respect thereto, by an amount deemed by such Bank or the Administrative Agent to
be material, then, within fifteen (15) days after demand by such Bank (with a
copy to the Administrative Agent) or the Administrative Agent, the Borrower
shall be obligated to pay to such Bank or the Administrative Agent such
additional amount or amounts as will compensate such Bank or the Administrative
Agent for such increased cost or reduction. In the event any law, rule,
regulation or interpretation described above is revoked, declared invalid or
inapplicable or is otherwise rescinded, and as a result thereof a Bank or the
Administrative Agent is determined to be entitled to a refund from the
applicable authority for any amount or amounts which were paid or reimbursed by
the Borrower to such Bank or the Administrative Agent hereunder, such Bank or
the Administrative Agent shall refund such amount or amounts to the Borrower
without interest.
(b)If, after the date hereof, any Bank or the Administrative Agent shall have
determined that any Change in Law regarding capital adequacy or liquidity
requirements, or any change therein (including, without limitation, any revision
in the Final Risk-Based Capital Guidelines of the Board of Governors of the
Federal Reserve System (12 CFR Part 208, Appendix A; 12 CFR Part 225, Appendix
A) or of the Office of the Comptroller of the Currency (12 CFR Part 3, Appendix
A), or in any other applicable capital or liquidity rules heretofore adopted and
issued by any governmental authority), or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Lending Office) with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law but, if
not having the force of law, compliance with which is customary in the
applicable jurisdiction) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Bank’s capital, or on the capital of any corporation controlling such Bank, as a
consequence of its obligations hereunder to a level below that which such Bank
could have achieved but for such Change in Law (taking into consideration such
Bank’s policies with respect to capital adequacy and liquidity) by an amount
deemed by such Bank to be material, then from time to time, within fifteen (15)
days after demand by such Bank (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank for such reduction.

62

--------------------------------------------------------------------------------






(c)Each Bank that determines to seek compensation under this Section 9.3 shall
notify the Borrower and the Administrative Agent of the circumstances that
entitle the Bank to such compensation pursuant to this Section 9.3 and will
designate a different Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Bank, be otherwise disadvantageous to such Bank. A certificate
of any Bank claiming compensation under this Section 9.3 and setting forth the
additional amount or amounts to be paid to it hereunder submitted to the
Borrower and the Administrative Agent by such Bank in good faith shall be prima
facie evidence of the amount of such compensation. In determining such amount,
such Bank may use any reasonable averaging and attribution methods.


Section 9.4Lending Offices. Each Bank may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified in its respective
Administrative Questionnaire or in the assignment agreement which any assignee
bank executes pursuant to Section 11.12 hereof (each a “Lending Office”) for
each type of Loan available hereunder or at such other of its branches, offices
or affiliates as it may from time to time elect and designate in a written
notice to the Borrower and the Administrative Agent, so long as such election
does not increase costs or other amounts payable by the Borrower to such Bank
hereunder.


Section 9.5Discretion of Bank as to Manner of Funding. Notwithstanding any other
provision of this Agreement, each Bank shall be entitled to fund and maintain
its funding of all or any part of its Loans in any manner it sees fit; it being
understood, however, that for the purposes of this Agreement all determinations
hereunder shall be made as if each Bank had actually funded and maintained each
Eurodollar Loan through the purchase of deposits in the eurodollar interbank
market having a maturity corresponding to such Loan’s Interest Period and
bearing an interest rate equal to LIBOR for such Interest Period.


SECTION 10. THE AGENT.


Section 10.1Appointment and Authorization of Administrative Agent. Each Bank
hereby appoints U.S. Bank National Association as the Administrative Agent under
the Credit Documents and hereby authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto. The
Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and the other Credit Documents. The
Administrative Agent is acting pursuant to a contractual relationship on an
arm’s length basis and the duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Bank, the holder of any Note or any other Person;
and nothing in this Agreement or any other Credit Document, expressed or
implied, is intended to or shall be so construed as to impose upon the
Administrative Agent any obligations in respect of this Agreement or any other
Credit Document except as expressly set forth herein or therein.
 

63

--------------------------------------------------------------------------------




Section 10.2Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Credit
Documents as any other Bank and may exercise or refrain from exercising the same
as though it were not the Administrative Agent, and the Administrative Agent and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with the Borrower or any Affiliate of the Borrower as if it
were not the Administrative Agent under the Credit Documents.


Section 10.3Action by Administrative Agent. If the Administrative Agent receives
from the Borrower a written notice of an Event of Default pursuant to Section
7.6(d)(i) hereof, the Administrative Agent shall promptly give each of the Banks
written notice thereof. The obligations of the Administrative Agent under the
Credit Documents are only those expressly set forth therein. Without limiting
the generality of the foregoing, the Administrative Agent shall not be required
to take any action hereunder with respect to any Default or Event of Default,
except as expressly provided in Sections 8.2 and 8.3 hereof. In no event,
however, shall the Administrative Agent be required to take any action in
violation of applicable law or of any provision of any Credit Document, and the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Credit Document unless it shall be
first indemnified to its reasonable satisfaction by the Banks against any and
all costs, expense, and liability which may be incurred by it by reason of
taking or continuing to take any such action. The Administrative Agent shall be
entitled to assume that no Default or Event of Default exists unless notified to
the contrary in writing by a Bank or the Borrower. In all cases in which this
Agreement and the other Credit Documents do not require the Administrative Agent
to take certain actions, the Administrative Agent shall be fully justified in
using its discretion in failing to take or in taking any action hereunder and
thereunder.


Section 10.4Consultation with Experts. The Administrative Agent may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.


Section 10.5Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or not taken by it in connection with the
Credit Documents (i) with the consent or at the request of the Required Banks,
or (ii) in the absence of its own gross negligence or willful misconduct (as
proven by the final, non-appealable judgment of a court of competent
jurisdiction). Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with this Agreement, any other Credit Document or any Credit
Event; (ii) the performance or observance of any of the covenants or agreements
of the Borrower or any other party contained herein or in any other Credit
Document; (iii) the satisfaction of any condition specified in Section 6 hereof;
or (iv) the validity, effectiveness, genuineness, enforceability, perfection,
value, worth or collectibility hereof or of any other Credit Document or of any
other documents or writing furnished in connection with any Credit Document; and
the Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Credit Documents by or through
employees, agents, and attorneys-

64

--------------------------------------------------------------------------------




in-fact and shall not be answerable to the Banks, the Borrower, or any other
Person for the default or misconduct of any such agents or attorneys-in-fact
selected with reasonable care. The Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate, other
document or statement (whether written or oral) believed by it to be genuine or
to be sent by the proper party or parties. In particular and without limiting
any of the foregoing, the Administrative Agent shall have no responsibility for
confirming the accuracy of any Compliance Certificate or other document or
instrument received by it under the Credit Documents. The Administrative Agent
may treat the payee of any Note as the holder thereof until written notice of
transfer shall have been filed with the Administrative Agent signed by such
payee in form satisfactory to the Administrative Agent. Each Bank acknowledges
that it has independently and without reliance on the Administrative Agent or
any other Bank, and based upon such information, investigations and inquiries as
it deems appropriate, made its own credit analysis and decision to extend credit
to the Borrower in the manner set forth in the Credit Documents. It shall be the
responsibility of each Bank to keep itself informed as to the creditworthiness
of the Borrower and any other relevant Person, and the Administrative Agent
shall have no liability to any Bank with respect thereto.


Section 10.6Indemnity. The Banks shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Credit Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent the
Administrative Agent is promptly reimbursed for the same by the Borrower and
except to the extent that any event giving rise to a claim was caused by the
gross negligence or willful misconduct of the party seeking to be indemnified.
The obligations of the Banks under this Section 10.6 shall survive termination
of this Agreement.


Section 10.7Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving written notice
thereof to the Banks and the Borrower. Upon any such resignation of the
Administrative Agent, the Required Banks shall have the right to appoint a
successor Administrative Agent with the consent of the Borrower. If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be any Bank or any commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $200,000,000. Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Credit
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder; provided, if the Administrative Agent shall
notify the Borrower and the Banks that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder, (2) all payments (other
than agency fees (as defined in the Fee Letters), communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Bank directly, until such time as

65

--------------------------------------------------------------------------------




the Required Banks appoint a successor Administrative Agent as provided for
above and (3) the agency fees shall be waived for the period from the effective
date of the resignation of the resigning Administrative Agent until the
effective date of the appointment of its successor. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 10 and all protective provisions of the other Credit
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent.


SECTION 11. MISCELLANEOUS.


Section 11.1Withholding Taxes.


(a)Payments Free of Withholding. Subject to Section 11.1(b) hereof, each payment
by the Borrower under this Agreement or the other Credit Documents shall be made
without withholding for or on account of any present or future taxes (other than
overall net income taxes on the recipient imposed by the jurisdiction in which
the recipient is organized or conducts business (other than any jurisdiction in
which the recipient is deemed to conduct business solely as the result of
entering into this Agreement or any other Credit Document or receiving any
payment or taking any action thereunder) and taxes imposed by FATCA). If any
such withholding is so required, the Borrower shall make the withholding, pay
the amount withheld to the appropriate governmental authority before penalties
attach thereto or interest accrues thereon and, except with respect to taxes
imposed by FATCA, forthwith pay such additional amount as may be necessary to
ensure that the net amount actually received by each Bank and the Administrative
Agent free and clear of such taxes (including such taxes on such additional
amount) is equal to the amount which that Bank or the Administrative Agent (as
the case may be) would have received had such withholding not been made. If the
Administrative Agent or any Bank pays any amount in respect of any such taxes,
penalties or interest (other than taxes, penalties or interest imposed by
FATCA), the Borrower shall reimburse the Administrative Agent or that Bank for
that payment on demand in the currency in which such payment was made. If the
Borrower pays any such taxes, penalties or interest, it shall deliver official
tax receipts evidencing that payment or certified copies thereof to the Bank or
the Administrative Agent on whose account such withholding was made (with a copy
to the Administrative Agent if not the recipient of the original) on or before
the thirtieth day after payment. If any Bank or the Administrative Agent
determines it has received or been granted a credit against or relief or
remission for, or repayment of, any taxes paid or payable by it because of any
taxes, penalties or interest paid by the Borrower and evidenced by such a tax
receipt, such Bank or the Administrative Agent shall, to the extent it can do so
without prejudice to the retention of the amount of such credit, relief,
remission or repayment, pay to the Borrower such amount as such Bank or the
Administrative Agent determines is attributable to such deduction or withholding
and which will leave such Bank or the Administrative Agent (after such payment)
in no better or worse position than it would have been in if the Borrower had
not been required to make such deduction or withholding. Nothing in this
Agreement shall interfere with the right of each Bank and the Administrative
Agent to arrange its tax affairs in whatever manner it thinks fit nor obligate
any Bank or the Administrative Agent to disclose any information relating

66

--------------------------------------------------------------------------------




to its tax affairs or any computations in connection with such taxes, other than
the information required to be disclosed pursuant to Section 11.1(d) hereof.


(b)U.S. Withholding Tax Exemptions. Each Bank that is not a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrower and the Administrative Agent on or before the date of the
initial Borrowing hereunder two duly completed and signed copies of either Form
W-8BEN or Form W-8ECI of the United States Internal Revenue Service. Thereafter
and from time to time, each such Bank shall submit to the Borrower and the
Administrative Agent such additional duly completed and signed copies of one or
the other of such Forms (or such successor forms as shall be adopted from time
to time by the relevant United States taxing authorities) as may be (i)
requested by the Borrower in a written notice, directly or through the
Administrative Agent, to such Bank and (ii) required under then current United
States law or regulations to avoid or reduce United States federal withholding
taxes on payments in respect of all amounts to be received by such Bank,
including fees, pursuant to the Credit Documents or the Loans.


(c)Inability of Bank to Submit Forms. If any Bank determines, as a result of any
Change in Law, that it is unable to submit to the Borrower or the Administrative
Agent any form or certificate that such Bank is obligated to submit pursuant to
subsection (b) or (d) of this Section 11.1 or that such Bank is required to
withdraw or cancel any such form or certificate previously submitted or any such
form or certificate otherwise becomes ineffective or inaccurate, such Bank shall
promptly notify the Borrower and the Administrative Agent of such fact and the
Bank shall to that extent not be obligated to provide any such form or
certificate and will be entitled to withdraw or cancel any affected form or
certificate, as applicable.


(d)FATCA Forms. If a payment made to a Bank under any Credit Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
subsection (d), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.


(e)Indemnification by the Banks. Each Bank shall severally indemnify the
Administrative Agent, within ten (10) Business Days after demand therefor, for
(i) any taxes attributable to such Bank (but only to the extent that Borrower
has not already indemnified the Administrative Agent for such taxes and without
limiting the obligation of Borrower to do so), and (ii) any taxes attributable
to such Bank’s

67

--------------------------------------------------------------------------------




failure to comply with the provisions of Section 11.10(d)) relating to the
maintenance of a Participant Register, in each case, that are payable or paid by
the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
governmental authority. A certificate as to the amount of such payment or
liability delivered to any Bank by the Administrative Agent shall be conclusive
absent manifest error. Each Bank hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Bank under any
Credit Document or otherwise payable by the Administrative Agent to the Bank
from any other source against any amount due to the Administrative Agent under
this subsection (e).


Section 11.2No Waiver of Rights. No delay or failure on the part of the
Administrative Agent or any Bank or on the part of the holder or holders of any
Note in the exercise of any power or right under any Credit Document shall
operate as a waiver thereof, nor as an acquiescence in any default, nor shall
any single or partial exercise thereof preclude any other or further exercise of
any other power or right, and the rights and remedies hereunder of the
Administrative Agent, the Banks and the holder or holders of any Notes are
cumulative to, and not exclusive of, any rights or remedies which any of them
would otherwise have.


Section 11.3Non-Business Day. If any payment of principal or interest on any
Loan or of any other Obligation shall fall due on a day which is not a Business
Day, interest or fees (as applicable) at the rate, if any, such Loan or other
Obligation bears for the period prior to maturity shall continue to accrue on
such Obligation from the stated due date thereof to and including the next
succeeding Business Day, on which the same shall be payable.


Section 11.4Documentary Taxes. The Borrower agrees that it will pay any
documentary, stamp or similar taxes payable in respect to any Credit Document,
including interest and penalties, in the event any such taxes are assessed,
irrespective of when such assessment is made and whether or not any credit is
then in use or available hereunder.


Section 11.5Survival of Representations. All representations and warranties made
herein or in certificates given pursuant hereto shall survive the execution and
delivery of this Agreement and the other Credit Documents, and shall continue in
full force and effect with respect to the date as of which they were made as
long as any credit is in use or available hereunder.


Section 11.6Survival of Indemnities. All indemnities and all other provisions
relative to reimbursement to the Banks of amounts sufficient to protect the
yield of the Banks with respect to the Loans, including, but not limited to,
Section 2.11, Section 9.3 and Section 11.13 hereof, shall survive the
termination of this Agreement and the other Credit Documents and the payment of
the Loans and all other Obligations.


Section 11.7Set-Off.
 
(a)In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, upon the occurrence of any Event of
Default, each Bank and each subsequent holder of any Note is hereby

68

--------------------------------------------------------------------------------




authorized by the Borrower at any time or from time to time, without notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including, but not limited to, Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, or otherwise fully
matured, and in whatever currency denominated) and any other Indebtedness at any
time held or owing by that Bank or that subsequent holder to or for the credit
or the account of the Borrower, whether or not matured, against and on account
of the obligations and liabilities of the Borrower to that Bank or that
subsequent holder under the Credit Documents, including, but not limited to, all
claims of any nature or description arising out of or connected with the Credit
Documents, irrespective of whether or not (a) that Bank or that subsequent
holder shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or Notes and other amounts due hereunder shall have become
due and payable pursuant to Section 8 hereof and although said obligations and
liabilities, or any of them, may be contingent or unmatured.


(b)Each Bank agrees with each other Bank a party hereto that if such Bank shall
receive and retain any payment, whether by set-off or application of deposit
balances or otherwise, on any of the Loans or Reimbursement Obligations in
excess of its ratable share of payments on all such obligations then outstanding
to the Banks, then such Bank shall purchase for cash at face value, but without
recourse, ratably from each of the other Banks such amount of the Loans or
Reimbursement Obligations, or participations therein, held by each such other
Banks (or interest therein) as shall be necessary to cause such Bank to share
such excess payment ratably with all the other Banks; provided, however, that if
any such purchase is made by any Bank, and if such excess payment or part
thereof is thereafter recovered from such purchasing Bank, the related purchases
from the other Banks shall be rescinded ratably and the purchase price restored
as to the portion of such excess payment so recovered, but without interest. For
purposes of this Section 11.7(b), amounts owed to or recovered by, an Issuing
Agent in connection with Reimbursement Obligations in which Banks have been
required to fund their participation shall be treated as amounts owed to or
recovered by such Issuing Agent as a Bank hereunder.


Section 11.8Notices. Except as otherwise specified herein, all notices under the
Credit Documents shall be in writing (including facsimile or other electronic
communication) and shall be given to a party hereunder at its address or
facsimile number set forth below or such other address or facsimile number as
such party may hereafter specify by notice to the Administrative Agent and the
Borrower, given by courier, by United States certified or registered mail, or by
other telecommunication device capable of creating a written record of such
notice and its receipt. Notices under the Credit Documents to the Banks shall be
addressed to their respective addresses, facsimile or telephone numbers set
forth on their respective Administrative Questionnaires or in the assignment
agreement which any assignee bank executes pursuant to Section 11.12 hereof, and
to the Borrower and to the Administrative Agent to:

69

--------------------------------------------------------------------------------




If to the Borrower:


Black Hills Corporation
PO Box 1400
625 9th Street
Rapid City, South Dakota 57709
Attention: xxxxxxxxxx
Facsimile: xxxxxxxxxx
Telephone: xxxxxxxxxx


with copies to:


Black Hills Corporation
PO Box 1400
625 9th Street
Rapid City, South Dakota 57709
Attention: xxxxxxxxxx
Facsimile: xxxxxxxxxx
Telephone: xxxxxxxxxx


If to the Administrative Agent:
Notices shall be sent to the applicable address set forth on Part B of Schedule
4 hereto.


Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 11.8 or in the applicable Administrative Questionnaire
and a confirmation of receipt of such facsimile has been received by the sender,
(ii) if given by courier, when delivered, (iii) if given by mail, three (3)
Business Days after such communication is deposited in the mail, registered with
return receipt requested, addressed as aforesaid or (iv) if given by any other
means, when delivered at the addresses specified or referred to in this Section
11.8; provided that any notice given pursuant to Section 2 hereof shall be
effective only upon receipt during the recipient’s normal business hours.
Section 11.9Counterparts. This Agreement may be executed in any number of
counterpart signature pages, and by the different parties on different
counterparts, each of which when executed shall be deemed an original but all
such counterparts taken together shall constitute one and the same instrument.
Delivery of an executed counterpart hereof via facsimile or electronic means
shall for all purposes be as effective as delivery of an original counterpart.


Section 11.10Successors and Assigns.
  
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
any of its rights or obligations under any Credit Document unless such
assignation occurs in connection with a merger or acquisition by the Borrower
which is otherwise permitted under the terms of this Agreement and the
appropriate Credit Documents,

70

--------------------------------------------------------------------------------




if applicable, and the Borrower obtains the prior written consent of all of the
Banks, which consent shall be in form and substance satisfactory to the
Administrative Agent. No Bank may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (g) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Banks) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)Assignments by Banks. Any Bank may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that
 
(i)except in the case of an assignment of the entire remaining amount of the
assigning Bank’s Commitment and the Loans at the time owing to it or in the case
of an assignment to a Bank or an Affiliate of a Bank or an Approved Fund with
respect to a Bank, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loan of the
assigning Bank subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower, otherwise consents (each such consent not to be
unreasonably withheld or delayed);
 
(ii)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Bank’s rights and obligations under this Agreement
with respect to the Loan, L/C Obligations or the Commitment assigned;
 
(iii)any assignment of a Commitment must be approved by (i) the Administrative
Agent (not to be unreasonably withheld) and the Issuing Agents and (ii) unless
the Person that is the proposed assignee is itself a Bank with a Commitment or
an Affiliate of a Bank (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee) and/or an Event of Default has occurred and is
continuing, the Borrower (not to be unreasonably withheld); provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written

71

--------------------------------------------------------------------------------




notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; and


(iv)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Bank, shall deliver to the Administrative Agent an Administrative Questionnaire
and any relevant tax forms.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 9.3 and 9.4 hereof with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (d) of this Section. The
Borrower shall execute and deliver to the assignee a Note upon written request
from such assignee. The assignor shall promptly return to the Borrower its Note
if after giving effect to such assignment such assignor has no Commitment and no
Obligations are owing to such assignor.
(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Banks, and the
Commitments of, and principal amounts of the Loans owing to, each Bank pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Banks may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and, as to its commitments only, any Bank, at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)Participations. Any Bank may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than an Ineligible Institution) (each, a “Participant”) in all or a
portion of such Bank’s rights and/or obligations under this Agreement (including
all or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Bank’s obligations under this Agreement shall remain unchanged,
(ii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the other Banks shall continue to deal solely and directly with such
Bank in connection with such

72

--------------------------------------------------------------------------------




Bank’s rights and obligations under this Agreement. Each Bank that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in such Bank’s Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Bank shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant's interest in any Commitments, Loans or its other obligations
under any this Agreement) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(e)Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, modification or waiver of the type described in Section
11.11(i) hereof that affects such Participant. Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 9.3 and 9.4 hereof to the same extent as if it were a Bank
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.7(a) hereof as though it were a Bank, provided
such Participant agrees to be subject to Section 11.7(b) hereof as though it
were a Bank.


(f)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 9.3 and 9.4 hereof than the
applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Bank if it were a Bank shall not be entitled
to the benefits of Section 9.4 hereof unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 9.4 hereof as though it were a
Bank.
 
(g)Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Bank, including without limitation any pledge or assignment
to secure obligations to a Federal Reserve Bank or any other central banking
authority; provided that no such pledge or assignment shall release such Bank
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Bank as a party hereto.

73

--------------------------------------------------------------------------------




(h)Certain Funding Arrangements. Notwithstanding anything to the contrary
contained herein, any Bank (a “Granting Bank”) may grant to a special purpose
funding vehicle which is an Affiliate of such Bank (a “SPC”), identified as such
in writing from time to time by the Granting Bank to the Administrative Agent
and the Borrower, the option to provide to the Borrower all or any part of any
Loan that such Granting Bank would otherwise be obligated to make to the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Bank shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Bank to the same extent, and as if, such Loan were
made by such Granting Bank. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Bank). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 11.10, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Bank or to any financial institutions
(consented to by the Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section may not be amended without the written consent of the SPC.


(i)Farm Credit System. Notwithstanding anything in this Section to the contrary,
any bank that is a member of the Farm Credit System that: (x) has purchased a
participation in the minimum amount of $10,000,000 on or after the Effective
Date, (y) is, by written notice to the Borrower and the Administrative Agent
(“Voting Participant Notification”), designated by the selling Bank as being
entitled to be accorded the rights of a Voting Participant hereunder (any bank
that is a member of the Farm Credit System so designated being called a “Voting
Participant”) and (z) receives the prior written consent of the Borrower and the
Administrative Agent to become a Voting Participant, shall be entitled to vote
(and the voting rights of the selling Bank shall be correspondingly reduced), on
a dollar for dollar basis, as if such participant were a Bank, on any matter
requiring or allowing a Bank to provide or withhold its consent, or to otherwise
vote on any proposed action. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant: (i) state the full
name, as well as all contact information required of an Assignee as set forth in
Exhibit D hereto and (ii) state the dollar amount of the participation
purchased. The Borrower and the Administrative Agent shall be entitled to

74

--------------------------------------------------------------------------------




conclusively rely on information contained in notices delivered pursuant to this
paragraph.
 
Section 11.11Amendments. Any provision of the Credit Documents may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
(a) the Borrower, (b) the Required Banks, (c) if the rights or duties of the
Administrative Agent are affected thereby, the Administrative Agent, (d) if the
rights or duties of any Issuing Agent are affected thereby, such Issuing Agent
and (e) if the rights or duties of the Swing Line Bank are affected thereby, the
Swing Line Bank; provided that no amendment or waiver pursuant to this Section
11.11 shall:


(i) (A) increase, decrease or extend any Commitment of any Bank without the
consent of such Bank or (B) reduce the amount of or postpone any fixed date for
payment of any principal of or interest on any Loan or Reimbursement Obligation
(including the Termination Date) or of any fee or other Obligation payable
hereunder without the consent of each Bank; and


(ii)unless signed by each Bank, change this Section 11.11, or the definition of
Required Banks, or affect the number of Banks required to take any action under
the Credit Documents or, with respect to the pro rata sharing of payments, amend
Section 4.1 hereof or any other provision hereof relating to the pro rata
sharing of payments.


Section 11.12Headings. Section headings used in this Agreement are for reference
only and shall not affect the construction of this Agreement.


Section 11.13Legal Fees, Other Costs and Indemnification. The Borrower agrees to
pay all reasonable and properly documented out-of-pocket costs and expenses of
the Arrangers and the Administrative Agent in connection with the preparation
and negotiation of the Credit Documents (including past and future reasonable
out-of-pocket expenses incurred by the Arrangers and the Administrative Agent in
connection with the syndication of the transaction), including without
limitation, the reasonable fees, charges and disbursements of counsel to the
Administrative Agent, in connection with the preparation and execution of the
Credit Documents, and any amendment, waiver or consent related hereto, whether
or not the transactions contemplated herein are consummated. The Borrower
further agrees to indemnify each Bank, the Administrative Agent, the Swing Line
Bank and the Issuing Agents, and their respective Affiliates, directors, agents,
advisors, officers and employees, against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor, whether or not the
indemnified Person is a party thereto, and whether brought by a third-party or
by the Borrower or any of its Affiliates) which any of them may incur or
reasonably pay arising out of or relating to any Credit Document (including any
relating to a misrepresentation by the Borrower under any Credit Document) or
any of the transactions contemplated thereby or the direct or indirect
application or proposed application of the proceeds of any Loan or Letter of
Credit, other than to the extent arising from the gross negligence or willful
misconduct of the party claiming indemnification as determined in a final,
non-appealable judgment by a court of competent jurisdiction. The Borrower, upon
demand by any of the Administrative Agent, the Swing Line Bank, an Issuing Agent
or a Bank at any time, shall reimburse the Administrative Agent, the Swing

75

--------------------------------------------------------------------------------




Line Bank, such Issuing Agent or Bank for any reasonable legal or other expenses
(including allocable fees and expenses of in-house counsel) incurred in
connection with investigating or defending against any of the foregoing except
if the same is directly due to the gross negligence or willful misconduct of the
party to be indemnified as determined in a final, non-appealable judgment by a
court of competent jurisdiction, provided that with respect to legal costs and
expenses incurred in connection with the enforcement of the rights of the
Administrative Agent, the Swing Line Bank, each Issuing Agent and the Banks
under this Section 11.13, the Borrower shall only be obligated to pay the legal
fees of the Administrative Agent and not of any Issuing Agent or other Bank. To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against the Administrative Agent, each
Issuing Bank, the Swing Line Bank, each Bank and each of their respective
Affiliates, directors, agents, advisors, officers and employees, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.
    
Section 11.14Entire Agreement. The Credit Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior or contemporaneous agreements, whether written or oral, with
respect thereto are superseded thereby.


Section 11.15Construction. The parties hereto acknowledge and agree that neither
this Agreement nor the other Credit Documents shall be construed more favorably
in favor of one than the other based upon which party drafted the same, it being
acknowledged that all parties hereto contributed substantially to the
negotiation of this Agreement and the other Credit Documents.


Section 11.16Governing Law. This Agreement and the other Credit Documents, and
the rights and duties of the parties hereto, shall be construed and determined
in accordance with the internal laws of the State of New York.


Section 11.17SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. THE BORROWER
HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN
THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE BORROWER
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE BORROWER HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO ANY CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

76

--------------------------------------------------------------------------------




Section 11.18Replacement of Bank. Each Bank agrees that, upon the occurrence of
any event set forth in Sections 9.1, 9.3 and 11.1 hereof, such Bank will use
reasonable efforts to book and maintain its Loans through a different Lending
Office or to transfer its Loans to an Affiliate with the objective of avoiding
or minimizing the consequences of such event; provided that such booking or
transfer is not otherwise disadvantageous to such Bank as determined by such
Bank in its sole and absolute discretion. If any Bank has demanded to be paid
additional amounts pursuant to Sections 9.1, 9.3 and 11.1 hereof, and the
payment of such additional amounts are, and are likely to continue to be, more
onerous in the reasonable judgment of the Borrower than with respect to the
other Banks, then the Borrower shall have the right at any time when no Default
or Event of Default shall have occurred and be continuing to seek one or more
financial institutions which are not Affiliates of the Borrower (each, a
“Replacement Bank”) to purchase with the written consent of the Administrative
Agent (which consent shall not be (x) required if such proposed Replacement Bank
is already a Bank, or an Affiliate of a Bank, or (y) unreasonably delayed or
withheld) the outstanding Loans and Commitments of such Bank (the “Affected
Bank”), and if the Borrower locates a Replacement Bank, the Affected Bank shall,
upon


i.
prior written notice to the Administrative Agent,



ii.
(i) payment to the Affected Bank of the purchase price agreed between it and the
Replacement Bank (or, failing such agreement, a purchase price in the amount of
the outstanding principal amount of the Affected Bank’s Loans and accrued
interest thereon to the date of payment) by the Replacement Bank plus (ii)
payment by the Borrower of all Obligations (other than principal and interest
with respect to Loans) then due to the Affected Bank or accrued for its account
hereunder or under any other Credit Document,



iii.
satisfaction of the provisions set forth in Section 11.10 hereof, and



iv.
payment by the Borrower to the Affected Bank and the Administrative Agent of all
reasonable out-of-pocket expenses in connection with such assignment and
assumption (including the recordation fee described in Section 11.10 hereof),

be deemed without any further action to have assigned and delegated all its
rights and obligations under this Agreement and any other Credit Document to
which it is a party (including its outstanding Loans) to the Replacement Bank
(such assignment to be made without recourse, representation or warranty), and
the Replacement Bank shall assume such rights and obligations, whereupon the
Replacement Bank shall in accordance with Section 11.10 hereof become a party to
each Credit Document to which the Affected Bank is a party and shall have the
rights and obligations of a Bank thereunder and the Affected Bank shall be
released from its obligations hereunder and each other Credit Document to the
extent of such assignment and delegation.
Notwithstanding the foregoing, with respect to a Bank that is a Defaulting Bank
or an Impacted Bank, the Borrower or the Administrative Agent may obtain a
Replacement Bank and execute an Assignment on behalf of such Defaulting Bank or
an Impacted Bank at any time and without prior notice to such Defaulting Bank or
an Impacted Bank and cause its Loans and Commitments to be sold and assigned at
par. Upon any such assignment and

77

--------------------------------------------------------------------------------




payment and compliance with the other provisions of Section 11.10 hereof, such
replaced Bank shall no longer constitute a “Bank” for purposes hereof; provided,
any rights of such replaced Bank to indemnification hereunder shall survive.
Section 11.19Confidentiality. The Administrative Agent and the Banks shall hold
all non-public information provided to them by the Borrower pursuant to or in
connection with this Agreement in accordance with their customary procedures for
handling confidential information of this nature, but may make disclosure to any
of their agents, attorneys-in-fact, examiners, regulators, non-governmental
self-regulatory authorities, Affiliates, outside auditors, counsel and other
professional advisors in connection with this Agreement or any other Credit
Document or as reasonably required by any potential bona fide transferee,
participant or assignee, or in connection with the exercise of remedies under a
Credit Document, or to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 11.19), or to
any nationally recognized rating agency that requires access to information
about a Bank’s investment portfolio in connection with ratings issued with
respect to such Bank, or as requested by any governmental agency,
non-governmental self-regulatory authority or representative thereof or pursuant
to legal or regulatory process; provided, however, that unless specifically
prohibited by applicable law or court order, or in connection with any
supervising examination, the Administrative Agent and each Bank shall use
reasonable efforts to promptly notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of the Administrative
Agent or such Bank by such governmental agency) for disclosure of any such
non-public information and, where practicable, prior to disclosure of such
information. Prior to any such disclosure pursuant to this Section 11.19, the
Administrative Agent and each Bank shall require any such bona fide transferee,
participant and assignee receiving a disclosure of non-public information to
agree, for the benefit of the Borrower, in writing to be bound by this Section
11.19; and to require such Person to require any other Person to whom such
Person discloses such non-public information to be similarly bound by this
Section 11.19.


Notwithstanding anything herein to the contrary, “confidential information”
shall not include, and the Administrative Agent and each Bank may disclose to
any and all persons, without limitation of any kind, (i) any information with
respect to the U.S. federal income tax treatment and U.S. federal income tax
structure of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to the
Administrative Agent or such Bank relating to such tax treatment and tax
structure, (ii) information that has been publicly disclosed or has become
public without breach of this Section 11.19 and (iii) information that now or
hereafter becomes available to such Bank on a non-confidential basis from a
source other than the Borrower.
Section 11.20Rights and Liabilities of Co-Syndication Agents, Co-Documentation
Agents and Arrangers. Neither any Co-Syndication Agent, any Co-Documentation
Agent nor any Arranger has any special rights, powers, obligations, liabilities,
responsibilities or duties under this Agreement as a result of acting in the
capacity of Co-Syndication Agent, Co-Documentation Agent or Arranger, as
applicable, other than those applicable to them in their capacity as Banks
hereunder (if any). Without limiting the foregoing, neither any Co-Syndication
Agent, any Co-Documentation Agent nor any Arranger shall have or be

78

--------------------------------------------------------------------------------




deemed to have a fiduciary relationship with any Bank. Each Bank hereby makes
the same acknowledgments and undertakings with respect to each Co-Syndication
Agent, each Co-Documentation Agent and each Arranger as it makes with respect to
the Administrative Agent and any directors, officers, agents and employees of
the Administrative Agent in Section 10.5 hereof.


Section 11.21Relationship. Neither the Administrative Agent, any Issuing Agent,
the Swing Line Bank nor any Bank has any fiduciary relationship or duty to the
Borrower or any of its Subsidiaries arising out of or in connection with, and
there is no agency, tenancy or joint venture relationship between the
Administrative Agent, any Issuing Agent, the Swing Line Bank or any Bank and the
Borrower or any of its Subsidiaries by virtue of, any Credit Document or any
transaction contemplated therein. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against each of
the Banks and their Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.


The Borrower and each of its Subsidiaries understand that the Administrative
Agent, the Issuing Agents, the Swing Line Bank, each Bank and their respective
affiliates (the Administrative Agent or such Bank, as the case may be, together
with its affiliates, each referred to herein as a “Group”) are engaged in a wide
range of financial services and businesses (including investment management,
financing, securities trading, corporate and investment banking and research).
Members of each Group and businesses within each Group generally act
independently of each other, both for their own account and for the account of
clients. Accordingly, there may be situations where parts of a Group and/or
their clients either now have or may in the future have interests, or take
actions, that may conflict with the interests of the Borrower or one of its
Subsidiaries. For example, a Group may, in the ordinary course of business,
engage in trading in financial products or undertake other investment businesses
for their own account or on behalf of other clients, including without
limitation, trading in or holding long, short or derivative positions in
securities, loans or other financial products of the Borrower, its Subsidiaries
or its affiliates or other entities connected with the Loans or the transactions
contemplated hereby.


In recognition of the foregoing, the Borrower, for itself and on behalf of its
Subsidiaries, agrees no Group is required to restrict its activities as a result
of this Agreement and that each Group may undertake any business activity
without further consultation with or notification to the Borrower or any of its
Subsidiaries. Neither this Agreement nor the receipt by the Administrative
Agent, any Issuing Agent, the Swing Line Bank or any Bank of confidential
information nor any other matter will give rise to any fiduciary, equitable or
contractual duties (including but not limited to any duty of trust or
confidence) that would prevent or restrict a Group from acting on behalf of
other customers or for its own account. Furthermore, the Borrower, for itself
and on behalf of its Subsidiaries, agrees that no Group and no member or
business of a Group is under a duty to disclose to the Borrower or any of its
Subsidiaries or use on behalf of the Borrower or any of its Subsidiaries any
information whatsoever about or derived from those activities or to account for
any revenue or profits obtained in connection with such activities. However,
consistent with each Group’s long-standing policy to hold in confidence the
affairs of its customers, no Group will use confidential information obtained
from the Borrower or any of its Subsidiaries except in connection with its
services to, and its relationship with, the Borrower and its Subsidiaries;

79

--------------------------------------------------------------------------------




provided, that each Group will be free to disclose information in any manner as
required by law, regulation, regulatory authority or other applicable judicial
or government order.


Section 11.22[Reserved.].Severability of Provisions. Any provision in this
Agreement or any other Credit Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of this
Agreement and the other Credit Documents are declared to be severable.


Section 11.24Patriot Act Notice. Each Bank that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Bank) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act (Title III of Pub. L. 107‑56 (signed into law
October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such Bank
or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.


Section 11.25Amendment and Restatement


The Borrower, the Banks and the Administrative Agent agree that, upon (i) the
execution and delivery of this Agreement by each of the parties hereto and (ii)
satisfaction (or waiver by the aforementioned parties) of the conditions
precedent set forth in Sections 6.1 and 6.2, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation, payment and
reborrowing or termination of the Obligations under the Existing Credit
Agreement and the other Credit Documents as in effect prior to the date hereof
or the Indebtedness created thereunder. The commitment of each Bank that is a
party to the Existing Credit Agreement shall, on the date hereof, automatically
be deemed amended and the only commitments shall be those hereunder. Without
limiting the foregoing, upon the effectiveness hereof: (a) all references in the
“Credit Documents” (as defined in the Existing Credit Agreement) to the “Credit
Agreement” and the “Credit Documents” shall be deemed to refer to this Agreement
and the Credit Documents, (b) all obligations constituting “Obligations” under
the Existing Credit Agreement with any Bank or any Affiliate of any Bank which
are outstanding on the date hereof shall continue as Obligations under this
Agreement and the other Credit Documents and (c) the Administrative Agent shall
make such reallocations, sales, assignments or other relevant actions in respect
of each Bank’s credit and loan exposure under the Existing Credit Agreement as
are necessary in order that Obligations in respect of Loans, Letters of Credit,
interest and fees due and payable to a Bank hereunder reflect such Bank’s
Commitments on the date hereof, and the Borrower hereby agrees to compensate
each Bank for any and all losses, costs and expenses incurred by such Bank in
connection with the sale and assignment of any Eurodollar Loan on the terms and
in the manner set forth in Section 2.11 hereof.

80

--------------------------------------------------------------------------------








Section 11.26Departing Banks.


Certain Banks have agreed that they shall no longer constitute Banks hereunder
as of the Effective Date (each, a “Departing Bank”). Each Bank that executes and
delivers a signature page hereto that identifies it as a Departing Bank shall
constitute a Departing Bank as of the Effective Date. No Departing Bank shall
have a Commitment on and after the Effective Date. Each Departing Bank shall
cease to be a party hereto as of the Effective Date, with no rights, duties or
obligations hereunder. All amounts owing to a Departing Bank shall be paid by
the Borrower to such Departing Bank as of the Effective Date. The consent of a
Departing Bank is not required to give effect to the changes contemplated
hereby. The Administrative Agent is hereby authorized to take such steps
hereunder as reasonably required to give effect to the departure of the
Departing Banks, including, without limitation, reallocating outstanding
obligations among the remaining Banks ratably based on their Commitments. The
Borrower and each Bank agrees with and consents to the foregoing.






- Remainder of Page Intentionally Left Blank; Signature Page Follows -





81

--------------------------------------------------------------------------------






In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their duly authorized
representatives as of the day and year first above written.




BLACK HILLS CORPORATION, a South Dakota corporation, as the Borrower




By:    /s/ Brian G. Iverson
Name:    Brian G. Iverson
Title:    Vice President - Treasurer
                                    

Signature Page to Credit Agreement



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION
as the Administrative Agent, as an Issuing Agent, as Swing Line Bank and as a
Bank




By:    /s/ John M. Eyerman
Name:    John M. Eyerman
Title:    Vice President


                            

Signature Page to Credit Agreement



--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA
as a Co-Syndication Agent, as an Issuing Agent and as a Bank




By:    /s/ Thane Rattew
Name:    Thane Rattew
Title:    Managing Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------






UNION BANK, N.A.
as a Co-Syndication Agent, as an Issuing Agent and as a Bank




By:    /s/ John Guilds
Name:    John Guilds
Title:    Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Co-Documentation Agent and as a Bank




By:    /s/ Nick Brokke
Name:    Nick Brokke
Title:    Vice President



Signature Page to Credit Agreement



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA
as a Co-Documentation Agent and as a Bank




By:    /s/ David Scott McMurtry
Name:    David Scott McMurtry
Title:    Authorized Signatory







Signature Page to Credit Agreement



--------------------------------------------------------------------------------






CoBank, ACB
as a Bank




By:    /s/ John Kemper
Name:    John Kemper
Title:    Vice President





Signature Page to Credit Agreement



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.
as a Bank




By:    /s/ Justin Martin
Name:    Justin Martin
Title:    Authorized Officer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------






BMO HARRIS FINANCING, INC.
as a Bank




By:    /s/ Joseph A. Bliss
Name:    Joseph A. Bliss
Title:    Managing Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN
    ISLANDS BRANCH
as a Bank




By:    /s/ Christopher Day
Name:    Christopher Day
Title:    Authorized Signatory




CREDIT SUISSE AG, CAYMAN     ISLANDS BRANCH
as a Bank




By:    /s/ Tyler R. Smith
Name:    Tyler R. Smith
Title:    Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.
as a Bank




By:    /s/ Carlos Morales
Name:    Carlos Morales
Title:    SVP

Signature Page to Credit Agreement



--------------------------------------------------------------------------------








SUNTRUST BANK
as a Departing Bank




By:    /s/ Andrew Johnson
Name:    Andrew Johnson
Title:    Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------






ASSOCIATED BANK, N.A.
as a Departing Bank




By:    /s/ Kristin A. Isleib
Name:    Kristin A. Isleib
Title:    Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION
as a Departing Bank




By:    /s/ Jon R. Hinard
Name:    Jon R. Hinard
Title:    Senior Vice President


    







Signature Page to Credit Agreement



--------------------------------------------------------------------------------




EXHIBIT A
NOTE


_________ __, 20__
FOR VALUE RECEIVED, the undersigned, Black Hills Corporation, a South Dakota
corporation (“Borrower”), promises to pay to the order of [_________________]
(the “Bank”) on the Termination Date of the hereinafter defined Credit
Agreement, at the principal office of U.S. Bank National Association, in
accordance with Section 4.1 of the Credit Agreement (as hereafter defined), the
aggregate unpaid principal amount of all Loans made by the Bank to the Borrower
pursuant to the Credit Agreement, together with interest on the principal amount
of each Loan from time to time outstanding hereunder at the rates, and payable
in the manner and on the dates, specified in the Credit Agreement.
The Bank shall record on its books or records or on a schedule attached to this
Note, which is a part hereof, each Loan made by it pursuant to the Credit
Agreement, together with all payments of principal and interest and the
principal balances from time to time outstanding hereon, whether the Loan is a
Base Rate Loan or a Eurodollar Loan, and the interest rate and Interest Period
applicable thereto, provided that prior to the transfer of this Note all such
amounts shall be recorded on a schedule attached to this Note. The record
thereof, whether shown on such books or records or on a schedule to this Note,
shall be shall be prima facie evidence of the same; provided, however, that the
failure of the Bank to record any of the foregoing or any error in any such
record shall not limit or otherwise affect the obligation of the Borrower to
repay all Loans made to it pursuant to the Credit Agreement together with
accrued interest thereon.
This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of May 29, 2014, among, inter alia, the Borrower; U.S. Bank
National Association, as Administrative Agent; The Bank of Nova Scotia and Union
Bank, N.A., as Co-Syndication Agents; Wells Fargo Bank, National Association and
Royal Bank of Canada, as Co-Documentation Agents; and the financial institutions
party thereto (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), and this Note and the
holder hereof are entitled to all the benefits provided for thereby or referred
to therein, to which Credit Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Note shall
be governed by and construed in accordance with the internal laws of the State
of New York.
Prepayments may be made hereon and this Note may be declared due prior to the
expressed maturity hereof, all in the events, on the terms and in the manner as
provided for in the Credit Agreement.
- Remainder of Page Intentionally Left Blank; Signature Page Follows -
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

Credit Agreement

--------------------------------------------------------------------------------








BLACK HILLS CORPORATION, a South Dakota corporation


By:    _____________________________
Name:    _____________________________
Title:    _____________________________

Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT B
COMPLIANCE CERTIFICATE




This Compliance Certificate is furnished to U.S. Bank National Association, as
Administrative Agent pursuant to the Amended and Restated Credit Agreement dated
as of May 29, 2014, among, inter alia, Black Hills Corporation, a South Dakota
corporation (the “Borrower”); U.S. Bank National Association, as Administrative
Agent; The Bank of Nova Scotia and Union Bank, N.A., as Co-Syndication Agents;
Wells Fargo Bank, National Association and Royal Bank of Canada, as
Co-Documentation Agents; and the financial institutions party thereto (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Unless otherwise defined herein, the terms used
in this Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.I am the duly elected or appointed ___________________of the Borrower;


2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;


3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and


4.Schedule 1 attached hereto sets forth financial data and computations
evidencing compliance with certain covenants of the Credit Agreement, all of
which data and computations are true, complete and correct. All computations are
made in accordance with the terms of the Credit Agreement.


Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
    
_____________________________________________________________________________________________
_____________________________________________________________________________________________
_____________________________________________________________________________________________    
    



Credit Agreement

--------------------------------------------------------------------------------






The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___________day of __________,
20__.
________________________________________

Credit Agreement

--------------------------------------------------------------------------------




    
SCHEDULE 1 TO COMPLIANCE CERTIFICATE
Compliance Calculations for Credit Agreement
CALCULATION AS OF ________ __, 20__


A. Liens (Sec. 7.9(c), (d), and (g))
 
 
1. Liens securing taxes or assessments or other government charges or levies
equal to or less than $50,000,000 (Section 7.9(c))
 
(Answer should be yes)
2. Liens securing judgments or awards or surety or appeal bonds issued in
connection therewith equal to or less than $50,000,000 (Section 7.9(d))
 
(Answer should be yes)
3. Is the aggregate amount of Indebtedness and other obligations consisting of
(i) the deferred purchase price of newly acquired property or incurred to
finance the acquisition of personal property of the Borrower used in the
ordinary course of business of the Borrower, (ii) Capitalized Lease Obligations,
and (iii) the performance of tenders, statutory obligations, bids, leases or
other similar obligations (other than for borrowed money) entered into in the
ordinary course of business or to secure obligations on performance bonds which
is secured by Liens equal to or less than 5% of Consolidated Assets as reflected
on the most recent balance sheet delivered by the Borrower (Section 7.9(g)).
 
(Answer should be yes)
B. Sale and Leasebacks (Section 7.11)
 
 
1. Aggregate obligations under all Sale and Leasebacks arrangements (other than
synthetic lease transactions excluded by Section 7.11)
$
(Line B1 not to exceed $50,000,000)
C. Sale of Assets (Section 7.12)
 
 
1. Net book value of assets (other than as permitted in Section 7.12(a)(i)-(v))
sold during this fiscal year
$
(Line C1 not to exceed 10% of total Consolidated Assets)
D. Permitted Investments (Section 7.14)
 
 
1. Aggregate amount of Investments in Persons engaged in the lines of business
described in clause (xii) of Section 7.8 (Section 7.14(k))
$
(Line D7 not to exceed $50,000,000)
E. Permitted Indebtedness (Section 7.15)
 
 


Credit Agreement

--------------------------------------------------------------------------------




1. Secured Indebtedness except as set forth on Schedule 7.15(c): (i) of BHP or
CLF&P (ii) evidencing the deferred purchase price of newly acquired property or
incurred to finance the acquisition of personal property of the Borrower or a
Subsidiary used in the ordinary course of business of the Borrower of a
Subsidiary, (iii) constituting Capitalized Lease Obligations or with respect to
synthetic (or similar type) lease transactions, or (iv) incurred in connection
with the performance of tenders, statutory obligations, bids, leases or other
similar obligations (other than for borrowed money) entered into in the ordinary
course of business or to secure obligations on performance bonds (Section
7.15(c))
$
(Line E1 not to exceed 5% of Consolidated Assets)
2. Intercompany loans owing by the Borrower (Section 7.15(e)(i)(x))
$
(Must be subordinated to Obligations)
F. Recourse Leverage Ratio (Section 7.17)
 
 
1. Consolidated Indebtedness
$
 
2. Non-Recourse Indebtedness
$
 
3. Recourse Indebtedness (Line F1 minus Line F2)
$
 
4. Consolidated Net Worth
$
 
5. Capital (Line F3 plus Line F4)
$
 
6. Recourse Leverage Ratio
         :1.00
(ratio of (A) Line F3 to (B) Line F5 not to exceed 0.65 to 1.00)


Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT C
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Bank)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.    Assignor: ______________________________
2.    Assignee: ______________________________
[and is an Affiliate/Approved Fund of [identify Bank]11    Select as
applicable.]
3.    Borrower(s): Black Hills Corporation
4.
Administrative Agent: U.S. Bank National Association, as the administrative
agent under the Credit Agreement

5.
Credit Agreement: The Amended and Restated Credit Agreement dated as of May 29,
2014 among, inter alia, Black Hills Corporation, the Banks parties thereto, and
U.S. Bank National Association, as Administrative Agent, as amended.


Credit Agreement

--------------------------------------------------------------------------------






6.
Assigned Interest:

Amount of Commitment/Loans of Assignor prior to Trade Date
Amount of Commitment/Loans of Assignee prior to Trade Date
Amount of Commitment/Loans Assigned
Amount of Commitment/Loans of Assignor after Trade Date
Amount of Commitment/Loans of Assignee after Trade Date
$
$
$
$
$

[7.Trade Date: ______________]2To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:



Credit Agreement

--------------------------------------------------------------------------------




 
ASSIGNEE
[NAME OF ASSIGNEE]
By:
Title:
 
ASSIGNEE
[NAME OF ASSIGNEE]
By:
Title:
[Consented to and]3Accepted:
U.S. Bank National Association, as
Administrative Agent
By:
Title:
 
[Consented to:]4
BLACK HILLS CORPORATION
By:
Title:
 
2To be completed is the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
3To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
4To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.
 
[ISSUING AGENTS]
By:
Title:
 


Credit Agreement

--------------------------------------------------------------------------------








ANNEX 1 to Assignment and Assumption


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
a.Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.6 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) if it is not a United States
person (as defined in Section 7701(a)(30) of the Code), it shall have attached
to the Assignment and Assumption the documentation specified in Section 11.1(b)
of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Bank.
b.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
c.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption

Credit Agreement

--------------------------------------------------------------------------------




may be executed in any number of counterparts, which together shall constitute
one instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.


EXHIBIT D


FORM OF VOTING PARTICIPANT NOTIFICATION AND CONSENT


Voting Participant Notification and Consent




Reference is made to the Amended and Restated Credit Agreement dated as of May
29, 2014, among, inter alia, Black Hills Corporation, a South Dakota corporation
(the “Borrower”); U.S. Bank National Association, as Administrative Agent; The
Bank of Nova Scotia and Union Bank, N.A., as Co-Syndication Agents; Wells Fargo
Bank, National Association and Royal Bank of Canada, as Co-Documentation Agents;
and the financial institutions party thereto (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement.


Pursuant to Section 11.10(i) of the Credit Agreement, the Bank identified below
hereby notifies Administrative Agent that it is designating the participant
identified below as being entitled to be accorded the rights of a Voting
Participant.




Bank:        


Voting Participant:


Full Legal Name:        


Address for Notices:         


        


        


Attention:        




Amount of Participation Purchased:    $    


Date of Notification:        

















Credit Agreement

--------------------------------------------------------------------------------




    


1 Voting Participants must be members of the Farm Credit System, have purchased
a
participation in the minimum amount of $<> on or after the Effective Date and
have received the written consent of the Borrower and the Administrative Agent.






Voting Participant Notification and Consent










Bank    Voting Participant


______________________________    ____________________________________


By: ___________________________    By:             ________        
Name:                        Name:
Title:                        Title:


Pursuant to Section <> of the Credit Agreement, the undersigned hereby
consent to the institution identified herein becoming a Voting Participant.


[Borrower]


By:    ________________________
Name:
Title:


[Administrative Agent]


By:                    
Name:
Title:




Page 2 of 2

Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT E-1


FORM OF BORROWING NOTICE


TO:    U.S. Bank National Association, as administrative agent (the
“Administrative Agent”) under that Amended and Restated Credit Agreement dated
as of May 29, 2014, among, inter alia, Black Hills Corporation, a South Dakota
corporation (the “Borrower”); the Administrative Agent; The Bank of Nova Scotia
and Union Bank, N.A., as Co-Syndication Agents; Wells Fargo Bank, National
Association and Royal Bank of Canada, as Co-Documentation Agents; and the
financial institutions party thereto (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).


Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
The undersigned Borrower hereby gives to the Administrative Agent a request for
Borrowing pursuant to Section 2.5(a) of the Credit Agreement, and the Borrower
hereby requests to borrow on [_______________], 20[__]:
(a) from the Banks, on a pro rata basis, an aggregate principal amount of
$[___________] in Revolving Loans as:
1. o    a Base Rate Loan
2. o    a Eurodollar Loan with an Interest Period of [_______] month(s).
(b) from the Swing Line Bank, a Swing Line Loan of $[____________] bearing
interest at:
1. o    Base Rate plus [____] Margin to be agreed between Borrower and Swing
Line Bank.% per annum
2. o    Daily Eurodollar Base Rate
The undersigned hereby requests that such funds be deposited to the following
account:
Bank: [____________]
Address: [____________]
ABA Number: [____________]
Account Number: [____________]
Account Name: [____________]
Reference: [____________]


The undersigned hereby certifies to the Administrative Agent and the Banks that
(i) each of the representations and warranties set forth in Section 5 of the
Credit Agreement (except with respect to representations contained in the first
sentence of Section 5.2 thereof which are untrue as the result of information on
Schedule 5.2 which has not yet been required to be updated pursuant to Section
7.6(c) thereof) shall be and remain true and correct in all material respects
(unless such representation or warranty is already qualified with respect to
materiality, in which case it shall be and remain true and correct in all
respects) as of the date hereof, except that if any such representation or
warranty relates solely to an earlier date it need only remain true in all
material respects (unless such representation or warranty is already qualified
with

Credit Agreement

--------------------------------------------------------------------------------




respect to materiality, in which case it shall be and remain true and correct in
all respects) as of such date; and (ii) the Borrower is in full compliance with
all of the terms and conditions hereof, and no Default or Event of Default shall
have occurred and be continuing or would occur as a result of the Borrowing
contemplated hereby.


IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.
Dated: _______________, 20__
BLACK HILLS CORPORATION
 
 
By:
Name:
Title:




Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT E-2


FORM OF CONVERSION/CONTINUATION NOTICE


TO:    U.S. Bank National Association, as administrative agent (the
“Administrative Agent”) under that Amended and Restated Credit Agreement dated
as of May 29, 2014, among, inter alia, Black Hills Corporation, a South Dakota
corporation (the “Borrower”); the Administrative Agent; The Bank of Nova Scotia
and Union Bank, N.A., as Co-Syndication Agents; Wells Fargo Bank, National
Association and Royal Bank of Canada, as Co-Documentation Agents; and the
financial institutions party thereto (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).


Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
Pursuant to Section 2.5(a) of the Credit Agreement, the undersigned Borrower
hereby requests to [continue] [convert] the interest rate on a portion of its
Loan in the outstanding principal amount of $[___________] on [_______________],
20[__] as follows:
o    to convert such Eurodollar Loan to a Base Rate Loan of the same type as of
the last day of the current Interest Period for such Eurodollar Loan.
o    to convert such Base Rate Loan to a Eurodollar Loan of the same type with
an Interest Period of [_______] month(s).
o     to continue such Eurodollar Loan on the last day of its current Interest
Period as a Eurodollar Loan of the same type with an Interest Period of
[_______] month(s).
The undersigned hereby certifies to the Administrative Agent and the Banks that
(i) each of the representations and warranties set forth in Section 5 of the
Credit Agreement (except with respect to representations contained in the first
sentence of Section 5.2 thereof which are untrue as the result of information on
Schedule 5.2 which has not yet been required to be updated pursuant to Section
7.6(c) thereof) shall be and remain true and correct in all material respects
(unless such representation or warranty is already qualified with respect to
materiality, in which case it shall be and remain true and correct in all
respects) as of the date hereof, except that if any such representation or
warranty relates solely to an earlier date it need only remain true in all
material respects (unless such representation or warranty is already qualified
with respect to materiality, in which case it shall be and remain true and
correct in all respects) as of such date; and (ii) the Borrower is in full
compliance with all of the terms and conditions hereof, and no Default or Event
of Default shall have occurred and be continuing or would occur as a result of
the [continuation] [conversion] contemplated hereby.

Credit Agreement

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.
Dated: _______________, 20__
BLACK HILLS CORPORATION
 
 
By:
Name:
Title:


Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT E-3


FORM OF PAYDOWN NOTICE


TO:    U.S. Bank National Association, as administrative agent (the
“Administrative Agent”) under that Amended and Restated Credit Agreement dated
as of May 29, 2014, among, inter alia, Black Hills Corporation, a South Dakota
corporation (the “Borrower”); the Administrative Agent; The Bank of Nova Scotia
and Union Bank, N.A., as Co-Syndication Agents; Wells Fargo Bank, National
Association and Royal Bank of Canada, as Co-Documentation Agents; and the
financial institutions party thereto (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).


Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
Pursuant to Section 2.8(a) of the Credit Agreement, the undersigned Borrower
hereby notifies the Administrative Agent of its intent to make a prepayment of a
portion of its [Eurodollar] [Base Rate] [Swing Line] Loan in the amount of
$[___________] on [_______________], 20[__].


IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.
Dated: _______________, 20__
BLACK HILLS CORPORATION
 
 
By:
Name:
Title:




Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 1


PRICING GRID


If the Level Status Is
The Commitment Fee Rate (in basis points per annum) is:
The Eurodollar Margin (in basis points per annum) is:
The Base Rate Margin (in basis points per annum) is:
The L/C Fee Rate (in basis points per annum) is:
Level I Status
12.5
100.0
0.0
100.0
Level II Status
17.5
112.5
12.5
112.5
Level III Status
20.0
125.0
25.0
125.0
Level IV Status
25.0
150.0
50.0
150.0
Level V Status
30.0
175.0
75.0
175.0



The Reference Rating is initially determined (i) in the case of Base Rate Loans,
on the Effective Date, and (ii) in the case of any Eurodollar Loans, on the
second Business Day prior to the borrowing of such Eurodollar Loans. Changes in
the Applicable Margin resulting from a change in any Reference Rating from S&P
or Moody’s shall become effective on the fifth Business Day after the effective
date of any change in such Reference Rating.


If the Reference Rating is unavailable as of the date any determination of the
Applicable Margin is to occur, the Borrower and the Banks will negotiate in good
faith to agree on an alternative method for establishing the Applicable Margin
for any affected Advances. Until the earlier of (i) the time at which such an
alternative method is agreed upon or (ii) 30 days after the date on which the
Reference Rating became unavailable (such 30-day period, the “Negotiation
Period”), the interest payable per annum with respect to Eurodollar Loans and
Base Rate Loans (to the extent the Applicable Margin thereon is greater than
zero) in the affected borrowing will be based upon the Applicable Margin
calculated using the last available quote of the Reference Rating.


In the event any Reference Rating shall occur in a different Level than the
other applicable Reference Rating, the Commitment Fee, Letter of Credit Fees,
and Applicable Margin will be based upon the higher Reference Rating unless the
Reference Ratings differ by more than one Level, in which case the Commitment
Fee, Letter of Credit Fees and Applicable Margin will be based upon the Level
one level below the Level corresponding to the higher Reference Rating.



Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 1.1


EXISTING LETTERS OF CREDIT
As of 4/30/14
 
 
 
 
 
Period
 
Letter of Credit #
Subsidiary Name
Issuing Bank
Beneficiary
Amount
From
To
SLCMMSPxxxxx
Borrower
U.S. Bank National Association
Liberty Mutual Insurance Co.
$
2,673,457.00


1/24/2008
4/27/2015
SLCMMSPxxxxx
Black Hills Gas Resources, Inc.
U.S. Bank National Association
Costa Rica
$
275,000.00


3/2/2012
3/2/2015
SLCMMSPxxxxx
Black Hills Utility Holdings, Inc.
U.S. Bank National Association
Thatcher Trust
$
100,000.00


4/22/2010
10/31/2014
SLCMMSPxxxxx
Black Hills Utility Holdings, Inc.
U.S. Bank National Association
610 RLLLP
$
100,000.00


5/11/2010
6/30/2014
SLCMMSPxxxxx
Black Hills Utility Holdings, Inc.
U.S. Bank National Association
Wright Express
$
300,000.00


7/11/2008
7/9/2014
SLCMMSPxxxxx
Black Hills Utility Holdings, Inc.
U.S. Bank National Association
Oneok Field Services, LLC
$
600,000.00


4/29/2010
6/15/2014
SLCMMSPxxxxx
CLF&P
U.S. Bank National Association
Silver Sage Windpower, LLC
$
2,700,000.00


4/13/2009
9/30/2014
SLCMMSPxxxxx
Borrower
U.S. Bank National Association
City of Rapid City
$
353,686.64


5/9/2013
12/1/2016
SCLMMSPxxxxx
Black Hills Utility Holdings, Inc.
U.S. Bank National Association
XTO Energy Inc.
$
5,500,000.00


6/27/2013
6/15/2014
SLCMMSPxxxxx
Black Hills Utility Holdings, Inc.
U.S. Bank National Association
Tenaska Marketing
$
3,100,000.00


3/7/2014
5/5/14
Expired
SLCMMSPxxxxx
Black Hills Utility Holdings, Inc.
U.S. Bank National Association
Northern Natural Gas Company
$
5,153,728.00


4/23/2014
4/23/2015
xxxxx/xxxxx Scotia Bank
Black Hills Utility Holdings, Inc.
The Bank of Nova Scotia
Colorado Interstate Gas Company, L.L.C.
$
3,300,000.00


7/31/2013
7/30/2014
 
 
 
Total Current L/C's
$
24,155,871.64


 
 
 
 
 
 
 
 
 






Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 2.1
COMMITMENTS


Bank
Commitment
Percentage
U.S. Bank National Association
$57,000,000
11.40000000%
The Bank of Nova Scotia
$57,000,000
11.40000000%
Union Bank, N.A.
$57,000,000
11.40000000%
Wells Fargo Bank, National Association
$47,000,000
9.40000000%
Royal Bank of Canada
$47,000,000
9.40000000%
CoBank, ACB
$47,000,000
9.40000000%
JPMorgan Chase Bank, N.A.
$47,000,000
9.40000000%
BMO Harris Financing, Inc.
$47,000,000
9.40000000%
Credit Suisse AG, Cayman Islands Branch
$47,000,000
9.40000000%
Bank of America, N.A.
$47,000,000
9.40000000%
TOTALS
$500,000,000.00
100.00000000%


Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 4


ADMINISTRATIVE AGENT’S NOTICE AND PAYMENT INFORMATION


Part A - Payments


Loan Repayments, Interest, Fees:


U.S. Bank
ABA #: xxxxxxxxxx    
Beneficiary: Syndication Services
Account #: xxxxxxxxxx
Reference: Black Hills


Part B - Notices


Notices related to commitments, covenants or extensions of expiry/termination
dates:


U.S. Bank National Association
Utilities Division
Attention: xxxxxxxxxx
461 Fifth Avenue, 8th Floor
New York, NY 10017
Facsimile: xxxxxxxxxx
Email: xxxxxxxxxx




Notices related to Loans and Fees:


U.S. Bank National Association
1420 Fifth Avenue, 9th Floor
Seattle, WA 98101
Attention: xxxxxxxxxx
Facsimile: xxxxxxxxxx
Email: xxxxxxxxxx




Notices related to Letters of Credit:


U.S. Bank National Association
800 Nicollet Mall
Minneapolis, Minnesota 55402
Attention: xxxxxxxxxx
Facsimile: xxxxxxxxxx
Email: xxxxxxxxxx




Address for all Required Executed Documentation and Financial Information:



Credit Agreement

--------------------------------------------------------------------------------




U.S. Bank National Association
Utilities Division
Attention: xxxxxxxxx
461 Fifth Avenue, 8th Floor
New York, NY 10017
Facsimile: xxxxxxxxxx
Email: xxxxxxxxxx





Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 5.2


BLACK HILLS CORPORATION SUBSIDIARIES


 
Subsidiary Name
State of Organization
Borrower’s Direct or Indirect Ownership
Material Subsidiary
  1.
Black Hills Cabresto Pipeline, LLC
Delaware
100%
No
  2.
Black Hills/Colorado Electric Utility Company, LP
Delaware
100%
Yes
  3.
Black Hills/Colorado Gas Utility Company, LP
Delaware
100%
No
  4.
Black Hills/Colorado Utility Company, LLC
Colorado
100%
No
  5.
Black Hills/Colorado Utility Company II, LLC
Colorado
100%
Yes
  6.
Black Hills Colorado IPP, LLC
South Dakota
100%
Yes
  7.
Black Hills Electric Generation, LLC
South Dakota
100%
Yes
  8.
Black Hills Exploration and Production, Inc.
Wyoming
100%
Yes
  9.
Black Hills Gas Resources, Inc.
Colorado
100%
No
10.
Black Hills Gas Holdings Corp.
Colorado
100%
No
11.
Black Hills/Iowa Gas Utility Company, LLC
Delaware
100%
Yes
12.
Black Hills/Kansas Gas Utility Company, LLC
Kansas
100%
Yes
13.
Black Hills Midstream, LLC
South Dakota
100%
No
14.
Black Hills/Nebraska Gas Utility Company, LLC
Delaware
100%
Yes
15.
Black Hills Non-regulated Holdings, LLC
South Dakota
100%
Yes
16.
Black Hills Plateau Production, LLC
Delaware
100%
No
17.
Black Hills Power, Inc.
South Dakota
100%
Yes
18.
Black Hills Service Company, LLC
South Dakota
100%
No
19.
Black Hills Utility Holdings, Inc.
South Dakota
100%
Yes
20.
Black Hills Wyoming, LLC
Wyoming
100%
No
21.
Cheyenne Light, Fuel and Power Company
Wyoming
100%
Yes
22.
Generation Development Company, LLC
South Dakota
100%
No
23.
Mallon Oil Company, Sucursal Costa Rica
Costa Rica
100%
No
24.
Wyodak Resources Development Corp.
Delaware
100%
No


Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 5.5


LITIGATION


None

Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 5.11


ENVIRONMENTAL MATTERS


None

Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 6.1


NEW MATERIAL INDEBTEDNESS


None

Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 7.9


EXISTING LIENS


1.
BHP has granted a first mortgage lien in favor of the trustee on substantially
all of the properties used in the electric utility business pursuant to that
certain Restated and Amended Indenture of Mortgage and Deed of Trust dated as of
September 1, 1999 between BHP and The Chase Manhattan Bank, as trustee (and any
successor trustee thereunder), together with all amendments and supplemental
indentures thereto.



2.
CLF&P has granted a first mortgage lien in favor of the trustee on substantially
all of the properties used in the electric utility business pursuant to the
CLF&P Indenture, together with all amendments and supplemental indentures
thereto.



3.
Black Hills Exploration and Production, Inc. has granted security interests in
various certificates of deposits for oil and gas leases and operations totaling
less than $10,000 in aggregate.



4.
Wyodak Resources Development Corp. has granted a security interests (a) in a
treasury note in the amount of $400,000 to secure its self-insurance permit for
black lung liability and (b) in certain equipment/software component package
purchased from RDO Equipment Co.



5.
Borrower has granted a security interest in favor of IBM Credit LLC with respect
to IBM Equipment Type 2424 purchased from IBM.


Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 7.14


EXISTING INVESTMENTS


As of 4/30/14




1.
Borrower holds investments in life insurance policies and nonqualified deferred
compensation plan accounts in the amount of $5,483,771



2.
BHP holds investments in life insurance policies and nonqualified deferred
compensation plan accounts in the amount of $4,494,065



3.
Wyodak Resources Development Corp. holds investments in life insurance policies
in the amount of $616,583



4.
Black Hills Exploration and Production, Inc. holds investments in affiliates in
the amount of $5,911,312


Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 7.15(a)


[RESERVED]


Credit Agreement
SCHEDULE 7.15(c)


PERMITTED INDEBTEDNESS - EXISTING SECURED INDEBTEDNESS


None

Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 7.19


RESTRICTIONS ON DISTRIBUTIONS




1.
BHP’s Restated and Amended Indenture of Mortgage and Deed of Trust dated as of
September 1, 1999 between BHP and The Chase Manhattan Bank, as trustee (and any
successor trustee thereunder), together with all amendments and supplemental
indentures thereto, requires that it only declare and pay dividends in cash or
property out of unreserved and unrestricted retained earnings and it will not
pay dividends when it is insolvent or the payment would render insolvency.



2.
The CLF&P Indenture requires that it only declare and pay dividends in cash or
property out of unreserved and unrestricted retained earnings and it will not
pay dividends when it is insolvent, the payment would render insolvency, or if
an Event of Default exists or would exist immediately after declaring such
dividend.



3.
If any of the following Subsidiaries incurs Indebtedness for borrowed money,
unless authorized by the Public Utility Commissions or equivalent governmental
authority in Kansas, Nebraska, Iowa and Colorado, such Subsidiary will be
prohibited from paying dividends if such payment would reduce its stand-alone
equity below 40% of its total long-term capitalization:



a.
Black Hills/Colorado Electric Utility Company, LP

b.
Black Hills/Colorado Gas Utility Company, LP

c.
Black Hills/Colorado Utility Company, LLC

d.
Black Hills/Colorado Utility Company II, LLC

e.
Black Hills/Iowa Gas Utility Company, LLC

f.
Black Hills/Kansas Gas Utility Company, LLC

g.
Black Hills/Nebraska Gas Utility Company, LLC



As of the date hereof, no such Subsidiaries have Indebtedness for borrowed
money.





Credit Agreement